Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 1 of 171 PageID #: 3195




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     ---------------------------------------------------------x
     CECIL THOMAS AND JOHN DEAN on
     behalf of themselves and all others similarly                13 CV 2789 (SIL)
     situated,

                           Plaintiffs,

             v.

     TXX SERVICES, INC and PATRICIA
     DOUGAN HUNT,

                            Defendants.
     ---------------------------------------------------------x


       PLAINTIFFS’ COUNTER-STATEMENT OF MATERIAL FACTS PURSUANT TO
                            LOCAL CIVIL RULE 56.1

            Pursuant to Local Civil Rule 56.1, Plaintiffs submit their counter-statement of material

 fact in opposition to Defendants’ motion for partial summary judgment.1

     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS

        A. Overview

            1.       Plaintiffs admit the assertions in this paragraph.

            2.       Plaintiffs admit the assertions in this paragraph.

            3.       Plaintiffs admit the assertions in this paragraph.

        B. The Business of TXX

            4.       Plaintiffs admit that TXX was a licensed broker as of August 27, 2010 and obtained

 a surety bond as of December 21, 2012. (Schulman Exs. 39, 40; Pagano Ex. 321 (Mills Decl.)



 1
  Plaintiffs cite herein the declarations and exhibits submitted by the parties, which are referred to by declarant’s last
 name and exhibit number. The Pagano exhibits and Mills, Zamora, Gonzalez, Gerlett, and Gualipa declarations were
 submitted by Defendants in support of their motion. All other exhibits and declarations are submitted by Plaintiffs
 with their opposition papers.

                                                             1
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 2 of 171 PageID #: 3196




 Exs. A, B.) All other factual assertions in this paragraph are not supported by citation to relevant

 and admissible evidence. Accordingly, no further response to this paragraph is necessary.

        5.      Plaintiffs admit the assertions in this paragraph.

        6.      Plaintiffs admit the assertions in this paragraph.

        7.      Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Specifically, although this paragraph purports to describe the

 responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

 In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

 declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

 (Zamora Decl.) ¶ 3 (discussing the practices of the declarant and the “LZR Companies,” none of

 which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 343 (S.

 Gonzalez Decl.) ¶ 3 (discussing the practices of the declarant and the “JANBC Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

 (Gerlett Decl.) ¶ 3 (discussing the practices of the declarant and the “Standard Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

 (Gualipa Decl.) ¶ 3 (discussing the practices of the declarant and “EGS,” neither of which are an

 Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition, the characterization

 of Transportation Service Providers as people “who have exercised discretion” to provide

 transportation services is a conclusion and/or argument that is not the proper subject of a 56.1

 statement. Accordingly, no response to this paragraph is necessary.

        8.      Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Specifically, although this paragraph purports to describe the

 responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-



                                                  2
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 3 of 171 PageID #: 3197




 In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

 declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

 (Zamora Decl.) ¶ 6 (discussing the practices of the declarant and the “LZR Companies,” none of

 which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

 Gonzalez Decl.) ¶ 6 (discussing the practices of the declarant and the “JANBC Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

 (Gerlett Decl.) ¶ 6 (discussing the practices of the declarant and the “Standard Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

 (Gualipa Decl.) ¶ 6 (discussing the practices of the declarant and “EGS,” neither of which are an

 Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition, the assertions that

 Opt-In Plaintiffs “exercise . . . discretion” are conclusions and/or arguments that are not the proper

 subject of a 56.1 statement. Accordingly, no response to this paragraph is necessary. To the extent

 a response is necessary, Plaintiffs deny that Opt-In Plaintiffs use other drivers or helpers “in order

 to enhance . . . efficiency . . . and reduce operating costs” and deny that Opt-In Plaintiffs are not

 subject to TXX or Shipper rules. (Armstrong Decl. ¶¶ 15, 21 (rules regarding returning paperwork,

 empty totes, and returned merchandise to TXX); Cunningham Decl. ¶¶ 31-32 (same); Grant Decl.

 ¶ 44 (same); Marin Decl. ¶¶ 22-23 (same); Morris Decl. ¶ 33 (same); Ortellado Decl. ¶ 29 (same);

 see also Ortellado Decl. ¶¶ 18-19, 45-52 (declarant used helpers at TXX’s direction, even when it

 was unprofitable to do so); Cunningham Decl. ¶¶ 49-50 (TXX has arranged for drivers to pick up

 paperwork or freight from each other); Armstrong Decl. ¶ 33 (same); Dean Decl. ¶¶ 23, 25 (same);

 Morris Decl. ¶ 34 (same); Pagano Ex. 364 (Lindsay Dep.) 106:11-18, 107:12-23, 109:2-6 (same).)

        9.      Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Specifically, although this paragraph purports to describe the



                                                   3
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 4 of 171 PageID #: 3198




 actions of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In

 Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

 declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

 (Zamora Decl.) ¶ 16 (discussing the practices of the declarant and the “LZR Companies,” none of

 which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

 Gonzalez Decl.) ¶ 12 (discussing the practices of the declarant and the “JANBC Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

 (Gerlett Decl.) ¶ 14 (discussing the practices of the declarant and the “Standard Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

 (Gualipa Decl.) ¶ 12 (discussing the practices of the declarant and “EGS,” neither of which are an

 Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no response to this

 paragraph is necessary. To the extent a response is necessary, Plaintiffs deny the assertions in this

 paragraph. (Cunningham Decl. ¶ 69; B. Gonzalez Decl. ¶ 50; Henry Decl. ¶ 51; Marin Decl. ¶ 33;

 Morocho Decl. ¶ 45; Morris Decl. ¶ 61; Rizzo Decl. ¶ 43.)

        10.      Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Specifically, the cited declaration paragraph has nothing to with

 the assertions in this paragraph. In addition, the requirements of alleged “regulatory mandates” is

 a legal conclusion that is improper in a 56.1 statement. Accordingly, no response to this paragraph

 is necessary.

        11.      Plaintiffs admit that the Opt-In Plaintiffs deliver Freight. The assertion that that

 delivery is subject to “regulation by the DEA and other Government Requirements” is a legal

 conclusion that is improper in a 56.1 statement and is not supported by citation to relevant and

 admissible evidence. Accordingly, no response to that assertion is necessary.



                                                  4
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 5 of 171 PageID #: 3199




        12.     Plaintiffs admit that DEA Forms C2 are returned to TXX or a Shipper facility.

 Plaintiffs deny that it is in Opt-In Plaintiffs’ “discretion” whether to return C2s the same day or

 the next day. (Armstrong Decl. ¶¶ 15, 21; Cunningham Decl. ¶ 31; Grant Decl. ¶ 44; Marin Decl.

 ¶¶ 22-23; Morris Decl. ¶ 33; Ortellado Decl. ¶ 29.) By way of further response, Opt-In Plaintiffs’

 routes are classified as “next day” or “same day.” Next day routes are routes where the freight

 was ordered the previous day, and same day routes are routes where the freight was ordered the

 same day. Next day routes leave from a TXX facility in the morning, and same day routes leave

 from a Shipper facility in the afternoon. C2s collected on next day routes must be returned to TXX

 that day. C2s collected on same day routes may be returned to TXX the next day. (Pagano Ex.

 340 (Sangern Dep.) 90:22-91:10.) The assertion that the timing of returning C2s “depend[s] upon

 Shipper requirements” is not supported by citation to relevant and admissible evidence.

 Accordingly, no response to that assertion is necessary.

        13.     Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Accordingly, no response to this paragraph is necessary.

 Nevertheless, Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 351 (J. Hunt Dep. day

 1) 23:3-14 (TXX “is a freight broker[.] . . . My responsibility is to find people, companies, that

 will make these deliveries in a timely fashion. . . . [I]t is my obligation to get the freight

 delivered.”); Id. at 74:2-3 (“[T]he brokerage service is what provides [TXX’s] income.”).)

        14.     Plaintiffs admit that Opt-In Plaintiff Raghubir testified that he could not keep

 records like proofs of delivery on a regular basis. (Pagano Ex. 363 (Raghubir Dep.) 124:15-19.)

 To the extent this paragraph makes assertions other regarding other Opt-In Plaintiffs and/or

 compliance with DEA and government rules and regulations, Defendants have failed to support




                                                 5
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 6 of 171 PageID #: 3200




 those assertions by citation to relevant and admissible evidence. Accordingly, no response to those

 assertions is necessary.

        15.     The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

 conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

 assertion is necessary. In any event, Defendants have failed to support the assertions in this

 paragraph by citation to relevant and admissible evidence.          Specifically, in the deposition

 testimony cited in support of the paragraph, Gonzalez testified as follows: “Q: Do you know

 whether without a secure location like TXX that you through MJ Morales could deliver controlled

 substances? A: I don’t know. What is that?” (Pagano Ex. 338 (Gonzalez Dep.) 99:15-18.)

 Notwithstanding the foregoing, Plaintiffs admit that the Opt-In Plaintiffs do not have warehouses.

        16.     Defendants have failed to support the assertions in this paragraph by citation to

 relevant and admissible evidence. Specifically, although this paragraph purports to describe the

 actions of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In

 Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

 declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

 (Zamora Decl.) ¶ 3 (discussing the practices of the declarant and the “LZR Companies,” none of

 which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

 Gonzalez Decl.) ¶ 3 (discussing the practices of the declarant and the “JANBC Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

 (Gerlett Decl.) ¶ 3 (discussing the practices of the declarant and the “Standard Companies,” none

 of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

 (Gualipa Decl.) ¶ 3 (discussing the practices of the declarant and “EGS,” neither of which are an

 Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition, the assertion that Opt-



                                                   6
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 7 of 171 PageID #: 3201




 In Plaintiffs “exercise discretion” is a conclusion and/or argument that is improper in a 56.1

 statement. Accordingly, no response to this paragraph is necessary.

        17.     Plaintiffs deny that TXX was a broker under the FMCSA prior to August 27, 2010.

 (Schulman Ex. 39 at 4 (property broker authority granted Aug. 27, 2010); Schulman Ex. 40 (TXX’s

 authority as a motor property common carrier); Pagano Ex. 321 (Mills Decl.) Ex. A.) Plaintiffs

 admit the remaining assertions in this paragraph.

        18.     The statement, “presumably because the Transportation Service Providers do not

 provide secure transfer locations compliant with DEA and other Government Requirements for

 the change of custody and control of controlled substances and recordkeeping,” is speculation that

 is improper in a 56.1 statement. Accordingly, no response to that statement is necessary. Plaintiffs

 admit the remaining assertions in this paragraph. By way of further response, most of the freight

 Discovery Plaintiffs delivered was not controlled substances. (B. Gonzalez Decl. ¶ 14; Grant Decl.

 ¶ 42; Morris Decl. ¶ 26; Rizzo Decl. ¶ 27.)

        19.     The assertions in this paragraph concerning the nature and applicability of “DEA

 and other Government Regulations” are legal conclusions that are not the proper subject of a 56.1

 statement. Accordingly, no response to those assertions are necessary. Plaintiffs deny that “TXX

 informs the Transportation Service Providers of the security and recordkeeping necessary to be

 provided . . . through written instructions created by the Shipper.” By way of further response,

 the earliest dated documents purporting to be “written instructions created by the Shipper” are

 from October 19, 2010 (e.g., Pagano Ex. 135 at TVD694), even though many Discovery Plaintiffs

 started working for TXX years earlier. (E.g., Alexander Decl. ¶ 2; Armstrong Decl. ¶ 2; Baratta

 Decl. ¶ 2; Campos Decl. ¶ 2; Cunningham Decl. ¶ 2; Dean Decl. ¶ 2; Fernandez Decl. ¶ 2; B.

 Gonzalez Decl. ¶ 2; Grant Decl. ¶ 2; Henry Decl. ¶ 2; Marin Decl. ¶ 2; Morocho Decl. ¶ 2; Morris



                                                  7
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 8 of 171 PageID #: 3202




 Decl. ¶ 2; Oliveira Decl. ¶ 2; Paul Decl. ¶ 2.) In addition, many of the instructional documents

 purporting to be created by different Shippers are virtually identical. (Compare, e.g., Pagano Ex.

 135, TVD685 (AmerisourceBergen) with id. at TVD686 (Bellco) and id. at TVD687 (Capital One

 Bank) and id. at TVD688 (Cardinal Health) and id. at TVD689 (RDC) and id. at TVD690 (HD

 Smith) and id. at TVD692 (Fuji Film) and id. at TVD695 (Cardinal Health).) Moreover, some of

 the these documents make incorrect references to Shippers or their freight. (Id. at TVD685

 (referring to “Amerisource Bergen Bank,” even though Amerisource Bergen is not a bank)

 (emphasis added), TVD687 (stating that “Capital One may require sign-off on specific procedures

 regarding control substance handling[,]” even though Capital One is a bank and does not ship

 controlled substances); Pagano Ex. 352 (J. Hunt Dep. day 2) 67:3-6 (Capital One deliveries were

 “[c]hecks, negotiables, interoffice mail”).) Similarly, many of these documents ungrammatically

 and identically refer to “control substance handling” rather than “controlled substance handling.”

 (Pagano Ex. 135 at TVD685-690.) In addition, most of the freight Discovery Plaintiffs delivered

 was not controlled substances. (B. Gonzalez Decl. ¶ 14; Grant Decl. ¶ 42; Morris Decl. ¶ 26; Rizzo

 Decl. ¶ 27.)

        20.     The assertion that Opt-In Plaintiffs “exercis[e] discretion” is a conclusion and/or

 argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

 necessary. In any event, Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶ 33;

 Cunningham Decl. ¶¶ 49-50; Dean Decl. ¶ 23; Morris Decl. ¶ 34.)

        21.     Plaintiffs admit the assertions in this paragraph.

        22.     Plaintiffs admit that the Opt-In Plaintiffs have to show identification to enter TXX’s

 warehouses. The assertion that this is required “[b]ecause TXX provides a secure transfer




                                                  8
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 9 of 171 PageID #: 3203




 location” is not supported by citation to relevant and admissible evidence. Accordingly, no further

 response is necessary.

        23.     Plaintiffs deny the assertions in this paragraph, as Defendants have

 mischaracterized Gonzalez’ testimony. “They” in the cited testimony refers to TXX and/or

 Velocity. Gonzalez did not interact with TXX’s customers. TXX – not TXX’s customers – gave

 her work and told her what to do. (B. Gonzalez Decl. ¶ 46.)

        24.     Plaintiffs deny the implications in this paragraph that Capital One Bank was not a

 TXX customer and/or that Opt-In Plaintiff Raghubir’s Capital One work was not obtained through

 TXX. (Pagano Ex. 363 (Raghubir Dep.) 13:6-7.) Plaintiffs admit all other assertions in this

 paragraph.

 C. Transportation Service Providers are Parties to Agreements in Which They
 Acknowledged Their Status as Independent Contractors, Not Employees

        25.     The assertion that “[v]arious written documents define the relationship of each

 Transportation Service Provider to TXX” is a conclusion and/or argument that is improper in a

 56.1 statement. In particular, the characterization of the relationship between the Opt-In Plaintiffs

 and TXX as an independent contractor relationship is the very legal issue at the heart of this

 motion. Accordingly, no response to that assertion is necessary. In any event, Plaintiffs deny the

 assertions in this paragraph. (Morris Decl. ¶ 10.) By way of further response, the terms of the

 contracts that the Discovery Plaintiffs signed do not accurately reflect the relationship between

 TXX and the Discovery Plaintiffs. (Compare, e.g., Pagano Ex. 256 at TVD349 ¶ 6 (“The IC . . .

 acknowledges that he/she is ineligible for unemployment benefits[.]”), with Schulman Ex. 11

 (finding Dean to be a TXX employee for unemployment insurance purposes); compare Pagano

 Ex. 257 at TVD359 ¶ 2.1 (“Drivers shall be paid by Provider pursuant to the Provider’s per stop

 or route rate agreed upon between Driver and Provider for services rendered by Drivers to End

                                                  9
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 10 of 171 PageID #: 3204




  Users.”) (emphasis added), Pagano Ex. 258 at TVD367 ¶ FOURTEENTH (“[T]he Owner /

  Operator shall be paid a fee based on the schedule of rates negotiated and agreed to by C.A.N.E.’s

  client and the Owner / Operator.”), and Pagano Ex. 259 at TVD377 ¶ FOURTEENTH (same),

  with Armstrong Decl. ¶¶ 9, 11, 24, Cunningham Decl. ¶¶ 7-8, Dean Decl. ¶¶ 9, 11-12, Fernandez

  Decl. ¶¶ 8-9, 21-23, 31, B. Gonzalez Decl. ¶¶ 19-22, Grant Decl. ¶¶ 11-12, 17-18, Henry Decl. ¶¶

  7-8, 11, 15, 20, Marin Decl. ¶ 12, Morocho Decl. ¶¶ 17, 19, 38, Morris Decl. ¶¶ 14, 20, 22,

  Ortellado Decl. ¶¶ 16, 33-35, 43-44 & Ortellado Ex. 3, Paul Decl. ¶¶ 7-9, 13, 20-22, and Rizzo

  Decl. ¶¶ 17, 31-32; compare Pagano Ex. 258 at TVD367 ¶ THIRTEENTH (“Owner / Operators

  are free to select their own routes and the order of their deliveries[.]”) and Pagano Ex. 259 at

  TVD377 ¶ THIRTEENTH (same), with Cunningham Decl. ¶¶ 23, 38, Fernandez Decl. ¶ 36, B.

  Gonzalez Decl. ¶ 13, Grant Decl. ¶ 46, Morris Decl. ¶ 32, and Ortellado Decl. ¶¶ 27-28; compare

  Pagano Ex. 258 at TVD367 ¶ FIFTEENTH (“The Owner / Operator has the right, in its sole

  discretion, to accept or reject assignments[.]”) and Pagano Ex. 259 at TVD377 ¶ FIFTEENTH

  (same), with Alexander Decl. ¶¶ 6-7, Fernandez Decl. ¶ 15, Henry Decl. ¶¶ 18-19, Morocho Decl.

  ¶ 16, Ortellado Decl. ¶¶ 46-50, and Rizzo Decl. ¶¶ 28-30.)

         26.     Plaintiffs deny the assertion that at all times they maintained a corporation, limited

  liability company, or DBA. On the contrary, many Opt-In Plaintiffs worked for TXX in their

  individual capacity until they were required by TXX to use a business entity in order to continue

  to work for TXX. (Alexander Decl. ¶¶ 15-18; Armstrong Decl. ¶¶ 41-42; Cunningham Decl. ¶¶

  54-56 & Cunningham Ex. 2; Dean Decl. ¶¶ 34-36; B. Gonzalez Decl. ¶¶ 33-34 & B. Gonzalez Ex.

  1; Grant Decl. ¶¶ 59-60; Henry Decl. ¶¶ 6, 43 & Henry Ex. 1; Marin Decl. ¶¶ 27-28; Morocho

  Decl. ¶¶ 39-40; Morris Decl. ¶¶ 9, 42-45; Paul Decl. ¶¶ 32-34; Pagano Ex. 364 (Lindsay Dep.)

  13:16-18, 15:19-21, 56:2-7 (Lindsay started working for TXX in 2005); Pagano Ex. 158 (Lindsay



                                                  10
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 11 of 171 PageID #: 3205




  contract dated August 30, 2008 with no business name); Pagano Ex. 156 (business certificate for

  Lindsay’s Winbird Courier Service dated October 25, 2010); Pagano Ex. 363 (Raghubir Dep.)

  18:16-21, 90:4-18; Pagano Exs. 265, 279 (Raghubir contracts dated November 28, 2009 and April

  22, 2008 with no business name); Pagano Ex. 264 (business certificate for Raghubir’s TRX dated

  December 9, 2010); Pagano Ex. 347 (Sawhney Dep. day 2) 177:24-13 (see errata sheet).)

         27.     The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Moreover, Defendants have failed to support the assertion that anyone other

  than Campos and Fernandez “Established Driver-Corporations prior to their affiliation with TXX”

  by citation to relevant and admissible evidence. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Opt-In Plaintiffs Campos and Fernandez formed their “Driver-

  Corporations” before they began working for TXX but deny that Lindsay did so. By way of further

  response, before working for TXX, Lindsay used the business name Winbird Enterprises to work

  for Amway. (Pagano Ex. 364 (Lindsay Dep.) 12:12-24.) The business name that Lindsay uses to

  work for TXX is Winbird Courier Services. (Pagano Ex. 156; Pagano Ex. 364 (Lindsay Dep.)

  25:12-21.) Lindsay formed Winbird Courier Services several years after he started working for

  TXX. (Pagano Ex. 156 (business certificate dated October 25, 2010); Pagano Ex. 364 (Lindsay

  Dep.) 13:16-18, 15:19-21, 56:2-7 (Lindsay started working for TXX in 2005).)

         28.     Plaintiffs admit that Opt-In Plaintiffs Grant, Morris, Fernandez, Alexander, Henry,

  Raghubir, Dean, Paul, and Wadada signed agreements with NICA bearing the title, “Independent

  Contractor Application and Agreement” (the “NICA Agreement”). To the extent this paragraph

  makes any further assertions, such assertions are not supported by citation to relevant and

  admissible evidence, and therefore no response is necessary.



                                                  11
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 12 of 171 PageID #: 3206




         29.     Plaintiffs admit that this paragraph accurately quotes the NICA Agreement. The

  assertion that the NICA Agreement “reflects the recognition that the Transportation Service

  Providers were engaged within an independent contractor relationship, not an employment

  relationship” is a conclusion and/or argument which is improper in a 56.1 statement. Accordingly,

  no response to that assertion is necessary.

         30.     Plaintiffs admit that the Opt-In Plaintiffs who signed the NICA Agreement signed

  below the language quoted in this paragraph. To the extent this paragraph makes any further

  assertions, such assertions are not supported by citation to relevant and admissible evidence, and

  therefore no response is necessary.

         31.     Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 349 (Grant Dep.) 76:3-

  5; Morris Decl. ¶¶ 48-49.) By way of further response, out of the nine Opt-In Plaintiffs that

  Defendants identified as having signed the NICA Independent Contractor Agreement (Defs.’ 56.1

  Statement ¶ 28), Defendants cite just two individuals’ deposition testimony – Raghubir and

  Wadada – in support of this paragraph. Accordingly, with respect to the other seven Opt-In

  Plaintiffs who signed that document, Defendants have failed to support the assertions in this

  paragraph by citation to relevant and admissible evidence. As for Raghubir and Wadada, in the

  cited deposition testimony neither of them testified that they read or understood the NICA

  Independent Contractor Agreement. (Pagano Ex. 363 (Raghubir Dep.) 139; Pagano Ex. 348

  (Wadada Dep.) 56.)

         32.     Plaintiffs admit that the Opt-In Plaintiffs whose deposition testimony and exhibits

  are cited in support of the assertions in this paragraph signed an “Independent Contractor Profile,

  Application and Agreement” with Contractor Associates of the Northeast, Inc. (“CANE”) in the

  specified time period. To the extent this paragraph makes any further assertions, including that



                                                  12
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 13 of 171 PageID #: 3207




  any Opt-In Plaintiffs not cited in this paragraph signed the CANE Independent Driver Service

  Agreement, such assertions are not supported by citation to relevant and admissible evidence, and

  therefore no response is necessary.

         33.     Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 338 (Gonzalez Dep.)

  50:5-6; Pagano Ex. 349 (Grant Dep.) 76:3-5; Pagano Ex. 361 (Marin Dep.) 94:6-15; Pagano Ex.

  359 (Baratta Dep.) 29:19-30:4; Pagano Ex. 364 (Lindsay Dep.) 74:9-24; Cunningham Decl. ¶¶ 64-

  65; Morris Decl. ¶¶ 48-49; Henry Decl. ¶ 49.) By way of further response, out of the 16 Opt-In

  Plaintiffs that Defendants identified as having signed the CANE Independent Driver Service

  Agreement (Defs.’ 56.1 Statement ¶ 32), Defendants cite just eight individuals’ deposition

  testimony – Cunningham, Fernandez, Alexander, Henry, Raghubir, Dean, Paul, and Wadada – in

  support of this paragraph. Accordingly, with respect to the other eight Opt-In Plaintiffs who signed

  that document, Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. As for the eight Opt-In Plaintiffs cited in this paragraph, in the

  cited deposition testimony none of them testified that they understood the CANE Independent

  Driver Service Agreement and with the exception of Fernandez, who stated, “I can’t quite

  remember but I believe so” when asked if he read the document, none of them testified that they

  read the document. (Pagano Ex. 341 (Cunningham Dep.) 132; Pagano Ex. 345 (Fernandez Dep.)

  98; Pagano Ex. 355 (Alexander Dep.) 57; Pagano Ex. 339 (Henry Dep.) 69; Pagano Ex. 363

  (Raghubir Dep.) 140; Pagano Ex. 350 (Dean Dep.) 72-75; Pagano Ex. 342 (Paul Dep.) 65; Pagano

  Ex. 348 (Wadada Dep.) 73.)

         34.     Plaintiffs admit that the Opt-In Plaintiffs who signed the CANE Agreement signed

  below the language quoted in this paragraph. To the extent this paragraph makes any further




                                                  13
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 14 of 171 PageID #: 3208




  assertions, such assertions are not supported by citation to relevant and admissible evidence, and

  therefore no response is necessary.

         35.     Plaintiffs admit that Opt-In Plaintiffs Campos, Gonzalez, Morocho, Morris,

  Oliveira, Paul, Raghubir, Rizzo, and Sawhney signed an “Owner/Operator Agreement” with

  CANE in the specified time period. To the extent this paragraph makes any further assertions,

  including that the CANE Owner/Operator Agreement was provided to any other Opt-In Plaintiffs,

  such assertions are not supported by citation to relevant and admissible evidence, and therefore no

  response is necessary.

         36.     Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 362 (Rizzo Dep.) 23:2-

  6; Morris Decl. ¶¶ 48-49; Rizzo Decl. ¶ 10.) By way of further response, out of the nine Opt-In

  Plaintiffs that Defendants identified as having signed the CANE Owner/Operator Agreement

  (Defs.’ 56.1 Statement ¶ 35), Defendants cite just three individuals’ deposition testimony –

  Morocho, Morris, and Paul – in support of this paragraph. Accordingly, with respect to the other

  six Opt-In Plaintiffs who signed that document, Defendants have failed to support the assertions

  in this paragraph by citation to relevant and admissible evidence. As for Morocho, Morris, and

  Paul, in the cited deposition testimony neither Morris nor Paul testified that he read or understood

  the CANE Owner/Operator Agreement, and Morocho testified that she read or had the document

  read to her but did not testify that she understood or complied with that Agreement. Thus,

  Defendants have failed to support the assertions in this paragraph by citation to relevant and

  admissible evidence. (Pagano Ex. 337 (Morocho Dep.) 139-140; Pagano Ex. 353 (Morris Dep.)

  132; Pagano Ex. 342 (Paul Dep.) 68-69.)

         37.     Plaintiffs admit that the Opt-In Plaintiffs whose deposition testimony and exhibits

  are cited in support of this paragraph signed an “Owner/Operator Agreement” with TXX in the



                                                  14
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 15 of 171 PageID #: 3209




  specified time period that contained “virtually identical terms as the C.A.N.E. Owner/Operator

  Agreement. To the extent this paragraph makes any further assertions, such assertions are not

  supported by citation to relevant and admissible evidence, and therefore no response is necessary.

           38.   Plaintiffs admit that this paragraph accurately quotes Section FIFTH of the CANE

  Agreement and the TXX Agreement. Defendants have not supported the assertions that “the Opt-

  in Plaintiffs read, understood, and did their best to comply with” Section Fifth and that Section

  Fifth “reflect[s] the agreement and understanding of the Transportation Service Providers” by

  citation to relevant and admissible evidence. In addition, the assertion that the quotation in this

  paragraph “reflects the agreement and understanding of the Transportation Service Providers” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to

  those assertion is necessary. In any event, Plaintiffs deny that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” the CANE and TXX Owner/Operator Agreements

  and deny that Defendants have supported that assertion by citation to relevant and admissible

  evidence. (See responses supra ¶ 36 and infra ¶ 44.)

           39.   The assertions in this paragraph are legal conclusions and therefore not the proper

  subject of a Rule 56.1 statement. Accordingly, no response is necessary. To the extent a response

  is required, Plaintiffs deny the assertions in this paragraph. Discovery Plaintiffs could and did stop

  working for TXX without either party serving written notification of termination of the contract.

  (Pagano Ex. 343 (Lewis Dep.) 141:2-5; Alexander Decl. ¶ 25; Morris Decl. ¶ 63; Ortellado Decl.

  ¶ 64.)

           40.   Plaintiffs admit the assertion in this paragraph.

           41.   Plaintiffs admit the assertion in this paragraph.

           42.   Plaintiffs admit the assertion in this paragraph.



                                                   15
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 16 of 171 PageID #: 3210




         43.     Plaintiffs admit the assertion in this paragraph.

         44.     Plaintiffs deny the assertions in this paragraph. (Rizzo Decl. ¶ 10; Pagano Ex. 338

  (Gonzalez Dep.) 50:5-6; Pagano Ex. 349 (Grant Dep.) 75:24-76:5; Pagano Ex. 359 (Baratta Dep.)

  29:15-30:4; Pagano Ex. 361 (Marin Dep.) 94:13-15; Pagano Ex. 362 (Rizzo Dep.) 31:21-32:6;

  Pagano Ex. 364 (Lindsay Dep.) 81:14-16; Morris Decl. ¶¶ 48-49.) By way of further response,

  although all 23 Discovery Plaintiffs, signed TXX Owner/Operator Agreements, Defendants have

  cited the testimony of only 14 Discovery Plaintiffs in support of this paragraph. Accordingly, with

  respect to the other nine Discovery Plaintiffs who signed that document, Defendants have failed

  to support the assertion in this paragraph by citation to relevant and admissible evidence. As for

  the deposition testimony of the 14 Discovery Plaintiffs cited in support of this paragraph, (1) Grant

  did not state in the cited testimony that he read, understood, or complied with the TXX

  Owner/Operator Agreement (Pagano Ex. 349 (Grant Dep.) 75); (2) Cunningham testified that parts

  of the TXX Owner/Operator Agreement were inaccurate (Pagano Ex. 341 (Cunningham Dep.)

  137-138); (3) Ortellado’s cited deposition testimony concerns the TXX Owner/Operator Review,

  not the TXX Owner/Operator Agreement (Pagano Ex. 334 (Ortellado Dep.) 85); (4) Armstrong,

  Campos, Cunningham, Dean, Fernandez, Morris, Raghubir, and Wadada did not state in the cited

  testimony that they read or understood the TXX Owner/Operator Agreement (Pagano Ex. 360

  (Armstrong Dep.) 90; Pagano Ex. 344 (Campos Dep.) 101; Pagano Ex. 341 (Cunningham Dep.)

  137-138; Pagano Ex. 350 (Dean Dep.) 96; Pagano Ex. 345 (Fernandez Dep.) 101; Pagano Ex. 353

  (Morris Dep.) 133; Pagano Ex. 363 (Raghubir Dep.) 98; Pagano Ex. 348 (Wadada Dep.) 75-76);

  and (5) Alexander, Franco, Lewis, and Paul did not state in the cited testimony that they understood

  the TXX Owner/Operator Agreement (Pagano Ex. 355 (Alexander Dep.) 65; Pagano Ex. 335

  (Franco Dep. day 1) 52; Pagano Ex. 343 (Lewis Dep.) 53; Pagano Ex. 342 (Paul Dep.) 72). Thus,



                                                   16
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 17 of 171 PageID #: 3211




  Defendants have failed to support the assertions in this paragraph by citation to relevant and

  admissible evidence.

         45.     Plaintiffs admit that the Agreements provided that the Opt-In Plaintiffs were

  responsible for paying for any tickets and that the Opt-In Plaintiffs paid for their own vehicle

  insurance. Defendants have failed to support the remaining assertions in this paragraph by citation

  to relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  actions of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In

  Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 17 (discussing the practices of the “LZR Companies,” which is not an Opt-In

  Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 13

  (discussing the practices of the “JANBC Companies,” which is not an Opt-In Plaintiff or an Opt-

  In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 15 (discussing the practices

  of the “Standard Companies,” which is not an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-

  Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶ 13 (discussing the practices of “EGS,” which is

  not an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition, most of the

  citations to Discovery Plaintiffs’ deposition transcripts are to testimony authenticating and/or

  affirming their tax returns, which does not support the assertions in this paragraph, and none of the

  cited testimony refers to “Shipper-specified liability insurance.”

  D. Transportation Service Providers Agreed to and Complied With Independent
  Owner/Operator Agreement Reviews

         46.     Plaintiffs admit that Discovery Plaintiffs Oliveira, Gonzalez, Morocho, Henry,

  Lindsay, and Sawhney signed the CANE Owner/Operator review. To the extent Defendants




                                                   17
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 18 of 171 PageID #: 3212




  purport to make assertions regarding any other Opt-In Plaintiffs, those assertions are not supported

  by citation to relevant and admissible evidence.

          47.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review. Plaintiffs deny the remaining assertions in this paragraph. (See responses supra ¶ 46 and

  infra ¶ 48.)

          48.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. By way of further response, Defendants have identified six Opt-

  In Plaintiffs – Oliveira, Gonzalez, Morocho, Henry, Lindsay, and Sawhney – as having signed the

  CANE Owner/Operator Review. (Defs.’ 56.1 Statement ¶ 46.) Thus, Defendants’ citations in this

  paragraph to the deposition testimony of Opt-In Plaintiffs Morris, Cunningham, Fernandez,

  Alexander, Raghubir, Dean, Paul, and Wadada are not relevant to the assertions in this paragraph,

  as that deposition testimony does not relate to the CANE Owner/Operator Review. The cited

  Henry deposition testimony references Pagano Ex. 144 (deposition exhibit CH14), which is not

  the CANE Owner/Operator Review. (Pagano Ex. 339 (Henry Dep.) 69.) In addition, in the cited

  Morocho deposition testimony, she did not testify that she complied with the CANE

  Owner/Operator review. (Pagano Ex. 337 (Morocho Dep.) 139-140.) Accordingly, no response

  to this paragraph is necessary. To the extent a response is necessary, Plaintiffs deny the assertions

  in this paragraph. (Pagano Ex. 364 (Lindsay Dep.) 79:15-18.)

          49.    Plaintiffs admit the assertions in this paragraph.

          50.    Plaintiffs deny the assertions in this paragraph. (Rizzo Decl. ¶ 10; Pagano Ex. 338

  (Gonzalez Dep.) 49:25-50:6; Pagano Ex. 359 (Baratta Dep.) 29:2-24; Pagano Ex. 341

  (Cunningham Dep.) 134:7-12, 136:12-24; Pagano Ex. 349 (Grant Dep.) 75:24-76:6; Pagano Ex.

  364 (Lindsay Dep.) 81:11-15; Pagano Ex. 361 (Marin Dep.) 94:13-15; Pagano Ex. 362 (Rizzo



                                                     18
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 19 of 171 PageID #: 3213




  Dep.) 31:12-32:6.) By way of further response, Defendants have failed to support the assertions

  in this paragraph by citation to relevant and admissible evidence. Specifically, although all 23

  Discovery Plaintiffs signed the TXX Owner/Operator Review, Defendants cite just 13 Discovery

  Plaintiffs’ deposition testimony in support of this paragraph. Accordingly, with respect to the

  other 10 Discovery Plaintiffs who signed that documents, Defendants have failed to support the

  assertions in this paragraph by citation to relevant and admissible evidence. With respect to the

  13 Discovery Plaintiffs cited in this paragraph, (1) Grant did not state in the cited deposition

  testimony that he read, understood, or complied with the TXX Owner/Operator Review (Pagano

  Ex. 349 (Grant Dep.) 75); (2) Cunningham testified that parts of the TXX Owner/Operator Review

  were inaccurate (Pagano Ex. 341 (Cunningham Dep.) 137-138); (3) the Fernandez testimony cited

  was not regarding the TXX Owner/Operator Review (Pagano Ex. 345 (Fernandez Dep.) 105; (4)

  Armstrong, Campos, Dean, Morris, Raghubir, and Wadada did not state in the cited testimony that

  they read or understood the TXX Owner/Operator Review (Pagano Ex. 360 (Armstrong Dep.) 90;

  Pagano Ex. 344 (Campos Dep.) 101; Pagano Ex. 350 (Dean Dep.) 96; Pagano Ex. 353 (Morris

  Dep.) 133; Pagano Ex. 363 (Raghubir Dep.) 98; Pagano Ex. 348 (Wadada Dep.) 75-76; and (5)

  Alexander, Franco, Lewis, and Paul did not state in the cited testimony that they understood the

  TXX Owner/Operator Review (Pagano Ex. 355 (Alexander Dep.) 65; Pagano Ex. 335 (Franco

  Dep. day 1) 52; Pagano Ex. 343 (Lewis Dep.) 53; Pagano Ex. 342 (Paul Dep.) 72.)

  E. Transportation Service Providers Operate Independent Businesses

         51.    The assertion that the Opt-In Plaintiffs “exercised their discretion” is a conclusion

  and/or argument that is improper in a 56.1 statement, and Defendants have failed to support that

  assertion by citation to relevant and admissible evidence. In addition, Defendants have failed to

  identify a single Opt-In Plaintiff who “advertise[d] on the web[.]” Accordingly, no response to



                                                 19
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 20 of 171 PageID #: 3214




  these assertions is necessary. Plaintiffs admit that most Opt-In Plaintiffs who worked for TXX

  before 2010 worked for TXX as individuals. Plaintiffs deny the remaining assertions in this

  paragraph. By way of further response, most Discovery Plaintiffs had d/b/a’s, not corporations.

  (Alexander Decl. ¶¶ 17-19; Armstrong Decl. ¶¶ 41-42; Baratta Decl. ¶¶ 34-35; Pagano Ex. 344

  (Campos Dep.) 262:5-9; Cunningham Decl. ¶¶ 55-56; Dean Decl. ¶¶ 35-36; Fernandez Decl. ¶ 53;

  Grant Decl. ¶ 60; Henry Decl. ¶¶ 6, 43-44; Pagano Ex. 343 (Lewis Dep.) 86:12-17 (discussing

  Schulman Ex. 33); Pagano Ex. 156 at TVD1192; Marin Decl. ¶¶ 27-28; Morocho Decl. ¶¶ 39-40;

  Morris Decl. ¶¶ 9, 42-45; Paul Decl. ¶¶ 33-34; Pagano Ex. 153; Rizzo Decl. ¶ 8; Pagano Ex. 347

  (Sawhney Dep. day 2) 82:2-9.) Some of the Discovery Plaintiffs who formed corporations did so

  at TXX’s direction. (Ortellado Decl. ¶¶ 12, 14-15; Rizzo Decl. ¶¶ 11-12; Pagano Ex. 335 (Franco

  Dep. day 1) 28:13-24.) The Opt-In Plaintiffs did not advertise transportation services on the

  internet. (Armstrong Decl. ¶ 45; Cunningham Decl. ¶ 68; Fernandez Decl. ¶ 54; B. Gonzalez Decl.

  ¶ 37; Henry Decl. ¶ 50; Morocho Decl. ¶ 42; Morris Decl. ¶ 46; Ortellado Decl. ¶ 56.) While

  working for TXX, TXX was the Discovery Plaintiffs’ primary or only job. (Alexander Decl. ¶ 21;

  Armstrong Decl. ¶ 44; Campos Decl. ¶¶ 6-7; Cunningham Decl. ¶ 66; Dean Decl. ¶ 38; Fernandez

  Decl. ¶ 51; B. Gonzalez Decl. ¶ 38; Grant Decl. ¶¶ 62, 67-74; Henry Decl. ¶ 48; Marin Decl. ¶¶

  35-37; Morocho Decl. ¶ 43; Morris Decl. ¶¶ 43, 47; Ortellado Decl. ¶ 55; Paul Decl. ¶ 36; Rizzo

  Decl. ¶¶ 38-39.)

         52.     The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit that the Opt-In Plaintiffs opened “separate bank accounts,

  separate from their personal bank accounts.” By way of further response, rather than “exercising

  discretion” to open business bank accounts, once TXX required Opt-In Plaintiffs to work for TXX



                                                  20
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 21 of 171 PageID #: 3215




  through business entities, they had to open separate business bank accounts in order to cash the

  paychecks for the work they performed for TXX. (Alexander Decl. ¶¶ 16-19; Armstrong Decl. ¶¶

  40-43; Baratta Decl. ¶ 36; Cunningham Decl. ¶¶ 54-57; Dean Decl. ¶ 37; B. Gonzalez Decl. ¶¶ 33-

  35; Grant Decl. ¶¶ 58-60; Marin Decl. ¶¶ 27-29; Morocho Decl. ¶¶ 39-41; Paul Decl. ¶ 35.)

         53.     The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiff admit the remaining assertions in this paragraph.

         54.     Plaintiffs admit that Raghubir testified that he kept receipts for expenses “[b]ecause

  you have to file taxes. It’s the process. And for my own records and bookkeeping.” (Pagano Ex.

  363 (Raghubir Dep.) 61:2-11.) Defendants’ characterization of those receipts as “business

  records” is a conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no

  response to that characterization is necessary.

         55.     Plaintiffs admit the assertions in this paragraph. By way of further response,

  Lindsay used Winbird Enterprises to sell for Amway for approximately 10 years starting in 1992.

  By the time Lindsay began working for TXX, he was no longer selling for Amway or using

  Winbird Enterprises. (Pagano Ex. 364 (Lindsay Dep.) 12:4-24, 25:12-16.)

         56.     Plaintiffs admit that this paragraph accurately quotes the CANE Independent Driver

  Services Agreement. Plaintiffs deny that “the Opt-in Plaintiffs read, understood and did their best

  to comply with” that document and deny that Defendants have supported that assertion by citation

  to relevant and admissible evidence. (See response supra ¶ 33.) In addition, the assertion that the

  referenced document “sets forth the agreement and understanding of the Transportation Service

  Providers” is a conclusion and/or argument that is improper in a 56.1 statement and is not




                                                    21
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 22 of 171 PageID #: 3216




  supported by citation to relevant and admissible evidence. Accordingly, no response to that

  assertion is necessary.

         57.     Plaintiffs admit that this paragraph accurately quotes the TXX Owner-Operator

  Review. Plaintiffs deny that the Opt-In Plaintiffs “read, understood and did their best to comply

  with” that document and deny that Defendants have supported that assertion by citation to relevant

  and admissible evidence. (See response supra ¶ 50.)

  F. TXX Does Not Treat the Opt-in Plaintiffs as Employees

         58.     Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations.” (Pagano Ex. 322

  (Zamora Decl.) ¶ 22 (discussing the practices of the declarant and the “LZR Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 20 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 20 (discussing the practices of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 16 (discussing the practices of the declarant and “EGS,” neither of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Furthermore, the Summary of

  Key Tax Return Provisions is not relevant to this paragraph. Accordingly, no response is

  necessary. To the extent a response is necessary, Plaintiffs admit that TXX does not withhold

  employee payroll taxes or provide benefits to Opt-In Plaintiffs and deny all other assertions in this



                                                   22
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 23 of 171 PageID #: 3217




  paragraph. By way of further response, Opt-In Plaintiffs were paid in their individual capacities

  for their work for TXX. (E.g., Alexander Decl. ¶ 18; Armstrong Decl. ¶ 40; Cunningham Decl. ¶

  54 & Cunningham Ex. 2; Dean Decl. ¶ 34; B. Gonzalez Decl. ¶ 33 & B. Gonzalez Ex. 1; Grant

  Decl. ¶ 59; Henry Decl. ¶ 43 & Henry Ex. 1; Marin Decl. ¶ 27; Morocho Decl. ¶ 39; Morris Decl.

  ¶ 9; Paul Decl. ¶ 32; Pagano Ex. 347 (Sawhney Dep. day 2) 178:9-13 & errata.) TXX directed

  drivers to pick up paperwork or freight from each other and set the pay rates, if any, for that work.

  (Cunningham Decl. ¶ 49-50; Armstrong Decl. ¶ 33; Dean Decl. ¶¶ 23, 25; Morris Decl. ¶ 34;

  Pagano Ex. 364 (Lindsay Dep.) 106:11-18, 107:12-23, 109:2-6.) TXX also directed Discovery

  Plaintiffs to work under certain other drivers and told Discovery Plaintiffs which helpers to use or

  not use. (Ortellado Decl. ¶¶ 6, 11-13, 18-19; Rizzo Decl. ¶ 7.)

         59.     The assertions that Opt-In Plaintiffs “exercised . . . discretion” is a conclusion

  and/or argument that is improper in a 56.1 statement. Accordingly, no response to that assertion

  is necessary. In any event, Plaintiffs deny the assertions in this paragraph. (Cunningham Decl. ¶¶

  11-13, 23, 39, 46; Grant Decl. ¶¶ 9, 50, 52; Henry Decl. ¶¶ 10, 12-13, 30-31; Marin Decl. ¶¶ 5-6;

  Morris Decl. ¶ 36; Rizzo Decl. ¶ 35; Pagano Ex. 343 (Lewis Dep.) 192:4-17; Pagano Ex. 359

  (Baratta Dep.) 131:23-132:3.)

         60.     Plaintiffs deny the assertions in this paragraph. (Alexander Decl. ¶ 3; Armstrong

  Decl. ¶¶ 3, 30-33; Cunningham Decl. ¶¶ 3, 11-13, 18, 21, 23, 29, 33-39, 46; Fernandez Decl. ¶¶

  17-18, 36-37; B. Gonzalez Decl. ¶¶ 13, 27; Grant Decl. ¶¶ 3-4, 9, 30, 40-41, 46, 50, 52-56; Henry

  Decl. ¶¶ 10, 12-13, 26, 29-32, 38; Marin Decl. ¶¶ 5-10, 22-26; Morris Decl. ¶¶ 3, 5, 24-25, 32-39;

  Ortellado Decl. ¶¶ 3, 16-18, 23-30; Paul Decl. ¶ 3; Rizzo Decl. ¶¶ 13, 21-25, 28, 35-36; Pagano

  Ex. 359 (Baratta Dep.) 131:23-132:3; Pagano Ex. 343 (Lewis Dep.) 70:9-11, 192:4-17; Pagano

  Ex. 364 (Lindsay Dep.) 14:9-15:11, 21:4-22:17.) In addition, the declarations cited by Defendants



                                                   23
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 24 of 171 PageID #: 3218




  in support of this paragraph are not relevant and admissible evidence. Specifically, although this

  paragraph purports to describe the attributes of “Transportation Service Providers,” who, as

  defined by Defendants, are the Opt-In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1

  Statement ¶ 3), none of the cited declarations discuss the Opt-In Plaintiffs and/or their “Driver-

  Corporations. (Pagano Ex. 322 (Zamora Decl.) ¶ 36 (discussing the practices and background of

  the declarant and the “LZR Companies,” none of which are an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 30 (discussing the

  practices and background of the declarant and the “JANBC Companies,” none of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶

  34 (discussing the practices and background of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 30 (discussing the practices and background of the declarant and “EGS,” neither

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).)

         61.     Plaintiffs deny the assertions in this paragraph. (Cunningham Decl. ¶¶ 11-13, 23,

  39, 46; Grant Decl. ¶¶ 9, 50, 52; Henry Decl. ¶¶ 10, 12-13, 30-31; Marin Decl. ¶¶ 5-7; Morris Decl.

  ¶ 36; Rizzo Decl. ¶ 35; Pagano Ex. 359 (Baratta Dep.) 131:23-132:3; Pagano Ex. 343 (Lewis Dep.)

  192:4-17.)

         62.     Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 349 (Grant Dep.) 94:21

  (stating that TXX required drivers to attend “[c]ountless meetings”); see also Cunningham Decl.

  ¶¶ 45-46, 48; Dean Decl. ¶¶ 27-28; Grant Decl. ¶¶ 50-56; Henry Decl. ¶ 31; Marin Decl. ¶¶ 5-7;

  Morris Decl. ¶ 36; Rizzo Decl. ¶ 35.)

         63.     Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the



                                                  24
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 25 of 171 PageID #: 3219




  actions of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In

  Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations, and the Summary of

  Key Tax Return Provisions . (Pagano Ex. 322 (Zamora Decl.) ¶ 15 (discussing the practices of the

  “LZR Companies,” which is not an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 11 (discussing the practices of the “JANBC Companies,” which is not an Opt-

  In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 13 (discussing the practices

  the “Standard Companies,” which is not an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

  325 (Gualipa Decl.) ¶ 11 (discussing the practices of “EGS,” neither of which is not an Opt-In

  Plaintiff’s “Driver-Corporation”).) Accordingly, no response is necessary. To the extent a

  response is required, Plaintiffs deny the assertions in this paragraph. By way of further response,

  TXX supervises Opt-In Plaintiffs and sets and enforces rules. (Armstrong Decl. ¶¶ 22, 30;

  Cunningham Decl. ¶¶ 11-13, 23, 30-35, 38-39, 45-52; Dean Decl. ¶¶ 23-29; Fernandez Decl. ¶¶

  32, 47; B. Gonzalez Decl. ¶¶ 8, 15, 27, 32; Grant Decl. ¶¶ 9, 40-41, 50, 52, 56; Henry ¶¶ 10, 12-

  13, 30-31; Marin Decl. ¶¶ 5-7; Morris Decl. ¶¶ 24, 36-37; Ortellado Decl. ¶¶ 24-25; Rizzo Decl.

  ¶¶ 35-36; Pagano Ex. 343 (Lewis Dep.) 192:4-17; Pagano Ex. 356 (Oliveira Dep.) 40:24-41:2;

  Pagano Ex. 354 (Baquero Dep.) 156:11-21, 157:13-159:16; Schulman Ex. 6; Schulman Ex. 7;

  Pagano Ex. 359 (Baratta Dep.) 131:24-132:3; Pagano Ex. 353 (Morris Dep.) 124:6-126:9; Pagano

  Ex. 356 (Oliveira Dep.) 40:15-41:2.) TXX dictates the order of deliveries. (Cunningham Decl. ¶¶

  23, 38; Fernandez Decl. ¶ 36; B. Gonzalez Decl. ¶ 13; Grant Decl. ¶ 46; Morris Decl. ¶ 32;

  Ortellado Decl. ¶¶ 27-28; Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing Tr.) 23:22-

  24:4; Pagano Ex. 360 (Armstrong Dep.) 118:4-9.) TXX sets vehicle requirements. (Baratta Decl.

  ¶ 25; Cunningham Decl. ¶¶ 18, 21; Dean Decl. ¶ 4; Henry Decl. ¶ 39; Morris Decl. ¶ 35; Ortellado



                                                  25
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 26 of 171 PageID #: 3220




  Decl. ¶¶ 16-31; Rizzo Decl. ¶ 21; Pagano Ex. 345 (Fernandez Dep.) 64:10-65:2, 118:10-13;

  Pagano Ex. 353 (Morris Dep.) 203:4-16.)

         64.     Plaintiffs admit the assertion that TXX has never issued a handbook to Plaintiffs.

  Plaintiffs deny all other assertions in this paragraph. (Alexander Decl. ¶¶ 12-13; Armstrong Decl.

  ¶¶ 21-22, 30, 35-36, 41-42 & Armstrong Ex. 1; Baratta Decl. ¶¶ 21, 25-26, 30, 39; Cunningham

  Decl. ¶¶ 11-13, 21, 23, 29-39, 45-52, 54-56, 58; Dean Decl. ¶¶ 25-26; Fernandez Decl. ¶¶ 35, 38,

  43, 47; B. Gonzalez Decl. ¶¶ 13, 15, 32-34; Grant Decl. ¶¶ 40, 43-46, 50, 54-58, 77; Henry Decl.

  ¶¶ 6, 10, 12-13, 29, 31-32, 38-39, 41, 43-44 & Henry Ex. 1; Marin Decl. ¶¶ 6-8, 22, 26-28;

  Morocho Decl. ¶¶ 13, 15-16, 39-40; Morris Decl. ¶¶ 23, 29-30, 35-42, 50 & Morris Exs. 2-4;

  Ortellado Decl. ¶¶ 11-14, 20, 23-30 & Ortellado Ex. 1; Paul Decl. ¶¶ 29-34; Rizzo Decl. ¶¶ 8, 21,

  23, 33.)

         65.     Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations, and the Summary of

  Key Tax Return Provisions . (Pagano Ex. 322 (Zamora Decl.) ¶ 34 (discussing the practices of the

  “LZR Companies,” which is not an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 28 (discussing the practices of the “JANBC Companies,” which is not an Opt-

  In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 32 (discussing the practices

  the “Standard Companies,” which is not an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

  325 (Gualipa Decl.) ¶ 28 (discussing the practices of “EGS,” neither of which is not an Opt-In

  Plaintiff’s “Driver-Corporation”).)   In addition, the assertion in this paragraph that Opt-In



                                                  26
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 27 of 171 PageID #: 3221




  Plaintiffs “exercise the discretion” is a conclusion and/or argument that is improper in a 56.1

  statement. Accordingly, no response to this paragraph is necessary.

         66.     Plaintiffs admit the assertions in this paragraph.

         67.     Plaintiffs admit the assertions in this paragraph.

         68.     Plaintiffs admit the assertions in this paragraph.

         69.     Plaintiffs deny the assertions in this paragraph, as Defendants have misquoted the

  NICA Independent Contractor Agreement.           (See Pagano Ex. 256 Section 6.)          Moreover,

  Defendants have failed to support the assertion that the Opt-In Plaintiffs “read, understood and did

  their best to comply with” that document by citation to relevant and admissible evidence. In any

  event, Plaintiffs deny that assertion and deny that the NICA Independent Contractor Agreement

  was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 28, 31.) The

  assertion that the NICA Independent Contractor Agreement “reflects the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         70.     Plaintiffs admit that that this paragraph accurately quotes the CANE Independent

  Driver Service Agreement. Defendants have failed to support the assertion that the Opt-In

  Plaintiffs “read, understood and did their best to comply with” that document by citation to relevant

  and admissible evidence. In any event, Plaintiffs deny that assertion and deny that the CANE

  Owner/Operator Agreement was provided to and/or signed by all Opt-In Plaintiffs. (See responses

  supra ¶¶ 32, 33.) The assertion that the CANE Independent Driver Service Agreement “reflects

  the agreement and understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is




                                                   27
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 28 of 171 PageID #: 3222




  improper in a 56.1 statement, and in any event that assertion is not supported by citation to relevant

  and admissible evidence. Accordingly, no response to that assertion is necessary.

         71.      Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.)          The assertion that the CANE

  Owner/Operator Agreement and the TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         72.      Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         73.      Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)




                                                   28
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 29 of 171 PageID #: 3223




         74.      Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         75.      Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  G. Transportation Service Providers Own or Lease, Maintain, and Deploy their Own
  Vehicles

         76.      The assertion that Opt-In Plaintiffs “exercise . . . discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs deny the assertion that they are free to select which vehicle to use in

  connection with their work for TXX. (Baratta Decl. ¶ 25; Cunningham Decl. ¶¶ 18, 21; Dean

  Decl. ¶ 4; Henry Decl. ¶ 39; Ortellado Decl. ¶¶ 16-17; Rizzo Decl. ¶ 21.)

         77.      Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  actions and responsibilities of “Transportation Service Providers,” who, as defined by Defendants,

  are the Opt-In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of

  the cited declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex.

  322 (Zamora Decl.) ¶ 25 (discussing the practices of the declarant and the “LZR Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323

  (S. Gonzalez Decl.) ¶ 19 (discussing the practices of the declarant and the “JANBC Companies,”

  none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

                                                    29
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 30 of 171 PageID #: 3224




  324 (Gerlett Decl.) ¶ 23 (discussing the practices of the declarant and the “Standard Companies,”

  none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

  325 (Gualipa Decl.) ¶ 19 (discussing the practices of the declarant and “EGS,” neither of which

  are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no response

  to this paragraph is necessary.

         78.     The assertions that Opt-In Plaintiffs “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that the Opt-In Plaintiffs used several types of vehicles. Plaintiffs deny

  that the Opt-In Plaintiffs used all the types of vehicles listed in this paragraph. Rather, the

  Discovery Plaintiffs used various types of vans or cars/SUVs and, in one case, a pick-up truck.

  (Pagano Ex. 355 (Alexander Dep.) 42:14-24 (car and van); Pagano Ex. 360 (Armstrong Dep.)

  26:12-18 (vans); Baratta Decl. ¶¶ 23-26 (van and car); Pagano Ex. 344 (Campos Dep.) 91:5-7

  (van); Pagano Ex. 341 (Cunningham Dep.) 18:24-19:5 (van and car); Pagano Ex. 350 (Dean Dep.)

  66:14-67:8 (van); Pagano Ex. 345 (Fernandez Dep.) 117:6-20 (van and car); Pagano Ex. 336

  (Franco Dep. day 2) 50:4-25 (van); Pagano Ex. 338 (Gonzalez Dep.) 33:12-23 (vans); Pagano Ex.

  349 (Grant Dep.) 44:8-45:18 (vans); Pagano Ex. 339 (Henry Dep.) 53:4-10 (vans); Pagano Ex. 364

  (Lindsay Dep.) 54:18-59:7 (van and car); Pagano Ex. 361 (Marin Dep.) 63:23-65:4, 91:14-19 (vans

  and car); Pagano Ex. 337 (Morocho Dep.) 94:5-11, 95:23-96:23 (van and pickup truck); Morris

  Decl. ¶ 8 (van); Pagano Ex. 356 (Oliveira Dep.) 79:10-80:19 (vans); Ortellado Decl. ¶ 54 (van,

  SUV, and Jeep); Pagano Ex. 342 (Paul Dep.) 35:8-20, 37:6-11, 38:8-12, 39:2-5 (vans); Pagano Ex.

  363 (Raghubir Dep.) 35:10-14, 63:10-19, 64:24-65:2, 143:6-12 (vans and SUVs); Rizzo Decl. ¶

  21 (car and van); Pagano Ex. 346 (Sawhney Dep. day 1) 58:7-8, 117:8-17 (vans); Pagano Ex. 348

  (Wadada Dep.) 36:16-37:5 (vans). Plaintiffs deny that any Opt-In Plaintiff used more than two



                                                   30
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 31 of 171 PageID #: 3225




  vehicles at a time to work for TXX. In fact, most of the time Discovery Plaintiffs used one vehicle

  at a time to work for TXX. (Pagano Ex. 355 (Alexander Dep.) 42:14-24; Pagano Ex. 360

  (Armstrong Dep.) 50:14-22; Armstrong Decl. ¶ 39; Baratta Decl. ¶¶ 23-26; Pagano Ex. 344

  (Campos Dep.) 195:23-196:16; Pagano Ex. 341 (Cunningham Dep.) 18:24-19:5; Cunningham

  Decl. ¶¶ 41-44; Pagano Ex. 350 (Dean Dep.) 66:14-67:8, 145:9-13; Pagano Ex. 345 (Fernandez

  Dep.) 117:6-20; Fernandez Decl. ¶ 46; Pagano Ex. 336 (Franco Dep. day 2) 50:4-53:9; Pagano Ex.

  338 (Gonzalez Dep.) 33:12-23; B. Gonzalez Decl. ¶ 48; Pagano Ex. 349 (Grant Dep.) 44:22-45:6;

  Pagano Ex. 339 (Henry Dep.) 53:4-10; Henry Decl. ¶ 37; Pagano Ex. 343 (Lewis Dep.) 171:15-

  21; Pagano Ex. 364 (Lindsay Dep.) 54:18-59:7; Pagano Ex. 361 (Marin Dep.) 61:21-62:7, 91:10-

  22; Pagano Ex. 337 (Morocho Dep.) 94:5-96:23; Morris Decl. ¶ 8; Pagano Ex. 356 (Oliveira Dep.)

  78:15-80:22; Ortellado Decl. ¶ 54; Pagano Ex. 342 (Paul Dep.) 35:8-20, 37:6-11, 38:8-12, 39:2-5;

  Paul Decl. ¶¶ 26-28; Pagano Ex. 363 (Raghubir Dep.) 74:23-24.)

         79.     Plaintiffs admit the assertions in this paragraph.

         80.     The assertion that Plaintiffs “exercise discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary. In

  any event, Plaintiffs deny the assertions in this paragraph. (Ortellado Decl. ¶¶ 4-5, 19; Rizzo Decl.

  ¶¶ 6-8.)

         81.     Plaintiffs admit the assertions in this paragraph.

         82.     Plaintiffs admit the assertions in this paragraph.

         83.     Plaintiffs admit that the commercial vehicles used by the cited Discovery Plaintiffs

  bear the name and address of the relevant Driver-Corporation. To the extent this paragraph

  contains assertions about any other Opt-In Plaintiffs, Defendants have failed to support those




                                                   31
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 32 of 171 PageID #: 3226




  assertions by citation to relevant and admissible evidence. Accordingly, no further response is

  necessary.

         84.     Plaintiffs deny that the Opt-In Plaintiffs paid for all expenses incurred in connection

  with their work for TXX. (Morris Decl. ¶ 35.) The remaining assertions in this paragraph are

  conclusions and/or arguments that are improper in a 56.1 statement and/or are not supported by

  citation to relevant evidence. As such, no further response is necessary. Specifically, the

  assertions in this paragraph that Opt-In Plaintiffs “exercise discretion” and “invest” are

  conclusions and/or arguments that are improper in a 56.1 statement. Defendants have not

  supported their assertion that the Opt-In Plaintiffs “invest in the transportation business in order to

  increase profitability” by citation to relevant and admissible evidence. None of the Discovery

  Plaintiffs so testified in the cited deposition testimony. To the extent Defendants cite non-party

  declarations, those declarations do not discuss the practices of “Transportation Service Providers,”

  who, as defined by Defendants, are the Opt-In Plaintiffs and their “Driver-Corporations” (see

  Defs.’ 56.1 Statement ¶ 3). (Pagano Ex. 322 (Zamora Decl.) ¶ 33 (discussing the practices of the

  declarant and the “LZR Companies,” neither of which is an Opt-In Plaintiff or an Opt-In Plaintiff’s

  “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 27 (discussing the practices of the

  declarant and the “JANBC Companies,” neither of which is an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 31 (discussing the practices of

  the declarant and the “Standard Companies,” neither of which is an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶ 27 (discussing the practices

  of the declarant and “EGS,” neither of which an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-

  Corporation”).)




                                                    32
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 33 of 171 PageID #: 3227




         85.     Plaintiffs admit that some Opt-In Plaintiffs have used helpers. The remaining

  assertions in this paragraph are improper conclusions and/or arguments and/or are not supported

  by citation to relevant evidence. As such, no further response is necessary. Specifically, the

  assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or argument that is

  improper in a 56.1 statement. To the extent Defendants cite non-party declarations in support of

  the remaining assertions in this paragraph, those declarations do not discuss the practices of

  “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In Plaintiffs and

  their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3). (Pagano Ex. 322 (Zamora Decl.) ¶

  31 (discussing the practices of the declarant and the “LZR Companies,” neither of which is an Opt-

  In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶

  25 (discussing the practices of the declarant and the “JANBC Companies,” neither of which is an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶

  29 (discussing the practices of the declarant and the “Standard Companies,” neither of which is an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶

  25 (discussing the practices of the declarant and “EGS,” neither of which an Opt-In Plaintiff or an

  Opt-In Plaintiff’s “Driver-Corporation”).) The cited Discovery Plaintiff testimony acknowledges

  that the witnesses used helpers but does not otherwise support the assertions in this paragraph.

         86.     Plaintiffs deny that Laura Zamora is a “Transportation Service Provider.”

  Defendants have defined “Transportation Service Providers” as the Opt-In Plaintiffs and their

  “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), and Laura Zamora is neither an Opt-In

  Plaintiff nor an Opt-In Plaintiff’s “Driver-Corporation.” (Id.) Plaintiffs further deny that Dean

  made a “business decision” not to buy a second vehicle. (Pagano Ex. 350 (Dean Dep.) 145:23-

  24.)



                                                  33
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 34 of 171 PageID #: 3228




         87.      The assertion that Cunningham “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. To the extent a response to that assertion is necessary, Plaintiffs deny that assertion.

  (Cunningham Decl. ¶¶ 18, 21)

         88.      Plaintiffs admit that at some point in the past, Campos maintained two vehicles to

  use for his work for TXX. (Pagano Ex. 344 (Campos Dep.) 218:22-25 (“I used to have two[.]”).)

         89.      Plaintiffs deny the assertions in this paragraph, as Defendants have

  mischaracterized the cited deposition testimony. By way of further response, Marin purchased a

  larger vehicle because TXX told her if she did not do so, it would take away her route and she

  would lose her only job. (Pagano Ex. 361 (Marin Dep.) 63:3-17.)

         90.      Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. In the cited deposition testimony, neither Baratta nor Lewis

  testified about the size of any vehicle. (Pagano Ex. 359 (Baratta Dep.) 27; Pagano Ex. 343 (Lewis

  Dep.) 170-172.) The Lewis deposition exhibit cited is unrelated to vehicles and/or vehicle size.

  (Pagano Ex. 155.) None of the witnesses cited testified that “the investment [in a larger vehicle]

  could increase capacity to allow more Freight to be transported, which would generate additional

  revenue.” (Pagano Ex. 347 (Sawhney Dep. day 2) 162-163; Pagano Ex. 348 (Wadada Dep.) 65-

  66, 133-135; Pagano Ex. 343 (Lewis Dep.) 170-172; Pagano Ex. 359 (Baratta Dep.) 27.) In

  addition, the assertions that Opt-In Plaintiffs “exercise discretion” and “invest” are conclusions

  and/or arguments that are improper in a 56.1 statement. Accordingly, no response to this paragraph

  is necessary.

         91.      Plaintiffs deny the assertions in this paragraph, as Defendants have

  mischaracterized the cited testimony. Lindsay testified that he has had less work than he used to



                                                  34
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 35 of 171 PageID #: 3229




  since he lost his Capital One route, that he does not need to work as much as he used to because

  he is “getting older,” and that less work is “[l]ess headache.” (Pagano Ex. 364 (Lindsay) 59:6-12,

  59:23-25, 60:8-19.) He did not characterize his use of a particular vehicle as a “business decision”

  or an “invest[ment].”

         92.     Plaintiffs admit that Sawhney used his vehicle as described in this paragraph. The

  assertion that Sawhney “exercised discretion” is a conclusion and/or argument that is improper in

  a 56.1 statement. Accordingly, no response to that assertion is necessary.

         93.     The assertion that Baratta “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.

         94.     Plaintiffs deny the assertions in this paragraph. (Cunningham Decl. ¶ 9.)

         95.     Plaintiffs deny the assertions in this paragraph, as Defendants have misquoted the

  CANE Owner/Operator Agreement and TXX Owner/Operator Agreement. (See Pagano Exs. 258,

  259 second “Whereas” clauses.) Moreover, Defendants have failed to support the assertion that

  the Opt-In Plaintiffs “read, understood and did their best to comply with” those documents by

  citation to relevant and admissible evidence. In any event, Plaintiffs deny that assertion and deny

  that the CANE Owner/Operator Agreement was provided to and/or signed by all Opt-In Plaintiffs.

  (See responses supra ¶¶ 35, 36, 44.)

  H. Transportation Service Providers Engage Helpers and Other Individuals to Service
  Shippers

         96.     The assertions in this paragraph that Opt-In Plaintiffs “exercised discretion” are

  conclusions and/or arguments that are improper in a 56.1 statement. Accordingly, no response to

  those assertions is necessary. Defendants have also failed to support the assertions in this

  paragraph by citation to relevant and admissible evidence to the extent Defendants cite non-party

                                                  35
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 36 of 171 PageID #: 3230




  declarations. Those declarations do not discuss the actions of “Transportation Service Providers,”

  who, as defined by Defendants, are the Opt-In Plaintiffs and their “Driver-Corporations” (see

  Defs.’ 56.1 Statement ¶ 3). (Pagano Ex. 322 (Zamora Decl.) ¶ 5 (discussing the practices of the

  declarant and the “LZR Companies,” neither of which is an Opt-In Plaintiff or an Opt-In Plaintiff’s

  “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 5 (discussing the practices of the

  declarant and the “JANBC Companies,” neither of which is an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 5 (discussing the practices of

  the declarant and the “Standard Companies,” neither of which is an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶ 5 (discussing the practices of

  the declarant and “EGS,” neither of which an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-

  Corporation”).) In any event, Plaintiffs deny the assertions in this paragraph. Most Discovery

  Plaintiffs formed and/or used “Driver-Corporations” because TXX required them to do so.

  (Alexander Decl. ¶¶ 16-17; Armstrong Decl. ¶¶ 40-42; Baratta Decl. ¶¶ 33-35; Cunningham Decl.

  ¶¶ 54-56; Dean Decl. ¶¶ 34-36; B. Gonzalez Decl. ¶¶ 33-34; Grant Decl. ¶¶ 59-60; Henry Decl. ¶

  6; Marin Decl. ¶¶ 27-28; Morocho Decl. ¶¶ 39-40; Morris Decl. ¶¶ 9, 42-45; Ortellado Decl. ¶¶

  11-12, 14-14; Paul Decl. ¶¶ 33-34; Rizzo Decl. ¶ 8; Pagano Ex. 335 (Franco Dep. day 1) 28:13-

  24; Pagano Ex. 364 (Lindsay Dep.) 10:22-11:13; Pagano Ex. 363 (Raghubir Dep.) 18:16-23;

  Pagano Ex. 346 (Sawhney Dep. day 1) 25:13-14.) In some cases, TXX dictated the type of

  business entity Discovery Plaintiffs formed. (Ortellado Decl. ¶¶ 11-12, 14-15; Rizzo Decl. ¶¶ 11-

  12; Pagano Ex. 335 (Franco Dep. day 1) 28:13-24.) TXX also directed Discovery Plaintiffs to

  perform work and give work to certain drivers and to use or not use certain helpers. (Armstrong

  Decl. ¶ 33; Cunningham Decl. ¶¶ 49-50; Dean Decl. ¶¶ 23, 25; Fernandez Decl. ¶¶ 17-18; Morris




                                                  36
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 37 of 171 PageID #: 3231




  Decl. ¶ 34; Ortellado Decl. ¶¶ 18-19; Pagano Ex. 339 (Henry Dep.) 99:3-13; Pagano Ex. 364

  (Lindsay Dep.) 106:11-109:6.)

         97.     Plaintiffs deny the assertions in this paragraph. (Ortellado Decl. ¶¶ 5-8 (TXX

  authorized Ortellado to work under another individual before Ortellado even spoke to that

  individual),18-19 ( TXX managers told Ortellado to use a helper, suggested a particular helper and

  pay range, and vetoed a helper whom Ortellado wanted to use); Rizzo Decl. ¶¶ 5-7 (Sangern hired

  Rizzo and told him he would be paid through another person).)

         98.     Plaintiffs admit the assertions in this paragraph.

         99.     Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 27 (discussing the practices of the declarant and the “LZR Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 21 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 25 (discussing the practices of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 21 (discussing the practices of the declarant and “EGS,” neither of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no response is

  necessary. To the extent a response is required, Plaintiffs deny the assertions in this paragraph.

  By way of further response, TXX set times for drivers to arrive at the TXX warehouse and



                                                   37
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 38 of 171 PageID #: 3232




  penalized tardy drivers. (Armstrong Decl. ¶¶ 12-13, 19; Cunningham Decl. ¶¶ 7, 24, 30; Dean

  Decl. ¶¶ 21, 29; Fernandez Decl. ¶¶ 32-33; B. Gonzalez Decl. ¶ 8; Grant Decl. ¶¶ 29, 31-32, 52;

  Henry Decl. ¶ 28; Morocho Decl. ¶¶ 11, 24; Morris Decl. ¶¶ 13, 29-30 & Morris Ex. 2; Ortellado

  Decl. ¶¶ 9, 20, 45; Paul Decl. ¶ 16; Rizzo Decl. ¶¶ 23-25, 35.) TXX set deadlines for drivers to

  return empty totes, returned merchandise, and paperwork to TXX. (Armstrong Decl. ¶ 15;

  Cunningham Decl. ¶¶ 31-32; Grant Decl. ¶ 44; Marin Decl. ¶¶ 22-23.) The Discovery Plaintiffs

  were not free to set the order of deliveries. (Cunningham Decl. ¶¶ 23, 38; Fernandez Decl. ¶ 36;

  B. Gonzalez Decl. ¶ 13; Grant Decl. ¶ 46; Morris Decl. ¶ 32; Ortellado Decl. ¶¶ 27-28)

         100.    The assertion that the Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. According, no response to that assertion is

  necessary. In any event, Plaintiffs deny the assertions in this paragraph. By way of further

  response, TXX directed Discovery Plaintiffs to give work to specific drivers and to use or not use

  certain helpers. (Armstrong Decl. ¶ 33; Cunningham Decl. ¶¶ 49-50; Dean Decl. ¶ 23; Fernandez

  Decl. ¶¶ 17-18; Morris Decl. ¶ 34; Ortellado Decl. ¶¶ 18-19; Pagano Ex. 339 (Henry Dep.) 99:3-

  13; Pagano Ex. 364 (Lindsay Dep.) 106:11-109:6.) In addition, Ms. Grey is Morris’ wife, not his

  business partner. (Morris Decl. ¶ 56; Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing

  Tr.) 290:10-19.) She did not “negotiate[] revenue and other business aspects.” Rather, in 2013

  Ms. Gray addressed certain discrepancies in TXX’s payments to Morris because she was in charge

  of their household’s finances, and Morris had been unsuccessful for several months in getting TXX

  to pay outstanding money owed. (Morris Decl. ¶ 57; Pagano Ex. 195 (May 8, 2014 Unemployment

  Ins. Hearing Tr.) 290:24-294:10.)




                                                  38
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 39 of 171 PageID #: 3233




         101.    Plaintiffs admit the assertions in this paragraph. By way of further response, TXX

  has required Discovery Plaintiffs to “engage helpers and other individuals” when they did not want

  to do so. (Ortellado Decl. ¶¶ 45-53.)

         102.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the cited testimony (1) does not discuss whether

  or not to “engage helpers or other individuals to provide transportation services” and (2) does not

  establish that “Bellco, a Shipper, determined that he [Morris], as an individual was no longer

  permitted to transport their freight.” Accordingly, no response to this paragraph is necessary.

         103.    The assertion that Zamora “exercised her discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Zamora filled out a bid form with a rate that was $5 per stop less

  than what TXX paid Morris and deny all other assertions in this paragraph. By way of further

  response, Morris’s pay rate was set by TXX; it was not negotiated. (Morris Decl. ¶ 20.) Zamora’s

  “bid” is also dated September 11, 2013, the same day that TXX took Morris’s route away, and

  Zamora’s “bid” is the only “bid” made on that route. (Pagano Ex. 321 at Ex. EE; Pagano Ex. 193

  (Feb. 7, 2014 Unemployment Ins. Hearing Tr.) 25:23-26:6; Schulman Decl. ¶ 48.)

         104.    Plaintiffs admit that some Discovery Plaintiffs had helpers.         The remaining

  assertions in this paragraph are excessively vague and/or not supported by citation to relevant and

  admissible evidence. Accordingly, no further response is necessary.

         105.    Plaintiffs deny the assertions in this paragraph. (Ortellado Decl. ¶¶ 4-5, 18-19;

  Rizzo Decl. ¶¶ 6-8; Morris Decl. ¶ 34; Paul Decl. ¶¶ 30-31.)

         106.    Plaintiffs admit that Defendants require drivers to submit a photo ID for all helpers.

  Defendants have not supported the assertion that this requirement is “for recordkeeping purposes



                                                  39
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 40 of 171 PageID #: 3234




  in accordance with DEA and other Government Requirements” by citation to relevant and

  admissible evidence. Accordingly, no response to that assertion is necessary.

         107.    Plaintiffs deny the assertions in this paragraph. (Morris Decl. ¶ 34; Ortellado Decl.
  ¶ 18; Rizzo Decl. ¶ 7.)
         108.    Plaintiffs deny the assertions in this paragraph. (Cunningham Decl. ¶ 50; Morris

  Decl. ¶ 34; Ortellado Decl. ¶¶ 4-5, 18-19; Paul Decl. ¶¶ 30-31; Rizzo Decl. ¶¶ 6-8.)

         109.    Plaintiffs deny that the $20 per week payment was “negotiated.” By way of further

  response, after Grant read John Hunt’s deposition testimony stating that drivers could arrive at

  TXX whenever they want, Grant began getting to TXX’s Hauppauge warehouse at 7:30 a.m.

  instead of 5:30 a.m. (Grant Decl. ¶¶ 34-35.) The second day that Grant arrived at 7:30 a.m., the

  dispatcher Jean Exantus told him that he would lose his route unless he got to TXX at 5:30 a.m.

  (Id.) It was only after Grant described Hunt’s testimony and offered to show that testimony to

  other drivers that Exantus relented. (Id. at ¶¶ 37-38.) The driver next to Grant overheard this

  conversation and said he would take Grant’s freight off the conveyor belt so that Grant wouldn’t

  get in trouble. That driver did not ask to be paid for this work. Grant paid him $20 per week

  anyway since the other driver was doing Grant a favor. (Id. at ¶ 39.)

         110.    The assertion that Morocho “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph. By way of further response, TXX is

  involved in reassigning Julie’s Delivery’s overflow freight to Campos. (Pagano Ex. 337 (Morocho

  Dep.) 60:18-61:10.)

         111.    Plaintiffs deny the assertion that while Opt-In Plaintiff provided transportation

  services under the name Julie’s Delivery Service (“Julie’s”), Opt-In Plaintiff Morocho received

  the revenue for Julie’s and picked up, endorsed, and deposited Julie’s checks. Morocho received

                                                  40
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 41 of 171 PageID #: 3235




  the revenue for Julie’s when she – not Rizzo – made deliveries under the Julie’s name. (Rizzo

  Decl. ¶¶ 40-42.)

         112.    Plaintiffs deny the assertions in this paragraph. (Campos Decl. ¶ 5.) By way of

  further response, Campos never testified that he accepted legal papers in this action on behalf of

  Julie’s Delivery Service. (Pagano Ex. 344 (Campos Dep.) 34:15-23 (“Q: And you accepted legal

  papers on behalf of Julie’s; did you not? A: When you say legal papers, what to you mean?”),

  134:12-14 (“Q: Recently you accepted service of documents on behalf of Julie’s Delivery? A:

  Correct.”).) Plaintiff Campos testified that when Rizzo made deliveries for TXX under the name

  Julie’s Delivery Service, Campos sometimes covered Rizzo’s route when Rizzo was on vacation.

  Campos did not testify that he accepted service of legal papers in this Action on behalf of Julie’s.

  Rather, he testified that when he covered Rizzo’s route, TXX paid Campos, not Julie’s. (Id. at

  34:22-35:5.)

         113.    Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 362 (Rizzo Dep.)

  35:17-18; Rizzo Decl. ¶ 7.)

         114.    The assertion that Lester and Dexter Alexander “exercised discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit that sometimes Lester or Dexter Alexander would pick up

  both of their freight, after which they would each take and deliver their own freight. Plaintiffs

  deny the remaining assertions in this paragraph. (Alexander Decl. ¶ 8.)

         115.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, in the cited deposition testimony, Opt-In Plaintiff

  Alexander did not “acknowledge[] that he exercised the discretion to transport Freight, as opposed

  to only providing transportation services to Shipper Capital One[.]” (Defs.’ 56.1 Statement ¶ 115.)



                                                  41
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 42 of 171 PageID #: 3236




  Alexander in fact testified as follows: “Q: Do you know whether or not you could have decided

  on behalf of LA Transport to transport pharmacy stuff as opposed to just Capital One? A: I don’t

  know. I probably could have, but I don’t know.” (Pagano Ex. 355 (Alexander Dep.) 63:15-19.)

  The cited deposition excerpt does not support the assertion that “he and his brother Dexter

  Alexander developed” certain “transportation services,” and the cited testimony makes no

  reference to his making a “business decision.” (Defs.’ 56.1 Statement ¶ 115; Pagano Ex. 355

  (Alexander Dep.) 63.) Accordingly, no response to this paragraph is necessary.

         116.    The assertion that Raghubir and Dave “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. To the extent a response is required, Plaintiffs deny that assertion. (Pagano Ex. 363

  (Raghubir Dep.) 46:3-12, 54:5-20 (a dispatcher directed Raghubir to pick up freight from Dave).)

  Plaintiffs admit that Raghubir paid Dave for bringing freight to Raghubir and delivering to the first

  stop. By way of further response, TXX previously paid Dave for that work. (Id. at 54:5-8.)

         117.    Plaintiffs admit the assertions in this paragraph.

         118.    Plaintiffs deny the assertion that Victor Spellen operated Franco’s vehicle for two

  to three months. (Pagano Ex. 335 (Franco Dep. day 1) 44:9-10 (Spellen worked for roughly one

  a half to two months).) Defendants have failed to support the remaining assertions in this

  paragraph by citation to relevant and admissible evidence. Accordingly, no response to those

  assertions are necessary.

         119.    Plaintiffs admit that Jonathan Solis appeared at TXX as the representative of AIF.

  Defendants have failed to support the remaining assertions in this paragraph by citation to relevant

  and admissible evidence. Accordingly, no response to those assertions are necessary.

         120.    Plaintiffs admit the assertions in this paragraph.



                                                   42
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 43 of 171 PageID #: 3237




         121.    The assertion that Opt-In Plaintiffs “have the discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that some Opt-In Plaintiffs’ relatives and friends have helped them

  with their work for TXX.

         122.    Plaintiffs admit that Fernandez’ mother-in-law covered his route once while he was

  on vacation. The assertion that Fernandez “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

         123.    Plaintiffs admit that Gonzalez’ daughter worked with Gonzalez in connection with

  her work for TXX and that Gonzalez did not notify TXX of this fact. Gonzalez also testified that

  her daughter worked with her for just “a small amount of time[.]” (Pagano Ex. 338 (Gonzalez

  Dep.) 115:25-116:2.) The assertion that Gonzalez “exercised discretion” is an argument or

  conclusion that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary.

         124.    The assertion that Cunningham “exercised discretion” is an argument or conclusion

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit that Lukie occasionally helped Cunningham load his vehicle and deny all other

  assertions in this paragraph. (Cunningham Decl. ¶¶ 41, 43-44.)

         125.    Plaintiffs admit the assertions in this paragraph.

         126.    Defendants have failed to support the assertion that “Joy organized the Shipper

  records” by citation to relevant and admissible evidence. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit the remaining assertions in this paragraph. By way of

  further response, Joy is Morris’ wife, not his business partner. (Morris Decl. ¶ 56; Pagano Ex. 195

  (May 8, 2014 Unemployment Ins. Hearing Tr.) 290:10-19.) The “delivery sheets” are typed



                                                   43
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 44 of 171 PageID #: 3238




  versions of document Morris prepared by hand. (Pagano Ex. 353 (Morris Dep.) 79:8-82:10;

  Schulman Ex. 27.) Morris normally addressed any payment discrepancies with TXX. (Morris

  Decl. ¶ 56.) Joy got involved and dealt with TXX about certain discrepancies in 2013 because she

  was in charge of their household’s finances, and Morris had been unsuccessful for several months

  in getting TXX to pay outstanding money owed. (Morris Decl. ¶ 57; Pagano Ex. 195 (May 8,

  2014 Unemployment Ins. Hearing Tr.) 290:24-294:10.)

         127.    Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 361 (Marin Dep.)

  12:12-10, 15:7-15, 18:5-9 (the father of Marin’s child helped with her work for TXX for two hours

  a day two or three times a week for three months).)

         128.    Plaintiffs admit that at some point two of Marin’s helpers – Joffre and Joshua –

  worked together. (Id. at 144:9-13.) The assertion that Joffre “exercised discretion” is an argument

  or conclusion that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary.

         129.    The assertion that Morocho “exercised discretion” is an argument or conclusion

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit that Morocho picked up her sister Ludy while on her route and that Ludy helped

  Morocho with her work but deny that this occurred “always.” On the contrary, Morocho testified

  that Ludy helped her “when she can” and “now and then” during the time period when Morocho

  performed the Julie’s Delivery route. (Pagano Ex. 337 (Morocho Dep.) 45:6-7, 45:11-13, 84:10-

  12.)

         130.    The assertion that Morocho “exercised discretion” is an argument or conclusion

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.



                                                  44
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 45 of 171 PageID #: 3239




         131.    Defendants have failed to support the assertion that Oliveira “selected” his wife and

  daughter to assist him by citation to relevant and admissible evidence. Accordingly, no response

  to that assertion is necessary. Plaintiffs admit the remaining assertions in this paragraph.

         132.    The assertion that Rizzo “exercised discretion” is an argument or conclusion that is

  improper in a 56.1 statement. Accordingly, no response to that assertion is necessary. Plaintiffs

  admit the remaining assertions in this paragraph.

         133.    Plaintiffs admit that Franco’s wife and father sometimes accompanied him while

  he was working and sat in his vehicle to make sure he did not receive tickets and deny that those

  actions amount to the provision of “transportation services.”

         134.    Plaintiffs admit that Franco’s wife and father did not have TXX IDs. Plaintiffs

  deny the remaining assertions in this paragraph. (Pagano Ex. 336 (Franco Dep. day 2) 34:10-11

  (“I do believe they [TXX] saw her a couple of times.”), 34:18-24 (noting that Franco picked up

  his wife and father right outside the TXX facility).)

         135.    Plaintiffs admit the assertions in this paragraph. By way of further response, TXX

  encouraged Raghubir to get a second vehicle and use additional drivers. (Pagano Ex. 363

  (Raghubir Dep.) 74:22-75:5.) Raghubir did not use additional drivers throughout the time he

  worked for TXX. (Id. at 74:2-20.)

         136.    The assertion that Opt-In Plaintiffs “exercise discretion” is an argument or

  conclusion that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. To the extent a response is necessary, Plaintiffs deny the assertions in this paragraph.

  (Armstrong Decl. ¶ 33; Cunningham Decl. ¶ 49; Dean Decl. ¶ 23; Morris Decl. ¶ 34.)

         137.    The assertion that Morocho “exercised discretion” is an argument or conclusion

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.



                                                   45
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 46 of 171 PageID #: 3240




  Plaintiffs admit the remaining assertions in this paragraph. By way of further response, Morocho

  did not use four drivers at one time. (Morocho Decl. ¶ 30.)

         138.    The assertion that Morocho “exercised discretion” is an argument or conclusion

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs deny the assertion that Morocho’s husband made deliveries “on Morocho’s behalf.” (Id.

  at ¶ 20.) Plaintiffs admit the remaining assertions in this paragraph.

         139.    Defendants have failed to support the assertion that Ortellado “selected” her

  husband to provide transportation services by citation to relevant and admissible evidence.

  Accordingly, no response to that assertion is necessary. Plaintiffs admit the remaining assertions

  in this paragraph. By way of further response, Ortellado’s husband covered the afternoon route

  for a few days while Ortellado found people to take over the morning route. Ortellado’s husband

  did not normally work for TXX. (Ortellado Decl. ¶ 51.)

         140.    Plaintiffs deny the assertions in this paragraph. By way of further response, around

  December 2014 Ortellado’s husband wanted to purchase a tractor-trailer in order to get his own

  transportation work. Because a tractor-trailer needed to be registered to a company, and Ortellado

  already had Just In Time, it made sense to use Just In Time for this purpose. (Id. at ¶ 58.)

  Ortellado’s husband handled all of the tractor-trailer work. (Id.) Whatever money was paid to

  Just In Time – either for Ortellado’s work for TXX or her husband’s tractor-trailer work – was,

  after paying expenses, family money for Ortellado and her husband that was used to support the

  household. (Id. at ¶ 61.)

         141.    Plaintiffs admit that Ortellado’s daughter Romina made deliveries for TXX. The

  assertion that Ortellado “exercised her discretion” in doing so is a conclusion and/or argument that

  is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.



                                                   46
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 47 of 171 PageID #: 3241




         142.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.)          The assertion that the CANE

  Owner/Operator Agreement and the TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         143.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         144.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  I. Transportation Service Providers Have the Discretion to, and Did, Engaged in Bidding

         145.    The assertions that Opt-In Plaintiffs “exercised . . . discretion” are conclusions

  and/or arguments that is improper in a 56.1 statement. In addition, Defendants have failed to

  support the assertions in this paragraph by citation to relevant and admissible evidence.



                                                  47
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 48 of 171 PageID #: 3242




  Specifically, although this paragraph purports to describe the responsibilities of “Transportation

  Service Providers,” who, as defined by Defendants, are the Opt-In Plaintiffs and their “Driver-

  Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited declarations discuss the Opt-In

  Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322 (Zamora Decl.) ¶ 4 (discussing the

  practices of the declarant and the “LZR Companies,” none of which are an Opt-In Plaintiff or an

  Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 4 (discussing the

  practices of the declarant and the “JANBC Companies,” none of which are an Opt-In Plaintiff or

  an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 4 (discussing the

  practices of the declarant and the “Standard Companies,” none of which are an Opt-In Plaintiff or

  an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶ 4 (discussing the

  practices of the declarant and “EGS,” neither of which are an Opt-In Plaintiff or an Opt-In

  Plaintiff’s “Driver-Corporation”).) Accordingly, no response is necessary. To the extent a

  response is necessary, Plaintiffs deny the assertions in this paragraph. By way of further response,

  TXX decided which deliveries the Opt-In Plaintiffs make and what their pay rates are. (Alexander

  Decl. ¶¶ 6-7, 9-11; Armstrong Decl. ¶¶ 4, 6-7, 9, 11, 24-26, 53-54; Baratta Decl. ¶¶ 8-10, 12-14,

  16-19; Cunningham Decl. ¶¶ 7-8, 17-22, 24, 26-28, 49-50, 63; Dean Decl. ¶¶ 8-9, 11, 15-16;

  Fernandez Decl. ¶¶ 6-9, 12-13, 15-23, 25-26, 28-31, 33; B. Gonzalez Decl. ¶¶ 7, 16-24; Grant

  Decl. ¶¶ 7, 10-13, 16-27; Henry Decl. ¶¶ 7, 9, 11, 15-16, 18-20, 24, 34; Marin Decl. ¶¶ 9-10, 12-

  17, 19-20; Morocho Decl. ¶ 14-19, 29, 38; Morris Decl. ¶¶ 11, 14-15, 17-20, 22-23; Ortellado

  Decl. ¶¶ 16, 33, 36-52 & Ortellado Ex. 2; Paul Decl. ¶¶ 7-10, 12-13, 20-23 & Paul Ex. 1 (showing

  numerous instances where Paul was not paid $8 per stop, which was the rate he submitted in his

  “bid”); Rizzo Decl. ¶ 14-20, 28-32, 34; Pagano Ex. 356 (Oliveira Dep.) 75:19-76:14, 217:2-6;

  Pagano Ex. 348 (Wadada Dep.) 29:23-30:13, 31:2-7; Pagano Ex. 360 (Armstrong Dep.) 130:5-6



                                                  48
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 49 of 171 PageID #: 3243




  (“You are being paid what TXX has given you.”); Pagano Ex. 359 (Baratta Dep.) 58:9-24, 158:25-

  159:14; Pagano Ex. 350 (Dean Dep.) 120:4-7, 120:14-121:2; Pagano Ex. 335 (Franco Dep. day 1)

  36:8-37:3, 94:6-10; Pagano Ex. 364 (Lindsay Dep.) 18:22; Pagano Ex. 337 (Morocho Dep.)

  190:17-23; Pagano Ex. 356 (Oliveira Dep.) 217:2-9; Pagano Ex. 334 (Ortellado Dep.) 33:2-7;

  Pagano Ex. 362 (Rizzo Dep.) 89:4-9; Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing

  Tr.) 10:22-11:2, 13:16-18, 13:22-25, 23:11-13.) The administrative fee has not been negotiated.

  TXX requires Opt-In Plaintiffs to pay that fee, and TXX set the fee. (Alexander Decl. ¶ 15;

  Armstrong Decl. ¶ 34; Baratta Decl. ¶ 29; Cunningham Decl. ¶ 40; Dean Decl. ¶ 22; Fernandez

  Decl. ¶ 42; B. Gonzalez Decl. ¶ 49; Grant Decl. ¶¶ 47, 49; Henry Decl. ¶ 36; Marin Decl. ¶ 32;

  Morocho Decl. ¶ 44; Morris Decl. ¶ 31; Ortellado Decl. ¶ 57; Paul Decl. ¶ 25.)

         146.    Defendants have failed to support the assertion that Opt-In Plaintiffs were aware of

  “the opportunity to bid, verbally, [or] in writing” by citation to relevant and admissible evidence.

  Accordingly, no response to that assertion is necessary. Plaintiffs admit that at some point during

  the statute of limitations period, Opt-In Plaintiffs could bid through the TXX website. Plaintiffs

  deny that bids could be placed through the website throughout the statute of limitations period.

  (E.g., Pagano Ex. 337 (Morocho Dep.) 188:8-18.)

         147.    The assertions in this paragraph that the Opt-In Plaintiffs “exercise . . . discretion”

  are conclusions and/or arguments that are improper in a 56.1 statement. Accordingly, no response

  to those assertions is necessary. Plaintiffs deny the remaining assertions in this paragraph. By

  way of further response, TXX set the Discovery Plaintiffs’ pay rates. (Armstrong Decl. ¶¶ 9, 11,

  24, 53; Cunningham Decl. ¶¶ 7-8, 22, 50; Dean Decl. ¶¶ 9, 11-12; Fernandez Decl. ¶¶ 8-9, 20-23,

  31, 33; B. Gonzalez Decl. ¶¶ 19-22; Grant Decl. ¶¶ 10-12, 17-18, 21; Henry Decl. ¶¶ 7-8, 11, 15,

  20; Marin Decl. ¶ 19; Ortellado Decl. ¶¶ 43-44 & Ortellado Ex. 3; Paul Decl. ¶¶ 7-9.) When TXX



                                                   49
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 50 of 171 PageID #: 3244




  told the Discovery Plaintiffs their pay rates up front, those rates were presented on a take it or leave

  it basis. (B. Gonzalez Decl. ¶¶ 19-21.) Sometimes TXX gave the Discovery Plaintiffs assignments

  without telling them what the pay rates would be. (Armstrong Decl. ¶¶ 9, 24; Cunningham Decl.

  ¶¶ 7-8; Dean Decl. ¶¶ 9, 11-12; Fernandez Decl. ¶¶ 8-9; Grant Decl. ¶¶ 10-12; Henry Decl. ¶¶ 7-

  8, 11, 15; Marin Decl. ¶¶ 12, 17; Morocho Decl. ¶¶ 19, 38; Ortellado Decl. ¶ 33; Paul Decl. ¶¶ 7-

  9.) In those cases, the Discovery Plaintiffs did not find out what their pay rates were until they

  received their weekly pay. (Armstrong Decl. ¶¶ 9, 24; Cunningham Decl. ¶¶ 7-8; Marin Decl. ¶

  12; Morocho Decl. ¶¶ 19, 38; Paul Decl. ¶¶ 7-8.) TXX also unilaterally changed the Discovery

  Plaintiffs’ pay rates and/or did not pay Discovery Plaintiffs the rate TXX promised. (Armstrong

  Decl. ¶ 4; Baratta Decl. ¶¶ 17-19; Dean Decl. ¶ 13; Fernandez Decl. ¶¶ 19-23; Grant Decl. ¶¶ 7,

  17-18, 21-27; B. Gonzalez Decl. ¶ 23; Marin Decl. ¶ 20; Morocho Decl. ¶ 18; Paul Decl. ¶¶ 14,

  20-22; Rizzo Decl. ¶¶ 17-18, 30.) Moreover, the Discovery Plaintiffs were not free to pick and

  choose what stops they did. If they had a route, they had to make deliveries to all the stops in the

  route, including any new stops that TXX unilaterally added, unless some of the freight did not fit

  in their vehicles. (Alexander Decl. ¶¶ 6-7; Armstrong Decl. ¶ 24; Baratta Decl. ¶¶ 13-14; Grant

  Decl. ¶ 20; Henry Decl. ¶¶ 18-19; Morocho Decl. ¶ 16; Morris Decl. ¶ 23.) On the rare occasions

  when Opt-In Plaintiffs got routes through bidding, which occurred only in 2016 or later, TXX did

  not pay them their bidded rates. (Paul Decl. ¶¶ 17-22; Oliveira Decl. ¶¶ 6-15.)

         148.    The assertion that Opt-In Plaintiffs “exercise . . . discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary.    Defendants have failed to support the assertions that “Transportation Service

  Providers,” defined by Defendants as the Opt-In Plaintiffs and their “Driver-Corporations” (see

  Defs.’ 56.1 Statement ¶ 3), provide transportation services directly to Shippers and have “taken



                                                    50
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 51 of 171 PageID #: 3245




  Shippers from TXX” by citation to relevant and admissible evidence. The Mills Reply Declaration

  refers to “Vendors,” which are not limited to the Opt-In Plaintiffs and their “Driver-Corporations,”

  and none of the work referenced in the cited deposition testimony is work for a TXX Shipper. In

  addition, there is no non-hearsay basis for that statement in the Mills Reply Declaration, and that

  statement is inconsistent with Defendants’ assertions that the Opt-In Plaintiffs are unable to

  comply with recordkeeping requirements and do not maintain “secure transfer locations sufficient

  to secure Freight.” (Id. at ¶¶ 14, 15.) Thus, no response to these assertions is necessary. Plaintiffs

  admit that some Opt-In Plaintiffs have made deliveries for companies other than TXX.

         149.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. By way of further response, Plaintiffs deny the assertions in this paragraph. (Alexander

  Decl. ¶¶ 6-7 (TXX required Alexander to take certain work); Fernandez Decl. ¶ 15 (TXX required

  Fernandez to take certain work); Morocho Decl. ¶¶ 15-16 (TXX required Morocho to take certain

  work); Morris Decl. ¶¶ 22-23 (TXX required Morris to take certain work); Ortellado Decl. ¶¶ 41-

  53 (after Baquero gave Ortellado an afternoon route, he required her to keep a morning route she

  did not want in order to keep the afternoon route); B. Gonzalez Decl. ¶¶ 17-20 (Maya required

  Gonzalez to accept additional stops on her route at a particular rate if she wanted to keep the route);

  Rizzo Decl. ¶¶ 27-30 (TXX dispatchers called Rizzo in for extra work, which he did not feel free

  to turn down because he was afraid he would lose work or have his pay lowered if he said no).)

         150.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit the assertion that some Opt-In Plaintiffs do not bid. By way of further

  response, most Discovery Plaintiffs have not bid on work at TXX. (Armstrong Decl. ¶¶ 47-49;



                                                    51
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 52 of 171 PageID #: 3246




  Baratta Decl. ¶ 41; Cunningham Decl. ¶¶ 60-63; Fernandez Decl. ¶ 49; B. Gonzalez Decl. ¶ 25;

  Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado Decl. ¶ 44; Rizzo Decl. ¶ 19; Pagano Ex.

  364 (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho Dep.) 8:11-12, 56:7-8; Pagano Ex. 347

  (Sawhney Dep. day 2) 150:20-22.) Moreover, for most of the time period covered by this lawsuit,

  there was no bidding at TXX. (Armstrong Decl. ¶ 46; Cunningham Decl. ¶ 60; Fernandez Decl. ¶

  48; Grant Decl. ¶ 78; Morocho Decl. ¶ 35; Morris Decl. ¶¶ 52-55.)

         151.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit the assertion that some Opt-In Plaintiffs have not bid on TXX’s

  website. By way of further response, most Discovery Plaintiffs have not placed bids on TXX’s

  website. (Armstrong Decl. ¶¶ 47-49; Baratta Decl. ¶ 41; Cunningham Decl. ¶¶ 62-63; Fernandez

  Decl. ¶ 49; B. Gonzalez Decl. ¶ 25; Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado Decl.

  ¶ 44; Rizzo Decl. ¶ 19; Pagano Ex. 364 (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho Dep.)

  8:11-12, 56:7-8; Pagano Ex. 347 (Sawhney Dep. day 2) 150:20-22.) Moreover, for most of the

  time period covered by this lawsuit, bidding was not available on TXX’s website. (Pagano Ex.

  352 (J. Hunt Dep. day 2) 107:8-108:13, 116:10-14; Pagano Ex. 354 (Baquero Dep.) 48:14-17.)

         152.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Alexander did not testify “that he would have to compete with

  everyone else,” he did not testify that he spoke with anyone about acceptable pricing, and he could

  not recall whether or not he submitted a bid on Capital One work. (Pagano Ex. 355 (Alexander

  Dep.) 60:13-63:8.) Moreover, the “rebidding” referenced in the cited deposition testimony relates

  to TXX rebidding on Capital One work, not drivers rebidding. (Id. at 60:17-20, 62:16-21.)

  Accordingly, no response to this paragraph is necessary.



                                                  52
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 53 of 171 PageID #: 3247




         153.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that some Opt-In Plaintiffs have placed bids.

         154.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs deny the remaining in this paragraph. By way of further response, When

  Discovery Plaintiffs complained to dispatchers that TXX’s pay rates were too low, sometimes the

  dispatchers told Discovery Plaintiffs that they could do the work at the rate TXX paid or not at all,

  and that if the Discovery Plaintiffs did not want the work other drivers would. (B. Gonzalez Decl.

  ¶¶ 20-21; Rizzo Decl. ¶ 32; Marin Decl. ¶¶ 13-15.) Other times the dispatchers responded to

  complaints about low pay rates by saying that the rates were the “boss’s” decision or that they

  could not pay more. (Marin Decl. ¶¶ 12, 19.) Baquero and Arevalo told Ortellado that she should

  not complain about low pay for stops added to her Route because the stops were already on her

  way. (Ortellado Decl. ¶ 34.) In general, TXX did not raise the Discovery Plaintiffs’ pay rates in

  response to their complaints about low pay rates. (B. Gonzalez Decl. ¶ 22; Grant Decl. ¶¶ 25-27;

  Marin Decl. ¶ 14; Pagano Ex. 350 (Dean Dep.) 120:23-121:4; Pagano Ex. 335 (Franco Dep. day

  1) 67:16-68:4; Pagano Ex. 336 (Franco Dep. day 2) 58:2-4; Pagano Ex. 337 (Morocho Dep.)

  189:10-19; Pagano Ex. 356 (Oliveira Dep.) 217:2-9; Pagano Ex. 334 (Ortellado Dep.) 33:2-7.)

         155.    The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Defendants have also failed to

  support the assertions in this paragraph by citation to relevant and admissible evidence.

  Specifically, Cunningham merely testified that if he told TXX he would not work for the pay rate




                                                   53
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 54 of 171 PageID #: 3248




  it offered TXX would not give him the work. (Pagano Ex. 341 (Cunningham Dep.) 100.)

  Accordingly, no response to this paragraph is necessary.

         156.    Plaintiffs admit that at some point TXX began sending mass text messages to

  drivers who opted in to receive those messages, and some of those messages referenced work

  available for bidding. (Pagano Ex. 340 (Sangern Dep.) 150:6-20; Pagano Ex. 354 (Baquero Dep.)

  191:14-24; Pagano Ex. 374 at Ortellado945-965.) Plaintiffs deny that all Opt-In Plaintiffs received

  these messages or that such messages were sent throughout the statute of limitations period.

  (Pagano Ex. 340 (Sangern Dep.) 150:6-20; Pagano Ex. 354 (Baquero Dep.) 191:14-24; Pagano

  Ex. 338 (Gonzalez Dep.) 70:18-22; Pagano Ex. 356 (Oliveria Dep.) 191:22-24.)

         157.    The assertions in this paragraph that Opt-In Plaintiffs “exercised discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to

  those assertions is necessary. Plaintiffs admit the assertions in this paragraph with respect to

  Gonzalez. To the extent that Defendants make assertions in this paragraph concerning Opt-In

  Plaintiffs other than Gonzalez, such assertions are not supported by admissible and relevant

  evidence. Accordingly, no response to such assertions is necessary.

         158.    Plaintiffs deny the assertions in this paragraph.         (Armstrong Decl. ¶ 49;

  Cunningham Decl. ¶ 61; Fernandez Decl. ¶ 49; B. Gonzalez Decl. ¶ 25; Grant Decl. ¶ 79; Morocho

  Decl. ¶ 34; Morris Decl. ¶ 53.)

         159.    Plaintiffs admit the assertions in this paragraph. By way of further response, TXX

  took steps to notify Opt-In Plaintiffs of the opportunity to obtain vendor log-in credentials around

  May 2016. (Pagano Ex. 354 (Baquero Dep.) 66:17-67:12; Pagano Ex. 26.)

         160.    The assertions in this paragraph that Opt-In Plaintiffs “exercis[e] . . . discretion”

  are conclusions and/or arguments that are improper in a 56.1 statement. Defendants have also



                                                  54
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 55 of 171 PageID #: 3249




  failed to support the assertions in this paragraph by citation to admissible and relevant evidence.

  Specifically, although this paragraph purports to describe the actions of “Transportation Service

  Providers,” who, as defined by Defendants, are the Opt-In Plaintiffs and their “Driver-

  Corporations” (see Defs.’ 56.1 Statement ¶ 3), neither the cited deposition testimony nor the cited

  exhibits discuss or reflect bids placed by any of the Opt-In Plaintiffs or their “Driver-

  Corporations.” Accordingly, no response to this paragraph is necessary. Notwithstanding the

  foregoing, Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶¶ 47-49; Baratta

  Decl. ¶ 41; Cunningham Decl. ¶¶ 62-63; Fernandez Decl. ¶ 49; B. Gonzalez Decl. ¶ 25; Henry

  Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado Decl. ¶ 44; Rizzo Decl. ¶ 18; Pagano Ex. 364

  (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho Dep.) 8:11-12, 56:7-8; Pagano Ex. 347

  (Sawhney Dep. day 2) 150:20-22.)

         161.    Plaintiffs admit the assertions in this paragraph. By way of further response, TXX

  did not have online bidding until some point between 2013 and 2016. (Pagano Ex. 354 (Baquero

  Dep.) 48:14-17; Pagano Ex. 352 (J. Hunt Dep. day 2) 107:8-108:13 (discussing Schulman Ex. 19

  (e-mails from 2013)), 113:11-25 (discussing Schulman Ex. 20 (e-mails from 2016 and 2017)).)

         162.    Plaintiffs deny the assertions in this paragraph. By way of further response, the

  cited document (Pagano Ex. 191 at TRA3325) is a rate agreement, not a “bid sheet.” (Pagano Ex.

  352 (J. Hunt Dep. day 2) 80:3-14 (discussing Schulman Ex. 18); Pagano Ex. 344 (Campos Dep.)

  262:13-16 (discussing, inter alia, Pagano Ex. 57).) Rate agreements are documents that are signed

  by the driver and a TXX representative after the pay rate for the listed work has been established.

  (Pagano Ex. 340 (Sangern Dep.) 138:20-23 (discussing Schulman Ex. 30.) TXX sets the rates on

  the rate agreements. (Armstrong Decl. ¶ 53; Fernandez Decl. ¶ 50; Morocho Decl. ¶¶ 36-37;

  Pagano Ex. 364 (Lindsay Dep.) 87:22-89:7 (discussing Pagano Ex. 162); Pagano Ex. 334



                                                  55
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 56 of 171 PageID #: 3250




  (Ortellado Dep.) 165:22-166:4.) On one occasion, at the direction of a TXX dispatcher, Grant

  used a rate agreement to place a bid on stops to which he was already making deliveries. (Grant

  Decl. ¶¶ 81-82.)

         163.   The assertion that the Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Notwithstanding the foregoing, Plaintiffs deny the

  assertions in this paragraph. (Armstrong Decl. ¶¶ 47-49; Baratta Decl. ¶ 41; Cunningham Decl.

  ¶¶ 62-63; Fernandez Decl. ¶ 49; B. Gonzalez Decl. ¶ 25; Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶

  52-55; Ortellado Decl. ¶ 44; Rizzo Decl. ¶ 19; Pagano Ex. 364 (Lindsay Dep.) 59:13-16; Pagano

  Ex. 337 (Morocho Dep.) 8:11-12, 56:7-8; Pagano Ex. 347 (Sawhney Dep. day 2) 150:20-22.)

         164.   Plaintiffs admit the assertions in this paragraph.

         165.   Plaintiffs deny the assertions in this paragraph. By way of further response,

  Campos testified that TXX set the delivery prices, and sometimes there were negotiations.

  (Pagano Ex. 344 (Campos Dep.) 11:15-24, 113:9-22.)

         166.   The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs deny the remaining assertions in this paragraph. (Armstrong

  Decl. ¶¶ 47-49; Baratta Decl. ¶ 41; Cunningham Decl. ¶¶ 62-63; Fernandez Decl. ¶ 49; B. Gonzalez

  Decl. ¶ 25; Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado Decl. ¶ 44; Rizzo Decl. ¶ 19;

  Pagano Ex. 364 (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho Dep.) 8:11-12, 56:7-8;

  Pagano Ex. 347 (Sawhney Dep. day 2) 150:20-22.)

         167.   The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Notwithstanding the foregoing, Plaintiffs deny the assertions in this



                                                  56
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 57 of 171 PageID #: 3251




  paragraph. By way of further response, TXX set the Opt-In Plaintiffs’ pay rates. (Armstrong Decl.

  ¶¶ 9, 11, 24; Cunningham Decl. ¶¶ 7-8, 22, 50; Dean Decl. ¶¶ 9, 11-12; Fernandez Decl. ¶¶ 8-9,

  19-23, 31, 33; B. Gonzalez Decl. ¶¶ 19-24; Grant Decl. ¶¶ 7, 11-12, 17-18, 21-22; Henry Decl. ¶¶

  7-8, 11, 15, 20; Marin Decl. ¶¶ 12-13; Morocho Decl. ¶¶ 17, 19, 38; Morris Decl. ¶¶ 14, 19-20,

  22; Ortellado Decl. ¶¶ 16, 32-39, 41-44; Paul Decl. ¶¶ 7-9, 13, 20-22; Rizzo Decl. ¶¶ 14-17, 30-

  32.)

         168.     The assertion in this paragraph that Opt-In Plaintiffs “exercised discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Defendants have also failed to

  support the assertions in this paragraph by citation to admissible and relevant evidence.

  Specifically, the cited deposition testimony does not reference any Opt-In Plaintiff’s rate(s) of pay

  in any way. (Pagano Ex. 338 (Gonzalez Dep.) 45-48.) Accordingly, no response to this paragraph

  is necessary.

         169.     The assertions in this paragraph are speculative and, as such, are not material to this

  motion.

         170.     The assertion in this paragraph that Marin “exercised discretion” is a conclusion

  and/or argument that is improper in a 56.1 statement. Accordingly, no response to that assertion

  is necessary. Plaintiffs admit the remaining assertions in this paragraph.

         171.     Plaintiffs deny that the assertions in this paragraph are material to this motion.

         172.     Plaintiffs admit that Opt-In Plaintiff Alexander submitted the cited request for

  proposal to TXX. To the extent that this paragraph purports to make assertions about other Opt-

  In Plaintiffs and/or requests for proposals, Defendants have failed to support those assertions by

  citation to admissible and relevant evidence, and no response is necessary.




                                                    57
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 58 of 171 PageID #: 3252




         173.    The assertion in this paragraph that Opt-In Plaintiffs “exercise discretion” is a

  conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit that some Opt-In Plaintiffs did not request higher pay from

  TXX. By way of further response, TXX has rebuffed and penalized drivers who asked for higher

  pay. (Alexander Decl. ¶ 10; B. Gonzalez Decl. ¶¶ 19-21; Grant Decl. ¶¶ 24-27; Marin Decl. ¶¶

  14-15; Morocho Decl. ¶ 18; Rizzo Decl. ¶¶ 15-16.)

         174.    Plaintiffs admit that TXX paid Opt-in Plaintiffs for some work by the stop and for

  other work by the route or area.       The assertion in this paragraph that “TXX and various

  Transportation Service Providers negotiated different revenue arrangements” is not supported by

  citation to admissible and relevant evidence. (Pagano Ex. 359 (Baratta Dep.) 58 (“The prices

  change all the time. We don’t have no say in that.”); Pagano Ex. 341 (Cunningham Dep.) 100,

  103, 167-68 (only testimony about how a pay rate was set is that Cunningham accepted the rate

  TXX offered because otherwise TXX would not give him the work); Pagano Ex. 364 (Lindsay

  Dep.) 87, 89 (only testimony about how a pay rate was set is, “They told me that I was going to be

  paid $50 for this stop and I signed it”).) Accordingly, no response to that assertion is necessary.

         175.    Plaintiffs deny the assertions in this paragraph. By way of further response, all Opt-

  In Plaintiffs generated revenue from TXX in the same way: by making deliveries. (Pagano Ex.

  351 (J. Hunt Dep. day 1) 22:8-12.)

         176.    Plaintiffs admit the assertion in this paragraph with respect to Opt-In Plaintiff

  Gonzalez. Any assertions in this paragraph regarding other Opt-In Plaintiffs are not supported by

  citation to relevant and admissible evidence. Accordingly, no response to such assertions is

  necessary.




                                                   58
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 59 of 171 PageID #: 3253




         177.    Plaintiffs admit that some Opt-In Plaintiffs and TX “entered into arrangements

  confirming the revenue to be generated.” By way of further response, in 2013 or 2014, TXX began

  using documents called “rate agreements” to memorialize the rates to be paid to drivers for certain

  work. (Pagano Ex. 352 (J. Hunt Dep. day 2) 80:6-81:22 (discussing Schulman Ex. 18); see also,

  e.g., Pagano Exs. 19, 32, 57, 110, 136, 146, 162, 191, 232 (rate agreements).) Rate agreements

  are used primarily for one-time assignments. (Pagano Ex. 340 (Sangern Dep.) 138:12-23;

  Armstrong Decl. ¶ 53; Fernandez Decl. ¶ 50; Morocho Decl. ¶ 36.) Rate agreements are signed

  by the driver and a TXX representative after the pay rate for the listed work has been established.

  (Pagano Ex. 340 (Sangern Dep.) 138:20-23.)           TXX sets the rates on the rate agreements.

  (Armstrong Decl. ¶ 53; Fernandez Decl. ¶ 50; Morocho Decl. ¶¶ 36-37; Pagano Ex. 364 (Lindsay

  Dep.) 87:22-89:7 (discussing Pagano Ex. 162); Pagano Ex. 334 (Ortellado Dep.) 165:22-166:4.)

         178.    Plaintiffs deny the assertions in this paragraph. By way of further response, TXX

  set the Opt-In Plaintiffs’ pay rates. (Armstrong Decl. ¶¶ 9, 11, 24, 53; Baratta Decl. ¶¶ 17-19;

  Cunningham Decl. ¶¶ 7-8, 22, 50; Dean Decl. ¶¶ 8-9, 11-13; Fernandez Decl. ¶¶ 8-9, 12, 19-23,

  31, 33; B. Gonzalez Decl. ¶¶ 19-24; Grant Decl. ¶¶ 7, 12, 17-18, 21-27; Henry Decl. ¶¶ 7, 11, 15,

  20; Marin Decl. ¶¶ 12, 17, 19-20; Morocho Decl. ¶¶ 17, 19, 38; Morris Decl. ¶¶ 14, 19-20, 22;

  Ortellado Decl. ¶¶ 16, 32-39, 41-44 & Ortellado Exs. 2-3; Paul Decl. ¶¶ 7-10, 13-15, 17-23 & Paul

  Ex. 1; Rizzo Decl. ¶¶ 14-17, 30-32.)

         179.    Plaintiffs deny that they “negotiated” with TXX. (Armstrong Decl. ¶¶ 9, 11, 24,

  53; Baratta Decl. ¶¶ 17-19; Cunningham Decl. ¶¶ 7-8, 22, 50; Dean Decl. ¶¶ 8, 11-13; Fernandez

  Decl. ¶¶ 8-9, 12, 19-23, 31, 33; B. Gonzalez Decl. ¶¶ 19-24; Grant Decl. ¶¶ 7, 11-12, 17-18, 21-

  27; Henry Decl. ¶¶ 7-8, 11, 15, 20; Marin Decl. ¶¶ 12, 17, 19-20; Morocho Decl. ¶¶ 17, 19, 38;




                                                  59
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 60 of 171 PageID #: 3254




  Morris Decl. ¶¶ 14, 19-20, 22; Ortellado Decl. ¶¶ 16, 32-39, 41-44 & Exs. 2-3; Paul Decl. ¶¶ 7-10,

  13-15, 17-23 & Paul Ex. 1; Rizzo Decl. ¶¶ 14-17, 30-32.)

         180.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the cited testimony, Pagano Ex. 198 at 215, is

  vague and unclear regarding what was provided to whom and when. Accordingly, no response to

  this paragraph is necessary.

         181.    The assertion that “Morris exercised his discretion not to secure the Freight as

  agreed and as a result” is an argument and/or conclusion that is improper in a 56.1 statement and,

  in any event, that assertion is not supported by citation to relevant and admissible evidence.

  Accordingly, no response to that assertion is necessary. In any event, Plaintiffs deny the assertions

  in this paragraph. By way of further response, Defendants took Morris’ route away on September

  11, 2013. (Pagano Ex. 193 (Feb. 7, 2014 Unemployment Ins. Hearing Tr.) 25:23-36:6.) Zamora’s

  “bid” is dated the same day, September 11, 2013, and Zamora’s “bid” is the only “bid” made on

  that route. (Pagano Ex. 321 at Ex. EE; Schulman Decl. ¶ 48.) Zamora frequently receives

  preferential treatment from TXX dispatchers. (Armstrong Decl. ¶¶ 25-29; Grant Decl. ¶ 85; Paul

  Decl. ¶ 31.)

         182.    The assertion that Opt-In Plaintiffs “exercise discretion” is an argument and/or

  conclusion that is improper in a 56.1 statement. Moreover, Defendants have failed to support the

  assertions in this paragraph by citation to relevant and admissible evidence. Specifically, Baquero

  did not describe “Specials” as “Freight that is refused by other Transportation Service Providers.”

  Rather, he described “Specials” as work that “may come unexpected [later clarified as one time

  deliveries], work that may not fit on a vendor’s vehicle because it’s too large. Seasonal work.”

  (Pagano Ex. 354 (Baquero Dep.) 78:7-79:8 & errata.) Baquero also testified that Specials are not



                                                   60
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 61 of 171 PageID #: 3255




  posted on TXX’s website for bidding, and none of the Discovery Plaintiff deposition testimony

  cited refers to bidding. (Id. at 79:9-11.) Accordingly, no response to this paragraph is necessary.

  Notwithstanding the foregoing, Plaintiffs deny that Opt-In Plaintiffs bid on Specials. (B. Gonzalez

  Decl. ¶ 25; Morris Decl. ¶¶ 14-16, 22; Rizzo Decl. ¶¶ 14-17, 19, 27-30.)

         183.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to discuss

  “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In Plaintiffs and

  their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), the cited testimony does not identify

  a single Opt-In Plaintiff or Opt-In Plaintiff’s “Driver-Corporation” that came to TXX from Kinray

  in 2013. On the contrary, the only Discovery Plaintiff who came to TXX from Kinray was Alexis

  Franco, who started working for TXX in 2015. (Pagano Ex. 335 (Franco Dep. day 1) 17:15-18:12;

  Alexander Decl. ¶ 2; Armstrong Decl. ¶ 2; Baratta Decl. ¶ 5; Campos Decl. ¶ 2; Cunningham Decl.

  ¶ 2; Dean Decl. ¶ 2; Fernandez Decl. ¶ 2; B. Gonzalez Decl. ¶ 2; Grant Decl. ¶ 2; Henry Decl. ¶ 2;

  Marin Decl. ¶ 2; Morocho Decl. ¶ 2; Morris Decl. ¶ 2; Oliveira Decl. ¶ 2; Ortellado Decl. ¶ 2; Paul

  Decl. ¶ 2; Rizzo Decl. ¶ 2; Pagano Ex. 343 (Lewis Dep.) 33:5-20; Pagano Ex. 364 (Lindsay Dep.)

  13:16-18, 15:19-21; Pagano Ex. 363 (Raghubir Dep.) 24:10-25:15; Pagano Ex. 346 (Sawhney Dep.

  day 1) 16:23-17:2; Pagano Ex. 348 (Wadada Dep.) 172:15-173:2.) Accordingly, no response to

  this paragraph is necessary.

         184.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by



                                                  61
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 62 of 171 PageID #: 3256




  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.) The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         185.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         186.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  J. Transportation Service Providers Have, and Exercise, the Discretion to Operate in an
  Entrepreneurial Manner

         187.    The assertions that the Opt-In Plaintiffs “exercise[] discretion are conclusions

  and/or arguments that are improper in a 56.1 statement. Similarly, the assertion that the Opt-In

  Plaintiffs are independent contractors is a legal conclusion that is improper in a 56.1 statement.

  Accordingly, no response to these assertions is necessary. Plaintiffs deny the remaining assertions

  in this paragraph. By way of further response, TXX determines drivers’ assignments and pay rates.

  (Alexander Decl. ¶¶ 6-7, 9-11; Armstrong Decl. ¶¶ 4, 6-7, 9, 11, 24-26, 53-54; Baratta Decl. ¶¶ 8-

  10, 12-14, 16-19; Cunningham Decl. ¶¶ 7-8, 17-22, 24, 26-28, 49-50, 63; Dean Decl. ¶¶ 8-9, 11-

  13, 15-16; Fernandez Decl. ¶¶ 6-9, 12-13, 15-23, 25-26, 28-31, 33; B. Gonzalez Decl. ¶¶ 7, 16-24;

                                                  62
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 63 of 171 PageID #: 3257




  Grant Decl. ¶¶ 7, 10-13, 16-27; Henry Decl. ¶¶ 7, 9, 11, 15-16, 18-20, 24, 34; Marin Decl. ¶¶ 9-

  10, 12-17, 19-20; Morocho Decl. ¶ 14-19, 29, 38; Morris Decl. ¶¶ 11, 14-15, 17-20, 22-23;

  Ortellado Decl. ¶¶ 16, 33, 36-52 & Ortellado Ex. 2; Paul Decl. ¶¶ 7-10, 12-13, 20-23 & Paul Ex.

  1 (showing numerous instances where Paul was not paid $8 per stop, which was the rate he

  submitted in his “bid”); Rizzo Decl. ¶ 14-20, 28-32, 34; Pagano Ex. 356 (Oliveira Dep.) 75:19-

  76:14, 217:2-6; Pagano Ex. 348 (Wadada Dep.) 29:23-30:13, 31:2-7; Pagano Ex. 360 (Armstrong

  Dep.) 130:5-6 (“You are being paid what TXX has given you.”); Pagano Ex. 359 (Baratta Dep.)

  58:9-24, 158:25-159:14; Pagano Ex. 350 (Dean Dep.) 120:4-7, 120:14-121:2; Pagano Ex. 335

  (Franco Dep. day 1) 36:8-37:3, 94:6-10; Pagano Ex. 364 (Lindsay Dep.) 18:22; Pagano Ex. 337

  (Morocho Dep.) 190:17-23; Pagano Ex. 356 (Oliveira Dep.) 217:2-9; Pagano Ex. 334 (Ortellado

  Dep.) 33:2-7; Pagano Ex. 362 (Rizzo Dep.) 89:4-9; Pagano Ex. 195 (May 8, 2014 Unemployment

  Ins. Hearing Tr.) 10:22-11:2, 13:16-18, 13:22-25, 23:11-13.) TXX requires Opt-In Plaintiffs to

  take assignments they do not want and takes work away from them at will. (E.g., Alexander Decl.

  ¶¶ 6-7; Armstrong Decl. ¶ 25; Cunningham Decl. ¶¶ 19-20; Fernandez Decl. ¶¶ 15-16; Grant Decl.

  ¶¶ 63-66; Henry Decl. ¶ 34; Ortellado Decl. ¶¶ 41-50; Rizzo Decl. ¶¶ 22, 28-30.)

         188.    Plaintiffs deny the assertions in this paragraph. (Alexander Decl. ¶ 3; Armstrong

  Decl. ¶ 3; Cunningham Decl. ¶¶ 3-4, 14; Fernandez Decl. ¶¶ 3-4; Grant Decl. ¶¶ 3-4; Henry Decl.

  ¶¶ 3-4; Morris Decl. ¶¶ 3, 61; Ortellado Decl. ¶¶ 3, 7; Paul Decl. ¶¶ 3-4; Rizzo Decl. ¶¶ 3-6, 13,

  43.)

         189.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited



                                                  63
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 64 of 171 PageID #: 3258




  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 32 (discussing the practices of the declarant and the “LZR Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 26 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 30 (discussing the practices of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 26 (discussing the practices of the declarant and “EGS,” neither of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no response is

  necessary.

         190.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. In any event, Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶ 33

  (TXX directs Armstrong to pick up C2s from another driver for no compensation); Cunningham

  Decl. ¶¶ 49-50 (TXX directs Armstrong to pick up and drop off items with certain people for no

  pay or a pay rate set by TXX); Dean Decl. ¶ 23 (TXX directed Dean to pick up or drop off items

  with another driver); Fernandez Decl. ¶¶ 17-18 (dispatchers directed Fernandez to pick up bags

  from certain people for no pay); Morris Decl. ¶ 34 (TXX directed Morris to pick up or drop of

  items with other drivers at a pay rate set by TXX.)

         191.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs deny the assertions in this paragraph. Specifically, while some Discovery

  Plaintiffs had side jobs in addition to their work for TXX, they performed those jobs in their spare



                                                  64
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 65 of 171 PageID #: 3259




  time, not at the same time that they performed work for TXX. (Alexander Decl. ¶ 21; Campos

  Decl. ¶ 7; B. Gonzalez Decl. ¶ 38; Grant Decl. ¶ 73; Marin Decl. ¶¶ 36-37; Morris Decl. ¶¶ 43, 47;

  Rizzo Decl. ¶¶ 38-39.)

         192.    Plaintiffs admit the assertions in this paragraph.

         193.    Plaintiffs deny the assertions in this paragraph. Dean started working for Pro

  Choice in 2017, roughly five years after he stopped working for TXX. (Pagano Ex. 350 (Dean

  Dep.) 14:22-15:2, 26:3-5, 27:4-6.) The only other work Dean engaged in during the time period

  when he worked for TXX was freelance social work, which he provided from time to time. (Dean

  Decl. ¶ 38; Pagano Ex. 350 (Dean Dep.) 200:9-201:9.)

         194.    The assertion that Raghubir “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit that Raghubir returned to TXX in the afternoons for extra work. By way of further

  response, it was up to TXX’s dispatchers whether or not to assign him extra work. (Pagano Ex.

  363 (Raghubir Dep.) 28:24-25 (dispatchers “are selfish who gets the jobs and who they want to

  give the jobs”), 78:9-10 (noting that there is “favoritism” at TXX with respect to job assignments).)

         195.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the cited deposition testimony says nothing about

  “secur[ing] additional transportation service opportunities” or “return[ing] home[.]” In addition,

  the assertion that Baratta “exercised discretion” is a conclusion and/or argument that is improper

  in a 56.1 statement. Accordingly, no response to this paragraph is necessary.

         196.    Plaintiffs deny the assertions in this paragraph. By way of further response, the

  Discovery Plaintiffs worked exclusively for TXX for most or all of the time that they worked for

  TXX. (Alexander Decl. ¶ 21; Baratta Decl. ¶ 38; Cunningham Decl. ¶ 66; Fernandez Decl. ¶ 51;



                                                   65
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 66 of 171 PageID #: 3260




  B. Gonzalez Decl. ¶ 38; Grant Decl. ¶¶ 62, 67, 73-74; Marin Decl. ¶¶ 35-37; Morocho Decl. ¶ 43;

  Morris Decl. ¶¶ 43, 47; Ortellado Decl. ¶ 55; Paul Decl. ¶ 36; Rizzo Decl. ¶¶ 38-39; Pagano Ex.

  364 (Lindsay Dep.) 55:20-25; see also Schulman Ex. 37, Response No. 9; Schulman Ex. 38,

  Response No. 9.)

         197.    Plaintiffs admit the assertions in this paragraph. By way of further response,

  Fernandez stopped working for Iron Mountain before he started working for TXX. (Fernandez

  Decl. ¶ 52.)

         198.    Plaintiffs deny the assertions in this paragraph. (B. Gonzalez Decl. ¶¶ 2-8.)

  Gonzalez did not work for Velocity after she started working for TXX. (Pagano Ex. 338 (Gonzalez

  Dep.) 21:8-16, 45:20-46:18 (referencing Pagano Ex. 115).) Gonzalez started working for TXX

  around June 2008.     (Id. at 45:20-46:18 (referencing Pagano Ex. 115); Pagano Ex. 117 at

  BranneGonzalez612 (2008 IRS Form 1099 from CANE for Gonzalez’ work for TXX); B.

  Gonzalez Decl. ¶¶ 2-3, 6-7.)

         199.    Plaintiffs admit that before TXX gave Gonzalez a Saturday delivery route, she

  delivered newspapers on the weekends. Gonzalez stopped delivering newspapers once TXX gave

  her a Saturday route. (B. Gonzalez Decl. ¶ 38.)

         200.    Plaintiffs deny the assertions in this paragraph. By way of further response,

  Lindsay worked for Walsh Messenger Service before he worked for TXX. (Pagano Ex. 364

  (Lindsay Dep.) 55:20-25; see also Schulman Ex. 37, Response No. 9.) Lindsay testified that he

  started Winbird Courier “after [he] went to TXX. They said we have to have a name and number.”

  (Pagano Ex. 364 (Lindsay Dep.) 119:6-8; Pagano Ex. 156 (Winbird Courier Services business

  certificate dated October 25, 2010.)




                                                    66
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 67 of 171 PageID #: 3261




         201.    Plaintiffs deny the assertions in this paragraph.         (Armstrong Decl. ¶ 33;

  Cunningham Decl. ¶¶ 49-50; Fernandez Decl. ¶¶ 17-18; Morris Decl. ¶ 34.)

         202.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that TXX drivers sometimes help one another by pulling other drivers’

  freight off the conveyor belt.

         203.    The assertion that Raghubir and Dave “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. To the extent a response is required, Plaintiffs deny that assertion. (Pagano Ex. 363

  (Raghubir Dep.) 46:3-12, 54:5-20 (a dispatcher directed Raghubir to pick up freight from Dave).)

  Plaintiffs admit that Raghubir paid Dave for bringing freight to Raghubir and delivering to the first

  stop. By way of further response, TXX previously paid Dave for that work. (Id. at 54:5-8.)

  K. Transportation Service Providers Exercise Discretion to Engage in Business Transactions

         204.    Plaintiffs deny the assertions in this paragraph. (Rizzo Decl. ¶¶ 2, 40-41 (Rizzo

  stopped making deliveries for TXX because he had to move to be with his sick daughter); Pagano

  Ex. 334 (Ortellado Dep.) 106:23-108:4 (Ortellado stopped making deliveries for TXX when she

  moved to Florida because the climate there was better for her asthma); Pagano Ex. 338 (Gonzalez

  Dep.) 23:5-11 (Gonzalez stopped working for TXX because she got sick); Pagano Ex. 347

  (Sawhney Dep. day 2) 155:19-156:15 (Sawhney stopped working for TXX after Sangern sent him

  a text message saying that TXX would have no work for him on Monday).)

         205.    The assertion that Franco “exercised . . . discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs deny the remaining assertions in this paragraph and deny that Defendants have supported



                                                   67
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 68 of 171 PageID #: 3262




  those assertions by citation to relevant and admissible evidence. By way of further response, Solis

  started making deliveries under AIF in the summer of 2017. (Pagano Ex. 335 (Franco Dep. day

  1) 16:9-14.) From the summer of 2017 to 2018, Solis received 90% of what TXX paid AIF, and

  Franco received 10%. (Id. at 20:13-19.) Franco sold AIF to Solis around March 2018. (Id. at

  26:2-12; Schulman Ex. 35 (reflecting sale date of March 10, 2018).)

         206.    Plaintiffs admit that while Solis made deliveries for TXX under the AIF name

  before buying the corporation from Franco, Franco substituted for Solis on less than five occasions.

  The assertion that Franco “exercised discretion” is a conclusion and/or argument that is improper

  in a 56.1 statement. Accordingly, no response to that assertion is necessary.

         207.    The assertion that Gonzalez “exercised . . . discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Gonzalez sold MJ Morales and her vehicle to Jose Antonio Caro

  in June 2014. The assertions that this sale included MJ Morales’ “goodwill” and “the activities of

  MJM including Shippers secured from TXX by Gonzalez” is not supported by citation to relevant

  and admissible evidence. Accordingly, no response to those assertions is necessary. Nonetheless,

  Plaintiffs deny that Gonzalez sold “the activities of MJM including Shippers secured from TXX

  by Gonzalez.” (Pagano Ex. 338 (Gonzalez Dep.) 23:10-12 (“So at that time I got sick, so I sold

  the company. The corporation, not the route. Just the corporation and my car.”).)

         208.    Plaintiffs admit the assertions in this paragraph.

         209.    Plaintiffs admit that Alexander stopped working for TXX because he found a better

  paying job. The assertion that Alexander “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.




                                                   68
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 69 of 171 PageID #: 3263




  L. Transportation Service Providers Exercise Discretion to Refuse Transportation Services
  Opportunities to Shippers

         210.    To the extent they rely on non-Party declarations (i.e., the Zamora, Gonzalez,

  Gerlett, and Gualipa declarations), Defendants have failed to support the assertions in this

  paragraph by citation to relevant and admissible evidence. Specifically, although this paragraph

  purports to describe the responsibilities of “Transportation Service Providers,” who, as defined by

  Defendants, are the Opt-In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶

  3), none of the cited declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations.

  (Pagano Ex. 322 (Zamora Decl.) ¶ 24 (discussing the practices of the declarant and the “LZR

  Companies,” none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”);

  Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 17 (discussing the practices of the declarant and the “JANBC

  Companies,” none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”);

  Pagano Ex. 324 (Gerlett Decl.) ¶ 22 (discussing the practices of the declarant and the “Standard

  Companies,” none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”);

  Pagano Ex. 325 (Gualipa Decl.) ¶ 18 (discussing the practices of the declarant and “EGS,” neither

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition, the

  characterization of Transportation Service Providers as people who “possess . . . discretion” is a

  conclusion and/or argument that is not the proper subject of a 56.1 statement. Notwithstanding

  the foregoing, Plaintiffs deny the assertions in this paragraph. (Alexander Decl. ¶¶ 6-7; Fernandez

  Decl. ¶ 15; B. Gonzalez Decl. ¶¶ 17-20; Henry Decl. ¶¶ 18-19; Morocho Decl. ¶ 16; Ortellado

  Decl. ¶¶ 45-50; Rizzo Decl. ¶¶ 28-30.)

         211.    The assertion that Henry “exercised discretion” is a conclusion and/or argument

  that is not the proper subject of a 56.1 statement. In addition, Defendants have failed to support

  the assertions in this paragraph by citation to relevant and admissible evidence, as the cited

                                                  69
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 70 of 171 PageID #: 3264




  deposition testimony concerns pay rates and not work offers. (Pagano Ex. 339 (Henry Dep.) 76:20-

  77:11.) Accordingly, no response to this paragraph is necessary. In any event, Plaintiffs deny the

  assertions in this paragraph. (Henry Decl. ¶ 19.) By way of further response, on one occasion

  when Henry did not perform work that TXX dispatchers wanted him to do, TXX punished him by

  taking away his afternoon route for a day. (Id. at ¶ 34.)

         212.    The assertion that Lindsay “exercised discretion” is a conclusion and/or argument

  that is not the proper subject of a 56.1 statement. Accordingly, no response to that assertion is

  necessary. To the extent a response is necessary, Plaintiffs deny the assertions in this paragraph.

  (Pagano Ex. 364 (Lindsay Dep.) 62:25-63:4 (“Q: I mean at the end of the day you can choose when

  or if you want the aggravation of going out on the road? A: Not true.”).)

         213.    The assertion that Raghubir “exercised discretion” is a conclusion and/or argument

  that is not the proper subject of a 56.1 statement and is not supported by citation to relevant and

  admissible evidence. Accordingly, no response to that assertion is necessary. Notwithstanding

  the foregoing, Plaintiffs admit that Raghubir stopped working for TXX in the mornings in 2015 or

  2016 and deny all other assertions in this paragraph. By way of further response, it was TXX’s

  decision whether or not to offer delivery assignments to Raghubir. (Pagano Ex. 363 (Raghubir

  Dep.) 26:23-27:3, 27:23-24, 33:2-7.)

         214.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is not the proper subject of a 56.1 statement. In addition, Defendants have failed to

  support the assertions in this paragraph by citation to relevant and specific evidence, as the cited

  deposition testimony does not establish that the deponents rejected work offered by TXX.

  Accordingly, no response to this paragraph is necessary.




                                                  70
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 71 of 171 PageID #: 3265




         215.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is not the proper subject of a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit that at times Opt-In Plaintiffs have given up Routes or

  stopped working for TXX entirely. By way of further response, with respect to the cited deposition

  testimony, Ortellado wanted to give up her morning route months before TXX allowed her to do

  so. However, Baquero required her to keep her morning route in order to get an afternoon route.

  Ortellado was finally able to give up her morning route when Baquero gave his permission for her

  to do so. (Ortellado Decl. ¶¶ 41-53.)

         216.    Plaintiffs deny the assertions in this paragraph and deny that they are material or

  relevant to the instant motion. (B. Gonzalez Decl. ¶ 38.)

         217.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, Marin testified that she was not penalized when

  she was unable to take all freight assigned to her because it did not all fit in her vehicle. (Pagano

  361 (Marin Dep.) 48:10-15.) Accordingly, no response is necessary. Nonetheless, Plaintiffs deny

  the assertions in this paragraph. (Rizzo Decl. ¶¶ 15-18, 28-30.)

         218.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.)         The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1



                                                   71
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 72 of 171 PageID #: 3266




  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         219.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         220.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  M. Notices Prepared by Shippers Advise Transportation Service Providers of Shippers’
  Concerns Regarding the Security of Their Premises and Freight

         221.    Plaintiffs admit the assertion that TXX provided the cited documents to Opt-In

  Plaintiffs. Plaintiffs deny the remaining assertions in this paragraph. The assertion that those

  documents were “prepared and issued by Shippers” is not supported by citation to relevant and

  admissible evidence. Moreover, some of the cited documents are CANE documents and do not

  purport to be from Shippers. (E.g., Pagano Exs. 229, 233.) By way of further response, although

  Defendants assert that the paperwork at issue was provided to Opt-In Plaintiffs “from time to time,”

  the earliest signature date on the cited documents (other than the CANE documents) is October

  19, 2010 (e.g., Pagano Ex. 135 at TVD694), even though may Discovery Plaintiffs started working

  for TXX years earlier. (E.g., Alexander Decl. ¶ 2; Armstrong Decl. ¶ 2; Baratta Decl. ¶ 2; Campos

  Decl. ¶ 2; Cunningham Decl. ¶ 2; Dean Decl. ¶ 2; Fernandez Decl. ¶ 2; B. Gonzalez Decl. ¶ 2;

  Grant Decl. ¶ 2; Henry Decl. ¶ 2; Marin Decl. ¶ 2; Morocho Decl. ¶ 2; Morris Decl. ¶ 2; Oliveira

                                                  72
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 73 of 171 PageID #: 3267




  Decl. ¶ 2; Paul Decl. ¶ 2.) In addition, even though Defendants assert that the Shipper Notices

  were “prepared and issued by Shippers,” many documents purporting to be from different Shippers

  are virtually identical. (Compare, e.g., Pagano Ex. 135 at TVD685 (AmerisourceBergen) with id.

  at TVD686 (Bellco), id. at TVD687 (Capital One Bank), id. at TVD688 (Cardinal Health), id. at

  TVD689 (RDC), id. at TVD690 (HD Smith), id. at TVD692 (Fuji Film), and id. at TVD695

  (Cardinal Health).) Moreover, some of the Shipper Notices make incorrect references to Shippers

  or their freight.   (Id. at TVD685 (referring to “Amerisource Bergen Bank,” even though

  Amerisource Bergen is not a bank) (emphasis added), TVD687 (stating that “Capital One may

  require sign-off on specific procedures regarding control substance handling[,]” even though

  Capital One is a bank and does not ship controlled substances; Pagano Ex. 352 (J. Hunt Dep. day

  2) 67:3-6 (Capital One deliveries were “[c]hecks, negotiables, interoffice mail”).) Similarly, many

  of the Shipper Notices ungrammatically and identically refer to “control substance handling”

  rather than “controlled substance handling.” (Pagano Ex. 135 at TVD685-690.)

         222.    Plaintiffs admit the assertions in this paragraph for the purpose of this motion.

         223.    Plaintiffs deny the assertions in this paragraph. By way of further response, TXX

  enforced the requirement set forth in the “Shipper Notices” that drivers lock their vehicle doors.

  (Cunningham Decl. ¶ 34; Grant Decl. ¶¶ 40-41, 56; Marin Decl. ¶ 7; Morris Decl. ¶¶ 24, 35, 37;

  Ortellado Decl. ¶ 25; e.g., Pagano Ex. 135, at TVD685 (drivers must “ensure” that their vehicle

  doors “are locked”).) TXX also set and enforced the Discovery Plaintiffs’ arrival times to pick up

  freight. (Armstrong Decl. ¶¶ 12-13, 19; Cunningham Decl. ¶¶ 24, 30; Fernandez Decl. ¶ 32; B.

  Gonzalez Decl. ¶ 8; Grant Decl. ¶¶ 29, 31-32, 52; Morocho Decl. ¶¶ 11, 24; Morris Decl. ¶¶ 13,

  29-30 & Morris Ex. 2; Ortellado Decl. ¶¶ 9, 20, 45; Rizzo Decl. ¶¶ 23-25, 35; e.g., Pagano Ex. 135

  at TVD685 (drivers “must report to their pick up / drop off locations at the correct specified



                                                  73
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 74 of 171 PageID #: 3268




  time”).) TXX also prohibited drivers from making extra stops while completing their routes.

  (Cunningham Decl. ¶ 47; Grant Decl. ¶¶ 54-55; Pagano Ex. 356 (Pagano Ex. 356 (Oliveira Dep.)

  175:15-17.)

  N. Transportation Service Providers Exercise Discretion to Determine the Method of
  Loading Freight

         224.    Plaintiffs deny the assertions in this paragraph. By way of further response, TXX’s

  warehouses receive freight from TXX’s customers in various time slots, or “waves.” (Schulman

  Ex. 1 (Maya Dep.) 84:23-85:8.) Currently, the waves at TXX’s Carlstadt location are 4:00 a.m.,

  6:00 a.m., and 7:00 a.m. (Id. at 85:9-12.) There are three waves at TXX’s Brooklyn location, and

  the drivers for the three waves leave the warehouse between 6:30 a.m. and 8:30 a.m. (Schulman

  Ex. 2 (Rodriguez Dep.) 44:13-45:24.) There are two waves at TXX’s Hauppauge location: 4:30

  a.m. and 6:00 a.m. (Pagano Ex. 340 (Sangern Dep.) 84:22-85:17.) TXX dictates what time the

  Opt-In Plaintiffs must arrive at a TXX warehouse in the morning. (Armstrong Decl. ¶¶ 12-13;

  Cunningham Decl. ¶¶ 7, 30; Dean Decl. ¶ 21; Fernandez Decl. ¶ 32; Gonzalez Dec. ¶¶ 7-9; Grant

  Decl. ¶ 29; Henry Decl. ¶ 28; Morris Decl. ¶¶ 13, 29; Ortellado Decl. ¶¶ 9, 20; Paul Decl. ¶ 16;

  Rizzo Decl. ¶¶ 23-25.) TXX has admonished and penalized drivers who arrive late. (Fernandez

  Decl. ¶ 32; Grant Decl. ¶¶ 31-32, 52; Morocho Decl. ¶ 24; Morris Decl. ¶ 30 & Morris Ex. 2; Rizzo

  Decl. ¶¶ 24, 35.)

         225.    Plaintiffs admit the assertions in this paragraph with respect to TXX’s Hauppauge

  warehouse. To the extent this paragraph makes assertions about any other TXX location,

  Defendants have failed to support those assertions by citation to relevant and admissible evidence.

  Accordingly, no further response is necessary.

         226.    Plaintiffs admit that the Opt-In Plaintiffs receive manifests for most freight they

  deliver. Plaintiffs deny that the Opt-In Plaintiffs receive manifests for all freight they deliver, and

                                                    74
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 75 of 171 PageID #: 3269




  Plaintiffs deny that all manifests list a delivery time. (Pagano Ex. 340 (Sangern Dep.) 95:19-96:10;

  Pagano Ex. 339 (Henry Dep.) 30:12-25.)

         227.    To the extent this paragraph makes assertions about TXX locations other than its

  Hauppauge location, Defendants have failed to support the assertions in this paragraph by citation

  to relevant and admissible evidence. (Pagano Ex. 350 (Dean Dep.) 78:8-13.) With respect to

  TXX’s Hauppauge location, Plaintiffs deny the assertions in this paragraph. By way of further

  response, if TXX admitted drivers who arrived late to TXX’s Hauppauge location, TXX required

  those drivers to enter through the front door. (Id. at 219:25-6.) In addition, the times set forth in

  the PODs are typically set by TXX, not by the Shippers. (Schulman Ex. 45 (TXX e-mails

  responding to customers’ requests for route assignments and delivery times for new stops).)

         228.    Plaintiffs deny the assertions in this paragraph. By way of further response, TXX

  dictates when the Opt-In Plaintiffs must get to a TXX warehouse in the morning. (Armstrong

  Decl. ¶ 13; Cunningham Decl. ¶¶ 7, 30; Fernandez Decl. ¶ 32; B. Gonzalez Decl. ¶ 8; Henry Decl.

  ¶ 28; Morocho Decl. ¶¶ 11, 24; Morris Decl. ¶¶ 13, 29; Ortellado Decl. ¶ 20; Paul Decl. ¶ 16; Rizzo

  Decl. ¶ 23.) Those arrival times have varied depending on the location. (Armstrong Decl. ¶ 13;

  Cunningham Decl. ¶¶ 7, 30; Fernandez Decl. ¶ 32; B. Gonzalez Decl. ¶ 8; Henry Decl. ¶ 28;

  Morocho Decl. ¶ 11; Morris Decl. ¶¶ 13, 29; Ortellado Decl. ¶ 20; Paul Decl. ¶ 16; Rizzo Decl. ¶

  23.) Freight from different TXX customers is also delivered in different “waves,” or time frames.

  (Schulman Ex. 1 (Maya Dep.) 84:23-85:12; Schulman Ex. 2 (Rodriguez Dep.) 44:13-45:24;

  Pagano Ex. 340 (Sangern Dep.) 84:22-85:17.) TXX has punished Opt-In Plaintiffs and other

  drivers who were late to the warehouse. (Fernandez Decl. ¶ 32; Grant Decl. ¶¶ 31-32; Morris Decl.

  ¶ 30.) There is no bidding on the work of drivers who are late. Dispatchers assign that work.

  (Armstrong Decl. ¶¶ 6-7; Cunningham ¶¶ 7-8; Fernandez Decl. ¶¶ 8-9, 15; Grant Decl. ¶¶ 10-12;



                                                   75
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 76 of 171 PageID #: 3270




  Henry Decl. ¶¶ 9, 11; Marin Decl. ¶ 12; Morocho Decl. ¶¶ 29, 38; Morris Decl. ¶¶ 14-15; Paul

  Decl. ¶ 7; Rizzo Decl. ¶ 14, 19, 28.)

         229.    Plaintiffs deny the assertions in this paragraph. By way of further response, Opt-

  In Plaintiffs do not bid on the extra, overflow, and/or replacement work described in this paragraph.

  Rather, dispatchers assign such work to drivers. (Armstrong Decl. ¶¶ 6-7; Cunningham ¶¶ 7-8;

  Fernandez Decl. ¶¶ 8-9, 15; Grant Decl. ¶¶ 10-12; Henry Decl. ¶¶ 9, 11; Marin Decl. ¶ 12; Morocho

  Decl. ¶¶ 29, 38; Morris Decl. ¶¶ 14-15; Paul Decl. ¶ 7; Rizzo Decl. ¶¶ 14, 19, 28.)

         230.    Plaintiffs admit the assertions in this paragraph.

         231.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that the Opt-In Plaintiffs load freight in reverse order of deliveries.

  O. Freight Is Scanned

         232.    Plaintiffs admit that scanners started to be used for some Shippers’ deliveries in

  2009. By way of further response, scanning was not implemented for all Shippers’ deliveries at

  the same time. (Pagano Ex. 352 (J. Hunt Dep. day 2) 200:17-202:13.) To this day, not all freight

  delivered for TXX’s customers is scanned. (Pagano Ex. 354 (Baquero Dep.) 142:23-143:4.) Not

  all Discovery Plaintiffs used a scanner. (Pagano Ex. 355 (Alexander Dep.) 104:13-19.)

         233.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement and is not supported by citation to relevant and

  admissible evidence. Specifically, although this paragraph purports to describe the responsibilities

  of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-In Plaintiffs

  and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited declarations

  discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322 (Zamora Decl.)



                                                   76
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 77 of 171 PageID #: 3271




  ¶ 35 (discussing the practices of the “LZR Companies,” which is neither an Opt-In Plaintiff nor an

  Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S. Gonzalez Decl.) ¶ 29 (discussing the

  practices of the “JANBC Companies,” which is neither an Opt-In Plaintiff nor an Opt-In Plaintiff’s

  “Driver-Corporation”); Pagano Ex. 324 (Gerlett Decl.) ¶ 33 (discussing the practices of the

  “Standard Companies,” which is neither an Opt-In Plaintiff nor an Opt-In Plaintiff’s “Driver-

  Corporation”); Pagano Ex. 325 (Gualipa Decl.) ¶ 29 (discussing the practices “EGS,” which is

  neither an Opt-In Plaintiff nor an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no

  response to that assertion is necessary. Plaintiffs admit that all Opt-In Plaintiffs who use a scanner

  rent it from TXX and deny that any Opt-In Plaintiff has purchased a scanner. By way of further

  response, every driver who uses a scanner rents it from TXX. (Pagano Ex. 354 (Baquero Dep.)

  144:3-6.)

         234.    With respect to the time period in which scanners were used, Plaintiffs admit the

  assertions in this paragraph. Defendants cite no relevant or admissible evidence with respect to

  the time period before scanners were used.

         235.    The assertion that freight is scanned as part of “compliance with DEA and other

  Government Requirements” is not supported by citation to relevant and admissible evidence.

  Accordingly, no response to that assertion is necessary. Plaintiffs admit the remaining assertions

  in this paragraph.

  P. Transportation Service Providers Exercise Discretion to Determine the Route and
  Sequence of Deliveries

         236.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe

  interactions with “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

                                                   77
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 78 of 171 PageID #: 3272




  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 12 (discussing a contract the declarant’s company entered into); Pagano Ex. 323

  (S. Gonzalez Decl.) ¶ 10 (discussing the practices of the declarant and the “JANBC Companies,”

  none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

  324 (Gerlett Decl.) ¶ 12 (discussing the practices of the declarant and the “Standard Companies,”

  none of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex.

  325 (Gualipa Decl.) ¶ 10 (discussing the practices of the declarant and “EGS,” neither of which

  are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Nor does the Opt-In

  Plaintiff deposition testimony cited in this paragraph support or relate to the assertions in this

  paragraph. (Pagano Ex. 334 (Ortellado Dep.) 164-165 (discussing calling TXX when issues on

  the route would cause late deliveries); Pagano Ex. 362 (Rizzo Dep.) 104 (discussing text messages

  received from TXX); Pagano Ex. 360 (Armstrong Dep.) 92 (discussing communications with

  pharmacies); Pagano Ex. 359 (Baratta Dep.) 168-169 (discussing communications with TXX);

  Pagano Ex. 344 (Campos Dep.) 258 (discussing text messages from TXX); Pagano Ex. 350 (Dean

  Dep.) 113 (discussing communications with TXX); Pagano Ex. 345 (Fernandez Dep.) 108

  (discussing communications with TXX); Pagano Ex. 339 (Henry Dep.) 43 (discussing

  communications with TXX). In addition, the assertion that Opt-In Plaintiffs “exercise discretion”

  is a conclusion and/or argument that is not the proper subject of a 56.1 statement. Accordingly,

  no response to this paragraph is necessary. To the extent a response is necessary, Plaintiffs deny

  the assertions in this paragraph. By way of further response, TXX – not the Opt-In Plaintiffs –

  composed the Opt-In Plaintiffs’ routes, and TXX assigns routes to the Opt-In Plaintiffs. (Pagano

  Ex. 352 (J. Hunt Dep. day 2) 16:9-14; 109:21-110:10, 116:18-117:9; Pagano Ex. 354 (Baquero

  Dep.) 53:19-54:13, 55:10; Alexander Decl. ¶¶ 6-7; Armstrong Decl. ¶¶ 9, 11, 24-28; Baratta Decl.



                                                 78
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 79 of 171 PageID #: 3273




  ¶¶ 10, 12-14, 27; Cunningham Decl. ¶¶ 8, 15-24, 26-28, 63; Dean Decl. ¶¶ 11, 15; Fernandez Decl.

  ¶¶ 9, 12-13, 28-31; B. Gonzalez Decl. ¶ 17; Grant Decl. ¶¶ 12-21; Henry Decl. ¶¶ 15-21; Morocho

  Decl. ¶¶ 14-17; Morris Decl. ¶¶ 15, 18-23; Ortellado Decl. ¶¶ 16-17, 32, 41-44 & Ortellado Ex. 3;

  Paul Decl. ¶¶ 8-13, 17; Oliveira Decl. ¶¶ 5-9; Pagano Ex. 334 (Ortellado Dep.) 99:24-100:15.)

  TXX instructs and supervises the Opt-In Plaintiffs. (Armstrong Decl. ¶¶ 15, 22, 30; Cunningham

  Decl. ¶¶ 11-13, 23, 29-39, 45-52; Dean Decl. ¶¶ 23-29; Fernandez Decl. ¶ 32; B. Gonzalez Decl.

  ¶¶ 8, 15, 27, 32; Grant Decl. ¶¶ 9, 40-41, 50, 52, 56; Henry ¶¶ 10, 12-13, 30-31; Marin Decl. ¶¶ 5-

  7; Morris Decl. ¶¶ 24, 36-37; Ortellado Decl. ¶¶ 24-25; Rizzo Decl. ¶¶ 35-36; Pagano Ex. 343

  (Lewis Dep.) 192:4-17; Pagano Ex. 356 (Oliveira Dep.) 40:24-41:2; Pagano Ex. 354 (Baquero

  Dep.) 156:11-21, 157:13-159:16; Schulman Ex. 6; Schulman Ex. 7; Pagano Ex. 359 (Baratta Dep.)

  131:24-132:3; Pagano Ex. 353 (Morris Dep.) 124:6-126:9; Pagano Ex. 356 (Oliveira Dep.) 40:15-

  41:2.) TXX dictates the order of deliveries. (Cunningham Decl. ¶¶ 23, 38; Fernandez Decl. ¶ 36;

  B. Gonzalez Decl. ¶ 13; Grant Decl. ¶ 46; Morris Decl. ¶ 32; Ortellado Decl. ¶¶ 27-28; Pagano Ex.

  195 (May 8, 2014 Unemployment Ins. Hearing Tr.) 23:22-24:4; Pagano Ex. 360 (Armstrong Dep.)

  118:4-9.)

         237.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is not the proper subject of a 56.1 statement. Accordingly, no response to that

  assertion is necessary. Plaintiffs admit that the Opt-In Plaintiffs do not have any input into the

  content of the PODs and deny all other assertions in this paragraph. By way of further response,

  TXX dictates the order of deliveries. (Cunningham Decl. ¶¶ 23, 38; Fernandez Decl. ¶ 36; B.

  Gonzalez Decl. ¶ 13; Grant Decl. ¶ 46; Morris Decl. ¶ 32; Ortellado Decl. ¶¶ 27-28.) The Opt-In

  Plaintiffs are not free to accept or reject work assignments at will. (Alexander Decl. ¶¶ 6-7;

  Fernandez Decl. ¶ 15; Henry Decl. ¶¶ 18-19, 34; Morocho Decl. ¶ 16; Ortellado Decl. ¶¶ 46-50;



                                                  79
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 80 of 171 PageID #: 3274




  Rizzo Decl. ¶¶ 28-30.) TXX has prohibited drivers from making extra stops on their routes.

  (Cunningham Decl. ¶ 47; Grant Decl. ¶¶ 54-55; Pagano Ex. 356 (Oliveira Dep.) 175:15-17.) TXX

  also can and does direct Discovery Plaintiffs to use or not use certain individuals to “operate the

  transportation vehicle.” (Ortellado Decl. ¶¶ 6, 11-13, 18-19; Rizzo Decl. ¶ 7.) TXX has input into

  the content of PODs by giving its customers delivery windows and route assignments for new

  stops. TXX’s customers do not typically request a specific delivery time for new stops. (Schulman

  Ex. 45 (TXX e-mails responding to customers’ requests for route assignments and delivery times

  for new stops).)

         238.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Accordingly, no response to this paragraph is necessary. To

  the extent a response is necessary, Plaintiffs deny the assertions in this paragraph. By way of

  further response, TXX has distributed documents to the Opt-In Plaintiffs that are not provided by

  Shippers. (E.g., Alexander Decl. ¶ 23 & Alexander Ex. 2; Armstrong Decl. ¶ 36 & Armstrong Ex.

  1; Fernandez Decl. ¶¶ 55-56 & Fernandez Exs. 1-2; Morocho Decl. ¶ 46 & Morocho Ex. 1; Morris

  Decl. ¶¶ 28, 30, 62 & Morris Exs. 1, 3, 5; Ortellado Decl. ¶¶ 30, 36, 42-43 & Ortellado Exs. 1-3;

  Pagano Ex. 334 (Ortellado Dep.) Exs. 38-39; Pagano Ex. 340 (Sangern Dep.) 185:4-11 (discussing

  Schulman Ex. 31).)

         239.    Plaintiffs deny the assertion that Opt-In Plaintiffs sign PODs at TXX’s facility.

  Rather, the Opt-In Plaintiffs sign the PODs when they make a delivery to a Retailer. (Pagano Ex.

  352 (J. Hunt Dep. day 2) 166:2-10, 188:8-19.). The assertion that Opt-In Plaintiffs “exercise

  discretion” is a conclusion and/or argument that is not the proper subject of a 56.1 statement.

  Accordingly, no response to that assertion is necessary. Plaintiffs admit the remaining assertions

  in this paragraph.



                                                  80
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 81 of 171 PageID #: 3275




         240.    Plaintiff admit the assertion in this paragraph but further state that Armstrong

  testified, irrespective of the nature of specific freight, that “It’s important to show that whatever

  your have, you know, you delivered.” (Pagano Ex. 360 (Armstrong Dep.) 31:24-25.) By way of

  further response, most of the freight Discovery Plaintiffs delivered was not controlled substances.

  (B. Gonzalez Decl. ¶ 14; Grant Decl. ¶ 42; Morris Decl. ¶ 26; Rizzo Decl. ¶ 27.)

         241.    Plaintiffs admit that Opt-in Plaintiffs sort their PODs. The assertion that they do

  so in order “to deliver the Freight in a timely fashion” is not supported by citation to relevant and

  admissible evidence. Accordingly, no response to that assertion is necessary.

         242.    Plaintiffs admit that Opt-In Plaintiffs sort the freight in their vehicles based on the

  delivery sequence. Plaintiffs deny the assertion that they select that sequence. (Cunningham Decl.

  ¶¶ 23, 38; Fernandez Decl. ¶ 36; B. Gonzalez Decl. ¶ 13; Grant Decl. ¶ 46; Morris Decl. ¶ 32;

  Ortellado Decl. ¶¶ 27-28.)

         243.    Plaintiffs admit the assertions in this paragraph.

         244.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Opt-In Plaintiffs sometimes make deliveries early.

         245.    The phrase “how to arrive” is vague and ambiguous. As such, Plaintiffs are unable

  to respond to this paragraph.

         246.    Plaintiffs admit that this paragraph accurately quotes Grant’s resume. By way of

  further response, on his resume, Grant merely parroted the language of the position description for

  the job to which he was applying. (Grant Decl. ¶ 75.) Moreover, Grant engaged in puffery on his

  resume. (Pagano Ex. 349 (Grant Dep.) 89:18-21.)




                                                   81
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 82 of 171 PageID #: 3276




         247.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, Defendants cite no evidence to support the

  assertion that it was “rare” for “Freight from a Shipper . . . not [to be] accompanied by a POD, and

  they cite no evidence relating to any Shipper other than Fuji Films. Accordingly, no response to

  this paragraph is necessary. Nonetheless, Plaintiffs admit that Morris testified that he used Pagano

  Ex. 205, a blank form bearing the TXX Services Inc. logo and address, for “Fuji Films security.”

  (Pagano Ex. 353 (Morris Dep.) 60:3-8.) By way of further response, at times dispatchers print

  documents for drivers to use as PODs. (Pagano Ex. 340 (Sangern Dep.) 95:10-18.) Some TXX

  customers do not use paper PODs at all unless there is an issue with the electronic scanners. (Id.

  at 95:19-96:10.)

         248.    Plaintiffs admit the assertions in this paragraph.

         249.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.)          The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.




                                                   82
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 83 of 171 PageID #: 3277




  Q. Transportation Service Providers are Responsible to Provide Replacements

         250.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs deny the remaining assertions in this paragraph. (Armstrong Decl. ¶ 38;

  Baratta Decl. ¶ 30; Cunningham Decl. ¶¶ 52-53; Fernandez Decl. ¶ 43; Grant Decl. ¶ 57; Morocho

  Decl. ¶¶ 30, 33; Morris Decl. ¶ 40; Pagano Ex. 340 (Sangern Dep.) 128:12-15.)

         251.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the deposition testimony cited relates to Lewis’

  work as a taper and has nothing to do with TXX. Accordingly, no response to this paragraph is

  necessary. In any event, Plaintiffs deny the assertion that it was Opt-In Plaintiffs’ responsibility

  to find replacement drivers. (See response supra ¶ 250.)

         252.    The assertion that Fernandez “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit the remaining assertions in this paragraph.

         253.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, in the cited deposition testimony Henry testified

  that drivers have to pay replacements that they secure the full amount that TXX pays for the

  deliveries the replacements make. (Pagano Ex. 339 (Henry Dep.) 39:7-19.) Accordingly, no

  response to this paragraph is necessary. Nonetheless, to the extent a response is necessary,

  Plaintiffs deny the assertions in this paragraph. By way of further response, when TXX secures a

  replacement driver, TXX pays the replacement and determines the amount of the payment.

  (Pagano Ex. 342 (Paul Dep.) 17:9-16; Baratta Decl. ¶¶ 30-32; Cunningham Decl. ¶ 53; Fernandez

  Decl. ¶ 44; Grant Decl. ¶ 57.)



                                                  83
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 84 of 171 PageID #: 3278




         254.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         255.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  R. The Conduct Engaged in by Transportation Service Providers is Unknown to TXX

         256.    The assertions that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to those assertions is

  necessary. Defendants have failed to support the assertions in this paragraph by citation to relevant

  and admissible evidence to the extent they rely on non-party declarations, i.e., the Zamora,

  Gonzalez, Gerlett, and Gualipa declarations. Specifically, although this paragraph purports to

  describe the practices of “Transportation Service Providers,” who, as defined by Defendants, are

  the Opt-In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the

  cited declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 28 (discussing the practices of the declarant and the “LZR Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 22 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 26 (discussing the practices of the declarant and the “Standard Companies,” none



                                                   84
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 85 of 171 PageID #: 3279




  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 22 (discussing the practices of the declarant and “EGS,” neither of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Moreover, none of the cited

  deposition testimony relates to the pursuit of “personal endeavors.” To the extent a response is

  required, Plaintiffs deny the assertions in this paragraph. By way of further response, it is

  impossible for the Discovery Plaintiffs to take meaningful breaks and still make their deliveries on

  time. (Armstrong Decl. ¶ 37; Cunningham Decl. ¶ 67; Fernandez Decl. ¶ 41; B. Gonzalez Decl. ¶

  26; Grant Decl. ¶ 45.) Moreover, TXX has prohibited drivers from making extra stops while they

  were making deliveries. (Cunningham Decl. ¶ 47; Grant Decl. ¶¶ 53-54; Pagano Ex. 356 (Oliveira

  Dep.) 175:15-17.)

         257.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence to the extent they rely on non-party declarations, i.e., the Zamora,

  S. Gonzalez, Gerlett, and Gualipa declarations. Specifically, although this paragraph purports to

  describe the practices of “Transportation Service Providers,” who, as defined by Defendants, are

  the Opt-In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the

  cited declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 12 (discussing the practices of the declarant and the “LZA Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 10 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 12 (discussing the practices of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 10 (discussing the practices of the declarant and “EGS,” neither of which are an



                                                   85
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 86 of 171 PageID #: 3280




  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) In addition none of the deposition

  testimony cited relates to (1) whether or not TXX requires Opt-In Plaintiffs to provide

  transportation services; (2) whether TXX requires Opt-In Plaintiffs to provide a minimum or

  maximum amount of transportation services; or (3) whether Opt-In Plaintiffs accept work based

  on their “capacity, objectives and revenue expectations.” Accordingly, the assertions in this

  paragraph concerning those topics are not supported by citation to relevant and admissible

  evidence. Moreover, the assertions that Opt-In Plaintiffs “exercise discretion” are conclusions

  and/or arguments that are improper in a 56.1 statement. Accordingly, no response to the foregoing

  assertions are necessary. With respect to the remaining assertions in this paragraph. Plaintiffs deny

  that “[i]n order to ensure that Transportation Service Providers provide appropriate transportation

  services to Shippers, all Transportation Service Providers maintain direct contact with each

  Retailer.” (B. Gonzalez Decl. ¶ 47; Marin Decl. ¶ 31; Pagano Ex. 343 (Lewis Dep.) 62:3-5; Pagano

  Ex. 364 (Lindsay Dep.) 77:17-24 (only one customer calls him); Pagano Ex. 353 (Morris Dep.)

  156:12-157:5.) Plaintiffs also deny that Opt-In Plaintiffs decide which work or how much work

  they perform. (Alexander Decl. ¶¶ 6-7; Armstrong Decl. ¶¶ 5-9, 24-25; Cunningham Decl. ¶¶ 7-

  9, 20-22, 24, 26-29, 49-50, 63; Dean Decl. ¶¶ 8-9, 11, 15-16, 23; Fernandez Decl. ¶¶ 8-9, 12-13,

  15, 28-30, 33; B. Gonzalez Decl. ¶ 16-18; Grant Decl. ¶¶ 11-12, 16-17, 20-21; Henry Decl. ¶¶ 7,

  9-11, 14-19, 21, 24, 34; Morocho Decl. ¶¶ 14-16, 38; Morris Decl. ¶¶ 15, 18-23; Ortellado Decl.

  ¶¶ 16, 32, 41-44, 46-50 & Ortellado Ex. 3; Paul Decl. ¶¶ 7-10, 12; Rizzo Decl. ¶¶ 14, 19-20, 22,

  28-31, 34.)

         258.    Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶¶ 15, 19, 21-22,

  35; Baratta Decl. ¶ 25; Cunningham Decl. ¶¶ 11-13, 23-24, 31-32, 35-39, 45-51; Dean Decl. ¶¶ 4,

  7, 24-28; Fernandez Decl. ¶¶ 32, 36-37; B. Gonzalez Decl. ¶¶ 13, 28; Grant Decl. ¶¶ 9, 40, 44, 46,



                                                   86
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 87 of 171 PageID #: 3281




  50, 54-56; Henry Decl. ¶¶ 12-13, 31-32, 38-39; Marin Decl. ¶¶ 5-10, 22, 25-26; Morocho Decl. ¶

  10; Morris Decl. ¶¶ 5, 7, 28, 32-35, 37-39; Ortellado Decl. ¶¶ 13, 16-19, 27-30; Paul Decl. ¶¶ 30-

  31; Rizzo Decl. ¶¶ 35-36.) Plaintiffs further deny that the PODs reflect the “demands of

  Shippers[.]” Rather, TXX tells its Shippers what the delivery times will be, which are then

  reflected in the PODs. (Schulman Ex. 45.)

         259.    Plaintiffs deny the assertions in this paragraph. (Schulman Ex. 3; Armstrong Decl.

  ¶¶ 22, 35-36 & Armstrong Ex. 1; Cunningham Decl. ¶¶ 34-35, 50; Dean Decl. ¶¶ 25-26; Fernandez

  Decl. ¶ 35; B. Gonzalez Decl. ¶ 28; Henry Decl. ¶¶ 23, 38; Morris Decl. ¶¶ 28, 38-39.)

         260.    Plaintiffs admit the assertions in this paragraph.

         261.    Plaintiffs deny the assertions in this paragraph. (Alexander Decl. ¶¶ 6-7, 9-11, 17-

  19, 23 & Alexander Ex. 2; Armstrong Decl. ¶¶ 6-7, 9, 12-13, 15, 19-22, 27-30, 32-33, 35-36, 38,

  41, 47, 54 & Armstrong Ex. 1; Baratta Decl. ¶¶ 5, 9-10, 12-16, 19, 21-22, 25, 30; Cunningham

  Decl. ¶¶ 6-8, 11-13, 18, 20-25, 28, 30-32, 33-39, 45-52, 55, 65; Dean Decl. ¶¶ 4, 6-7, 9-13, 15, 18,

  21, 23-29, 31-32; Fernandez Decl. ¶¶ 5-6, 8-9, 12-13, 15-18, 21-26, 28, 31, 33, 35-40, 43, 47, 50,

  55 & Fernandez Ex. 1; B. Gonzalez Decl. ¶¶ 7, 11, 13, 15, 19-24, 27-32, 34, 36, 42, 44, 47; Grant

  Decl. ¶¶ 9, 11-12, 16-17, 21-22, 25-26, 29, 31-33, 36-37, 40-41, 43-44, 46, 50-58, 76-77, 82; Henry

  Decl. ¶¶ 5, 7, 9-15, 18, 21-24, 28-35, 38-39, 41, 47, 49; Marin Decl. ¶¶ 5-9, 11-15, 17-20, 23-26,

  28, 30-31; Morocho Decl. ¶¶ 10-11, 16, 18-19, 24-25, 33, 37-38, 13 & Morocho Ex. 1; Morris

  Decl. ¶¶ 5-6, , 13-15, 18-24, 29, 32-42, 48, 50, 54; Ortellado Decl. ¶¶ 5, 10-14, 16, 18-20, 26-28,

  31, 34-35, 40-44, 47-48, 53; Paul Decl. ¶¶ 6-10, 15, 16-17, 19, 22, 24, 29, 31, 33; Rizzo Decl. ¶¶

  5-8, 11, 14, 16-18, 20-25, 28, 30-32, 35-36.)

         262.    Plaintiffs admit the assertions in this paragraph.




                                                   87
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 88 of 171 PageID #: 3282




         263.    Plaintiffs admit that Opt-In Plaintiffs call TXX when their vehicles break down.

  The assertion that Opt-In Plaintiffs are not required to do is not supported by citation to relevant

  and admissible evidence. Accordingly, no response to that assertion is necessary. In any event,

  Plaintiffs deny that assertion. (B. Gonzalez Decl. ¶ 28; Morris Decl. ¶ 38.)

         264.    The assertion that Cunningham “exercised discretion” is not supported by citation

  to relevant and admissible evidence and is a conclusion and/or argument that improper in a 56.1

  statement. Accordingly, no response to that assertion is necessary. To the extent a response is

  necessary, Plaintiffs deny that assertion. (Cunningham Decl. ¶ 31.) Plaintiffs admit that TXX

  required Cunningham to call TXX when he finished his afternoon deliveries. By way of further

  response, Sangern has instructed Cunningham to call or text TXX with the delivery times for the

  first and last stops on his afternoon Route. (Id. at ¶¶ 35-37; Pagano Ex. 341 (Cunningham Dep.)

  37:13-22, 151:7-20.)

         265.    Plaintiffs deny the assertions in this paragraph. By way of further response, the

  cited testimony concerned only communications while Henry was on the road performing his

  route. (Pagano Ex. 339 (Henry Dep.) 43:5-7.) Henry communicated with TXX dispatchers about

  various work-related matters. (Henry Decl. ¶¶ 7, 10-13, 15, 22-24, 28, 30-31, 34-35, 38-39, 41,

  49.)

         266.    Plaintiffs admit the assertion in this paragraph.

         267.    Plaintiffs admit the assertions in this paragraph. By way of further response, the

  dispatchers also hire drivers, assign work to drivers, distribute freight and paperwork to drivers,

  and supervise and instruct drivers. (Armstrong Decl. ¶¶ 5, 20 29; Cunningham Decl. ¶¶ 6-8, 11-

  13, 18-25, 27-28, 30, 32-37, 39, 46-50, 52, 65; Fernandez Decl. ¶¶ 5-6, 32, 38, 40; B. Gonzalez

  Decl. ¶¶ 11, 29-30; Grant Decl. ¶¶ 8-9, 32, 40-41, 50, 52, 54-56; Marin Decl. ¶¶ 4-8; Morocho



                                                   88
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 89 of 171 PageID #: 3283




  Decl. ¶¶ 10-11, 24; Morris Decl. ¶¶ 6, 20, 24, 36-37; Ortellado Decl. ¶¶ 24-25; Rizzo Decl. ¶¶ 5-

  6, 24, 35; Pagano Ex. 343 (Lewis Dep.) 192:4-17.)

         268.    Plaintiffs admit the assertion that Opt-In Plaintiffs contacted TXX upon delivering

  to their first and last stops and deny all other assertions in this paragraph. By way of further

  response, drivers had to call or text TXX with the times of their first and last afternoon deliveries

  after July 2009. (Morris Decl. ¶ 28; Cunningham Decl. ¶¶ 35-37; Pagano Ex. 341 (Cunningham

  Dep.) 151:7-20; Pagano Ex. 376 at Cunningham416-422, Cunningham427-431 (text messages

  with delivery times from 2015 and 2016).)

         269.    Plaintiffs admit the assertions in this paragraph.

         270.    Plaintiffs admit the assertions in this paragraph.

         271.    Plaintiffs deny the assertions in this paragraph. (Cunningham Decl. ¶¶ 2, 35; Rizzo

  Decl. ¶ 36.)

         272.    Plaintiffs admit the assertions in this paragraph.

         273.    Plaintiffs admit the assertions in this paragraph.

         274.    Plaintiffs deny that the GPS “was never used to monitor Transportation Service

  Providers’ movement or location” and deny that the radios were only used prior to September

  2008. (Cunningham Decl. ¶¶ 2, 35; Rizzo Decl. ¶¶ 2, 36; Pagano Ex. 353 (Morris Dep.) 124:5-

  126:9.) Plaintiffs admit all other assertions in this paragraph.

         275.    Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶ 35; Dean Decl.

  ¶ 25; B. Gonzalez Decl. ¶ 28; Morris Decl. ¶ 38.)

         276.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that are improper in a 56.1 statement. Accordingly, no response to the that assertion is

  necessary. Plaintiffs admit the remaining assertions in this paragraph.



                                                   89
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 90 of 171 PageID #: 3284




         277.    The assertion that Dean and Morris “exercised discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Dean brought children into a Capital One location, for which he

  was reprimanded, and that Morris brought children on his route, which resulted in a customer

  complaint. The remaining assertions in this paragraph are not supported by citation to relevant

  and admissible evidence. Accordingly, no further response is necessary.

         278.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Moreover, the assertions in this paragraph are not material to

  the instant motion. Accordingly, no response to this paragraph is necessary.

         279.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Moreover, the assertions in this paragraph are not material to

  the instant motion. Accordingly, no response to this paragraph is necessary.

         280.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.   Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         281.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.   Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)




                                                 90
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 91 of 171 PageID #: 3285




         282.     Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         283.     Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  S. Transportation Service Providers Exercise Discretion to Engage in Business
  Arrangements with the Retailers to Whom They Deliver Freight on Behalf of Shippers

         284.     Plaintiffs admit that some Opt-In Plaintiffs have “develop[ed] relationships with

  representatives of the Retailers to whom they delivered Freight.” Defendants have failed to

  support the assertion that Opt-In Plaintiff “often” do so by citation to relevant and admissible

  evidence.

         285.     Plaintiffs admit that some Opt-In Plaintiffs gave some retailers their cell phone

  numbers. The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

         286.     The assertion that Opt-In Plaintiffs may contact Retailers when they are running

  late is not supported by citation to relevant and admissible evidence. Specifically, the deposition

  testimony cited merely states that sometimes Retailers call certain Opt-In Plaintiffs. Accordingly,

  no response to that assertion is necessary. Plaintiffs admit the remaining assertions in this

  paragraph.




                                                  91
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 92 of 171 PageID #: 3286




           287.   The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that some Opt-In Plaintiffs have contacted Retailers.

           288.   The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that some Opt-In Plaintiffs have given some Retailers their cell phone

  numbers.

           289.   The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. In any event, Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 359 (Baratta

  Dep.) 57:9-13 (testifying that if there were a mis-delivery on Baratta’s route when someone else

  was covering the route, Tiki would direct Baratta to take care of the problem).)

           290.   Plaintiffs admit the assertions in this paragraph with respect to the day of and the

  day before Baratta’s deposition, which was the subject of the cited deposition testimony. To the

  extent Defendants make assertions about other time periods, such assertions are not supported by

  citation to relevant and admissible evidence. Accordingly, no further response is necessary.

           291.   Plaintiffs admit that some Retailers complain to Opt-In Plaintiffs.

           292.   Plaintiffs admit the assertions in this paragraph but deny that they are material.

           293.   Plaintiffs deny the assertions in this paragraph. (Fernandez Decl. ¶ 24; Grant Decl.

  ¶ 83.)

           294.   Plaintiffs deny that TXX notified Armstrong of the cited “compliment.” (Pagano

  Ex. 360 (Armstrong Dep.) 93:20-94:2 (“Q: Did TXX tell you what the customer said? A: No, sir.




                                                   92
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 93 of 171 PageID #: 3287




  Q: How did you know? A: The customer told me he would write TXX and inform them of my

  time performances and services.”).)

         295.     Plaintiffs admit that this paragraph accurately quotes Grant’s resume.

         296.     Plaintiffs admit the assertions in this paragraph.

         297.     Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.      Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  T. Invoices and Settlement Reports Reflect the Outcome of Negotiations

         298.     Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, although this paragraph purports to describe the

  responsibilities of “Transportation Service Providers,” who, as defined by Defendants, are the Opt-

  In Plaintiffs and their “Driver-Corporations” (see Defs.’ 56.1 Statement ¶ 3), none of the cited

  declarations discuss the Opt-In Plaintiffs and/or their “Driver-Corporations. (Pagano Ex. 322

  (Zamora Decl.) ¶ 30 (discussing the practices of the declarant and the “LZR Companies,” none of

  which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 323 (S.

  Gonzalez Decl.) ¶ 24 (discussing the practices of the declarant and the “JANBC Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 324

  (Gerlett Decl.) ¶ 28 (discussing the practices of the declarant and the “Standard Companies,” none

  of which are an Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”); Pagano Ex. 325

  (Gualipa Decl.) ¶ 24 (discussing the practices of the declarant and “EGS,” neither of which are an

  Opt-In Plaintiff or an Opt-In Plaintiff’s “Driver-Corporation”).) Accordingly, no response is

  necessary.



                                                    93
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 94 of 171 PageID #: 3288




         299.    Plaintiffs deny the assertion that Opt-In Plaintiffs “can correct the calculation[.]”

  (Rizzo Decl. ¶¶ 17-18, 30.) Plaintiffs admit the remaining assertions in this paragraph.

         300.    Plaintiffs admit the assertions in this paragraph.

         301.    Plaintiffs deny the assertion that all Opt-In Plaintiffs compare their settlement to

  “other records of the transportation services that they created[.]” (Pagano Ex. 360 (Armstrong

  Dep.) 99:22-100:2 (reviews settlement reports for accuracy but does not discuss using any records

  he created to do so); Pagano Ex. 339 (Henry Dep.) 67:16-18 (same); Pagano Ex. 341 (Cunningham

  Dep.) 168:17-169:2 (“So once I take a sheet I can tell if I get a pay for one day or not. I don’t need

  to check the book anymore to check it.”).) Plaintiffs admit the remaining assertions in this

  paragraph.

         302.    Plaintiffs deny the assertion that all Opt-In Plaintiffs report all pay discrepancies to

  TXX. (Armstrong Decl. ¶ 54; Baratta Decl. ¶ 20; Pagano Ex. 362 (Rizzo Dep.) 89:11-15.)

  Plaintiffs admit the remaining assertions in this paragraph.

         303.    Plaintiffs admit that when TXX corrects errors in the invoices or Settlement Reports

  it does so in subsequent Settlement Reports. Plaintiff deny that TXX corrects all errors in invoices

  or Settlement Reports. (Armstrong Decl. ¶ 54; Rizzo Decl. ¶¶ 17-18, 30; Pagano Ex. 359 (Baratta

  Dep.) 59:13-60:21; Pagano Ex. 344 (Campos Dep.) 128:19-129:17; Pagano Ex. 347 (Sawhney

  Dep. day 2) 125:22-126:16; Pagano Ex. 348 (Wadada Dep.) 169:15-170:16.)

         304.    Defendants have failed to support the assertion that the administrative fees,

  occupational accident insurance, and rental of scanners are “negotiated” with the Opt-In Plaintiffs.

  Accordingly, no response to that assertion is necessary. In any event, Plaintiffs deny that they

  “negotiated” the identified charges and admit the remaining assertions in this paragraph.

  (Alexander Decl. ¶ 15; Armstrong Decl. ¶ 34; Baratta Decl. ¶ 29; Cunningham Decl. ¶ 40;



                                                   94
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 95 of 171 PageID #: 3289




  Fernandez Decl. ¶ 42; B. Gonzalez Decl. ¶ 49; Grant Decl. ¶¶ 47, 49; Henry Decl. ¶ 36; Marin

  Decl. ¶ 32; Morocho Decl. ¶ 44; Morris Decl. ¶ 31; Ortellado Decl. ¶ 57; Paul Decl. ¶ 25.)

         305.    Plaintiffs deny the assertion that the administrative fee is negotiated and admit that

  TXX charges Opt-In Plaintiffs an administrative fee. (Alexander Decl. ¶ 15; Armstrong Decl. ¶

  34; Baratta Decl. ¶ 29; Cunningham Decl. ¶ 40; Fernandez Decl. ¶ 42; B. Gonzalez Decl. ¶ 49;

  Grant Decl. ¶¶ 47, 49; Henry Decl. ¶ 36; Marin Decl. ¶ 43; Morocho Decl. ¶ 44; Morris Decl. ¶

  31; Ortellado Decl. ¶ 57; Paul Decl. ¶ 25.) Defendants have failed to support the remaining

  assertions in this paragraph by citation to relevant and admissible evidence.

         306.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the deposition testimony cited relates to a fuel

  surcharge and scanner rental fee, not the administrative fee. Moreover, Defendants have not cited

  evidence concerning a single Opt-In Plaintiff who “negotiated [a] reduced administrative fee[], or

  no administrative fee at all.” Accordingly, no response to this paragraph is necessary. In any

  event, Plaintiffs deny the assertions in this paragraph. (Alexander Decl. ¶ 15; Armstrong Decl. ¶

  34; Cunningham Decl. ¶ 40; Fernandez Decl. ¶ 42; B. Gonzalez Decl. ¶ 49; Grant Decl. ¶¶ 47, 49;

  Marin Decl. ¶ 32; Morocho Decl. ¶ 44; Morris Decl. ¶ 31; Ortellado Decl. ¶ 57; Pagano Ex. 357

  (Barnes Dep. day 1) 47:14-48:4.)

         307.    Plaintiffs admit the assertions in this paragraph.

  U. Transportation Service Providers Pay Their Own Expenses, Select Equipment and
  Otherwise Invest in Their Business

         308.    Plaintiffs deny the assertion that “TXX does not provide tools or equipment to”

  Opt-In Plaintiffs. (Morris Decl. ¶ 35; Henry Decl. ¶ 40.) Plaintiffs admit the remaining assertions

  in this paragraph.




                                                   95
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 96 of 171 PageID #: 3290




         309.    The assertion that Baratta “exercises discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit all other assertions in this paragraph.

         310.    The assertion that some Opt-In Plaintiffs “exercise discretion” is a conclusion

  and/or argument that is improper in a 56.1 statement. Accordingly, no response to that assertion

  is necessary. Plaintiffs admit all other assertions in this paragraph.

         311.    The assertion that the Opt-In Plaintiffs have “transportation services business[es]”

  is a conclusion and/or argument that is improper in a 56.1 statement. Accordingly, no response to

  that assertion is necessary. Plaintiffs admit that the Opt-In Plaintiffs are responsible for their

  expenses incurred in connection with their work for TXX.

         312.    Plaintiffs deny the assertions in this paragraph. (Morris Decl. ¶ 35; Schulman Ex.

  36.)

         313.    Plaintiffs admit the assertions in this paragraph. By way of further response, Opt-

  In Plaintiffs may not actually have occupational accident insurance through TXX. (Grant Decl. ¶

  48; Pagano Ex. 339 (Henry Dep.) 56:14-18.)

         314.    Plaintiffs deny the assertions in this paragraph, as Defendants have misquoted the

  NICA Independent Contractor Agreement.            (See Pagano Ex. 256 Section 3.)        Moreover,

  Defendants have failed to support the assertion that the Opt-In Plaintiffs “read, understood and did

  their best to comply with” that document by citation to relevant and admissible evidence. In any

  event, Plaintiffs deny that assertion and deny that the NICA Independent Contractor Agreement

  was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 28, 31.)

         315.    Plaintiffs admit that this paragraph accurately quotes the NICA Independent

  Contractor Agreement. Defendants have failed to support the assertion that the Opt-In Plaintiffs



                                                    96
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 97 of 171 PageID #: 3291




  “read, understood and did their best to comply with” that document by citation to relevant and

  admissible evidence.    In any event, Plaintiffs deny that assertion and deny that the NICA

  Independent Contractor Agreement was provided to and/or signed by all Opt-In Plaintiffs. (See

  responses supra ¶¶ 28, 31.) The assertion that the NICA Independent Contractor Agreement

  “reflects the agreement and understanding” of Opt-In Plaintiffs is a conclusion and/or argument

  that is improper in a 56.1 statement, and in any event that assertion is not supported by citation to

  relevant and admissible evidence. Accordingly, no response to that assertion is necessary.

         316.    Plaintiffs admit that this paragraph accurately quotes the CANE Independent Driver

  Service Agreement. Defendants have failed to support the assertion that the Opt-In Plaintiffs

  “read, understood and did their best to comply with” that document by citation to relevant and

  admissible evidence. In any event, Plaintiffs deny that assertion and deny that the CANE

  Independent Driver Service Agreement was provided to and/or signed by all Opt-In Plaintiffs.

  (See responses supra ¶¶ 32, 33.) The assertion that the CANE Independent Driver Service

  Agreement “reflects the agreement and understanding” of Opt-In Plaintiffs is a conclusion and/or

  argument that is improper in a 56.1 statement, and in any event that assertion is not supported by

  citation to relevant and admissible evidence. Accordingly, no response to that assertion is

  necessary.

         317.    Plaintiffs admit that this paragraph accurately quotes the CANE Independent Driver

  Service Agreement. Defendants have failed to support the assertion that the Opt-In Plaintiffs

  “read, understood and did their best to comply with” that document by citation to relevant and

  admissible evidence. In any event, Plaintiffs deny that assertion and deny that the CANE

  Independent Driver Service Agreement was provided to and/or signed by all Opt-In Plaintiffs.

  (See responses supra ¶¶ 32, 33.) The assertion that the CANE Independent Driver Service



                                                   97
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 98 of 171 PageID #: 3292




  Agreement “reflects the agreement and understanding” of Opt-In Plaintiffs is a conclusion and/or

  argument that is improper in a 56.1 statement, and in any event that assertion is not supported by

  citation to relevant and admissible evidence. Accordingly, no response to that assertion is

  necessary.

         318.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.) The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         319.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.) The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1




                                                 98
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 99 of 171 PageID #: 3293




  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         320.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.) The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         321.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         322.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)




                                                 99
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 100 of 171 PageID #: 3294




         323.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  V. Attire Worn During the Provision of Transportation Services Is Determined by the
  Transportation Service Providers, Unless Identification Is Necessary for a Shipper

         324.    Plaintiffs admit that the Opt-In Plaintiffs are not required to purchase uniforms.

  Plaintiffs deny the assertion that the Opt-In Plaintiffs were not required to wear uniforms.

  (Alexander Decl. ¶¶ 12-13; Cunningham Decl. ¶ 58; Fernandez Decl. ¶ 47; Grant Decl. ¶ 77;

  Morris Decl. ¶¶ 50-51.) By way of further response, TXX distributed t-shirts to drivers as late as

  2012. (Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing Tr.) 216:10-13.)

         325.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Specifically, the cited Baratta deposition testimony is unrelated

  to uniforms. Accordingly, no response to this paragraph is necessary.

         326.    Plaintiffs deny the assertions in this paragraph. By way of further response,

  although currently Opt-In Plaintiffs wear whatever they wish while working for TXX, in the past

  TXX required Opt-In Plaintiffs to wear uniform items. (Alexander Decl. ¶¶ 12-13; Fernandez

  Decl. ¶ 47; Grant Decl. ¶ 77; Morris Decl. ¶¶ 50-51.)

         327.    The assertion that Gonzalez “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.

         328.    The assertion that Henry “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.

                                                  100
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 101 of 171 PageID #: 3295




         329.    The assertion that Lindsay “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.

         330.    Defendants have failed to support the assertion that “prior to 2011 or 2012, TXX

  didn’t supply anything” by citation to relevant and admissible evidence. Accordingly, no response

  to that assertion is necessary. Nonetheless, Plaintiffs deny that assertion. (Pagano Ex. 350 (Dean

  Dep.) 124:20-21.) Plaintiffs admit that by the end of Dean’s employment with TXX, he wore his

  own shirts.

         331.    Plaintiffs admit the assertions in this paragraph.

         332.    Plaintiffs admit the assertions in this paragraph.

         333.    Plaintiffs admit the assertions in this paragraph.

         334.    Plaintiffs admit the assertions in this paragraph.

         335.    The assertion that Ortellado “exercised discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs admit the remaining assertions in this paragraph.

         336.    Plaintiffs admit the assertions in this paragraph.

         337.    Plaintiffs deny the assertion that Fernandez worked for TXX only from May 2007

  to June 15, 2017. (Fernandez Decl. ¶ 2.) Plaintiffs admit the remaining assertions in this

  paragraph.

         338.    Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 349 (Grant Dep.)

  43:22-25.) By way of further response, at some point TXX instructed Opt-In Plaintiffs to stop

  wearing TXX uniforms. (Alexander Decl. ¶ 14; Cunningham Decl. ¶ 58; Morris Decl. ¶ 51;

  Pagano Ex. 360 (Armstrong Dep.) 72:23-73:5.)



                                                  101
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 102 of 171 PageID #: 3296




         339.    Plaintiffs admit the assertions in this paragraph.

         340.    Plaintiffs admit the assertions in this paragraph.

         341.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Accordingly, no response is necessary.

         342.    Defendants have failed to support the assertions in this paragraph by citation to

  relevant and admissible evidence. Accordingly, no response is necessary.

         343.    The assertion that Opt-In Plaintiffs “exercise discretion is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit the remaining assertions in this paragraph.

         344.    Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 359 (Baratta Dep.)

  65:3-17; Henry Decl. ¶ 25.) By way of further response, drivers who did not make Capital One

  deliveries also had to wear shirts with the TXX logo. (E.g., Cunningham Decl. ¶¶ 58-59; Morris

  Decl. ¶¶ 27, 50-51 & Morris Ex. 4.)

         345.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         346.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)




                                                  102
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 103 of 171 PageID #: 3297




  W. Response to Transportation Service Failure

         347.    Plaintiffs deny the assertions that Retailers typically have the Opt-In Plaintiffs’

  contact information and contact the Opt-In Plaintiffs directly. (B. Gonzalez Decl. ¶ 47; Marin

  Decl. ¶ 31; Pagano Ex. 343 (Lewis Dep.) 62:3-5; Pagano Ex. 364 (Lindsay Dep.) 77:17-24 (only

  one customer calls him); Pagano Ex. 353 (Morris Dep.) 156:12-157:5.) Plaintiffs admit the

  remaining assertions in this paragraph. By way of further response, most of the freight Discovery

  Plaintiffs delivered was not controlled substances. (B. Gonzalez Decl. ¶ 14; Grant Decl. ¶ 42;

  Morris Decl. ¶ 26; Rizzo Decl. ¶ 27.)

         348.    Plaintiffs deny the assertions in this paragraph.        (Armstrong Decl. ¶ 29;

  Cunningham Decl. ¶¶ 8, 11-13, 18, 20-25, 28, 30-38, 45-52; Dean Decl. ¶¶ 31-32; Fernandez Decl.

  ¶¶ 32, 38-40; B. Gonzalez Decl. ¶¶ 13, 15, 20-21, 24, 29-32; Grant Decl. ¶¶ 31-32, 40-41, 50, 52,

  54-56; Marin Decl. ¶¶ 5-11, 23-24; Morocho Decl. ¶ 24; Morris Decl. ¶¶ 5, 13-14, 18-21, 23, 24,

  28-30, 34, 35-37, 40-41 & Morris Exs. 1 & 2; Ortellado Decl. ¶¶ 24-25, 47-48; Rizzo Decl. ¶¶ 7,

  14, 17, 20-22, 24, 28-30, 35-36; Pagano Ex. 343 (Lewis Dep.) 141:11-23, 181:3-22; Pagano Ex.

  347 (Sawhney Dep. day 2) 155:10-156:15.) By way of further response, the times set forth in the

  PODs are typically set by TXX, not by the Shippers. (Schulman Ex. 45 (TXX e-mails responding

  to customers’ requests for route assignments and delivery times for new stops).)

         349.    Plaintiffs deny the assertions in this paragraph. (Dean Decl. ¶¶ 31-32; Pagano Ex.

  343 (Lewis Dep.) 141:11-23, 181:3-22; Pagano Ex. 347 (Sawhney Dep. day 2) 155:24-156:15;

  Paul Decl. ¶ 24.)

         350.    Plaintiffs deny the assertions in this paragraph. (Dean Decl. ¶¶ 31-32; Paul Decl. ¶

  24; Pagano Ex. 343 (Lewis Dep.) 141:11-23, 181:3-22; Pagano Ex. 347 (Sawhney Dep. day 2)

  155:10-156:15.)



                                                 103
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 104 of 171 PageID #: 3298




         351.    The assertion that Dean “exercised . . . discretion” is a conclusion and/or argument

  that is improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

  Plaintiffs deny the remaining assertions in this paragraph and note that Defendants have

  mischaracterized the cited deposition testimony. By way of further response, Dean went to Florida

  over Thanksgiving in 2012. When he returned to TXX after that trip, TXX had taken his route

  away. (Pagano Ex. 350 (Dean Dep.) 56:9-24.)

         352.    The assertion that Morris “exercised . . . discretion is a conclusion and/or argument

  that is improper in a 56.1 statement. Defendants have also failed to support their asserted reason

  why Morris lost his routes by citation to relevant and admissible evidence, as the Mills Reply Decl.

  ¶ 54 does not accurately quote the cited e-mail, Mills Ex. BB. Accordingly, no response to these

  assertions is necessary. In any event, Plaintiffs deny the assertions in this paragraph. By way of

  further response, although the alleged customer complaint was from the customer Bellco (see

  Pagano Ex. 321 at Ex. BB), TXX also took non-Bellco work away from Morris. (Pagano Ex. 193

  (Feb. 7, 2014 Unemployment Ins. Hearing Tr.) 37:25-38:5.)

         353.    Plaintiffs admit the assertions in this paragraph. By way of further response, TXX

  dispatchers yelled at drivers and threatened to take work away. One dispatcher was going to take

  a route away from Gonzalez until another dispatcher intervened.     (B. Gonzalez Decl. ¶¶ 29-32.)

         354.    Plaintiffs admit that TXX took away Lewis’ route because he was absent from

  work. (Pagano Ex. 343 (Lewis Dep.) 141:6-23.)

         355.    Plaintiffs admit that TXX paid Zamora $10 per stop for stops for which it paid

  Morris $15 per stop and that Zamora filled out a bid sheet to that effect. Plaintiffs deny the

  remaining assertions in this paragraph. By way of further response, Morris’s pay rate was set by

  TXX; it was not negotiated. (Morris Decl. ¶ 20.) In addition, Defendants took Morris’ route away



                                                  104
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 105 of 171 PageID #: 3299




  on September 11, 2013. (Pagano Ex. 193 (Feb. 7, 2014 Unemployment Ins. Hearing Tr.) 25:23-

  36:6.) Zamora’s “bid” is also dated the same day, September 11, 2013, and Zamora’s “bid” is the

  only “bid” made on that route. (Pagano Ex. 321 at Ex. EE; Schulman Decl. ¶ 48.) Zamora

  frequently receives preferential treatment from TXX dispatchers. (Armstrong Decl. ¶¶ 25-29;

  Grant Decl. ¶ 85; Paul Decl. ¶ 31.)

         356.    Plaintiffs deny the assertions in this paragraph. (Fernandez Decl. ¶ 36; B. Gonzalez

  Decl. ¶ 30; Marin Decl. ¶¶ 8-10, 23-24.)

  X. Transportation Service Providers Exercise Discretion to Pursue Additional Engagement
  Opportunities

         357.    The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that Opt-In Plaintiffs simultaneously carried freight for multiple TXX

  Shippers but deny that that constituted an exercise of discretion. On the contrary, TXX required

  them to do so by creating “commingled routes” consisting of deliveries for multiple TXX

  customers. (Pagano Ex. 352 (J. Hunt Dep. day 2) 16:9-17:4, 109:21-110:10, 116:18-117:9; Pagano

  Ex. 340 (Sangern Dep.) 121:17-122:10; Pagano Ex. 354 (Baquero Dep.) 53:19-55:10; Armstrong

  Decl. ¶¶ 9, 11, 24; Cunningham Decl. ¶¶ 16, 18-19; Paul Decl. ¶¶ 17-21.) Defendants have failed

  to identify a single Discovery Plaintiff who simultaneously carried freight for a TXX Shipper and

  a non-TXX shipper.

         358.    Plaintiffs deny the assertions in this paragraph. By way of further response,

  Discovery Plaintiffs who worked for TXX on a full-time basis typically did not have time to work

  elsewhere. (Armstrong Decl. ¶ 44; Cunningham Decl. ¶ 66; Grant Decl. ¶ 74; Henry Decl. ¶ 48;

  Ortellado Decl. ¶ 55; Paul Decl. ¶ 36; Pagano Ex. 338 (Gonzalez Dep.) 107:4-7; Pagano Ex. 336

  (Franco Dep. day 2) 73:9.)

                                                 105
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 106 of 171 PageID #: 3300




         359.   Plaintiffs admit that some Discovery Plaintiffs so indicated. By way of further

  responses, Discovery Plaintiffs who worked for TXX on a full-time basis typically did not have

  time to work elsewhere. (Armstrong Decl. ¶ 44; Cunningham Decl. ¶ 66; Grant Decl. ¶ 74; Henry

  Decl. ¶ 48; Ortellado Decl. ¶ 55; Paul Decl. ¶ 36; Pagano Ex. 338 (Gonzalez Dep.) 107:4-7; Pagano

  Ex. 336 (Franco Dep. day 2) 73:9.)

         360.   The assertion that Opt-In Plaintiffs “exercise discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs admit that some Discovery Plaintiffs performed transportation work for

  entities other than TXX.

         361.   Plaintiffs admit the assertions that Gonzalez stopped delivering newspapers on

  Saturdays when she got a Saturday route from TXX and that her Saturday route for TXX paid

  $6.50 per stop. The assertions that Gonzalez “exercised discretion” and “negotiated” the pay rate

  are conclusions and/or arguments that are improper in a 56.1 statement. In any event, Plaintiffs

  deny that Gonzalez “negotiated” the pay rate for her Saturday TXX route. (B. Gonzalez Decl. ¶¶

  21-22, 24.)

         362.   Plaintiffs admit the assertions in this paragraph. By way of further response, Marin

  did not make deliveries for KRD the entire time she worked for TXX, and she made those

  deliveries sporadically. (Pagano Ex. 361 (Marin Dep.) 89:13, 90:2-9; Marin Decl. ¶ 36.)

         363.   Plaintiffs admit the assertions in this paragraph. By way of further response,

  Campos made deliveries for Island Print on a sporadic basis, and only after he completed his TXX

  deliveries. (Campos Decl. ¶ 7.)

         364.   Plaintiffs deny the assertions in this paragraph. By way of further response, after

  TXX took away Grant’s weekday afternoon Capital One route, Grant started working for Thruway



                                                106
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 107 of 171 PageID #: 3301




  Direct to deliver medication for a company called Coram Health. (Grant Decl. ¶¶ 63-69.) Grant’s

  deliveries for Coram Health, a medical company, were not the same as his deliveries for Capital

  One, a bank. (Pagano Ex. 349 (Grant Dep.) 27:6-22; Pagano Ex. 352 (J. Hunt Dep. day 2) 67:3-6

  (Capital One deliveries were “[c]hecks, negotiables, interoffice mail”).) At some point, the

  company with the Coram Health account changed to US Pack, at which point Grant continued to

  make the deliveries for Coram Health, but through US Pack rather than Thruway Direct. (Grant

  Decl. ¶ 72.)

         365.    Plaintiffs deny the assertions in this paragraph. By way of further response, after

  TXX took away Grant’s weekday afternoon Capital One route, Grant started working for Thruway

  Direct to deliver medication from a company called Coram Health. (Id. at ¶¶ 63-69.) Thruway

  Direct and All Points Trucking & Courier Service, Inc. are the same company; All Points Trucking

  & Courier Service, Inc. is simply the corporate name of Thruway Direct. (Id. at ¶ 70.) SCI issued

  Grant’s paychecks for his work for Thruway Direct, just like NICA and CANE previously issued

  Grant’s paychecks for his work for TXX. (Id. at ¶ 71.) At some point, the company with the

  Coram Health account changed to US Pack, at which point Grant continued to make the deliveries

  for Coram Health, but through US Pack rather than Thruway Direct. (Id. at ¶ 72.)

         366.    Plaintiffs admit the assertions in this paragraph.

         367.    Plaintiffs deny the assertions in this paragraph. By way of further response, SCI

  issued Grant’s paychecks for his work for Thruway Direct, just like NICA and CANE previously

  issued Grant’s paychecks for his work for TXX. (Id. at ¶ 71.)

         368.    The assertion that Raghubir “exercised his discretion” is a conclusion and/or

  argument that is improper in a 56.1 statement. Accordingly, no response to that assertion is

  necessary. Plaintiffs deny that “Raghubir engaged in providing transportation services to SCI”



                                                  107
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 108 of 171 PageID #: 3302




  and admit the remaining assertions in this paragraph. By way of further response, a driver named

  Jake, not Raghubir, made deliveries for SCI. (Pagano Ex. 363 (Raghubir Dep.) 70:16-18.) The

  SCI work lasted for just a few months. (Id. at 69:18-23.)

         369.    Defendants have failed to support the assertion that SCI was “a Long Island-based

  provider of death care products and services” by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary. Plaintiffs deny the remaining assertions

  in this paragraph. By way of further response, Raghubir stopped working for SCI because he was

  not making any money from that work. (Id. at 76:7-9.)

         370.    Plaintiffs deny the assertions in this paragraph. (Ortellado Decl. ¶¶ 59-61.)

         371.    Plaintiffs admit the assertions in this paragraph. By way of further response, for

  the first month or two that he worked for TXX, Paul made deliveries for another company in the

  afternoon after he was done with his TXX work. Since that first month or two, TXX has been

  Paul’s only job. (Paul Decl. ¶ 36.)

         372.    Plaintiffs admit the assertions in this paragraph. By way of further response, Opt-

  In Plaintiffs “used” business cards by giving them to TXX upon demand. (Pagano Ex. 335 (Franco

  Dep. day 1) 48:21-23; B. Gonzalez Decl. ¶ 36; Pagano Ex. 349 (Grant Dep.) 78:8-19; Pagano Ex.

  353 (Morris Dep.) 23:10-22; Pagano Ex. 362 (Rizzo Dep.) 16:12-22.)

         373.    Plaintiffs admit the assertions in this paragraph with respect to Campos. To the

  extent this paragraph purports to describe Opt-In Plaintiffs other than Campos, Defendants have

  failed to support such assertions by citation to relevant and admissible evidence.

         374.    Plaintiffs admit the assertions in this paragraph. By way of further response, the

  only advertising Morris engaged in was for his musical work, not transportation work. (Morris

  Decl. ¶ 46.) Most other Discovery Plaintiffs who took a deduction for advertising did not know



                                                  108
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 109 of 171 PageID #: 3303




  what the deduction was for or surmised that it was for business cards. (Pagano Ex. 338 (Gonzalez

  Dep.) 112:22-113:20; Pagano Ex. 364 (Lindsay Dep.) 141:6-12; Pagano Ex. 361 (Marin Dep.)

  67:17-24; Pagano Ex. 363 (Raghubir Dep.) 114:3-11.)

         375.    Plaintiffs deny the assertions in this paragraph. By way of further response, Paul’s

  LinkedIn page was not an effort to promote his “business” and create other opportunities. (Paul

  Decl. ¶ 37; Pagano Ex. 342 (Paul Dep.) 86:15-87:16.) Wadada did not advertise on the internet

  and did not recognize Pagano Exs. 308 to 312 when they were presented to him at his deposition.

  (Pagano Ex. 348 (Wadada Dep.) 93:23-24 (“I am not even sure of this document.”) (referring to

  Pagano Ex. 308), 94:6-8 (“Q: Do you recall way back in 2013 maybe putting His Imperial Majesty

  on the internet – A: No, sir.”), 95:8-9 (“No, I don’t recall this.”) (referring to Pagano Ex. 309),

  98:25-99:3 (“Q: Do you recall putting His Imperial Majesty, Inc. in the Yellow Pages? A: No,

  sir.”) (referring to Pagano Ex. 310), 101:2-4 (“Q: Do you recall submitting the information on

  behalf of His Imperial Majesty, Inc. to the Yellow Pages? A: No, sir.”) (referring to Pagano Ex.

  311), 101:21-25 (“Q: Do you recall on behalf of His Imperial Majesty, Inc. submitting this

  information to New York Business Review in 2013? A: No, sir.”) (referring to Pagano Ex. 312).)

  In fact, Pagano Exs. 308 to 312 do not appear to be advertisements at all, but merely websites that

  aggregate publicly available information. (Compare Pagano Exs. 308-312 with Schulman Ex. 34.)

  To be sure, the supposed Yellow Pages “advertisement” states, “Is this your business? Take charge

  of this listing[.]” further indicating that the listing was not placed by Wadada. (Pagano Ex. 310.)

  Similarly, Ortellado did not advertise or seek additional work. Her husband found work for

  himself to perform with a tractor-trailer. (Ortellado Decl. ¶ 59; Pagano Ex. 334 (Ortellado Dep.)

  74:8-14.)




                                                 109
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 110 of 171 PageID #: 3304




         376.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Agreement and the TXX Owner/Operator Agreement. Defendants have failed to support the

  assertion that the Opt-In Plaintiffs “read, understood and did their best to comply with” that

  document by citation to relevant and admissible evidence. In any event, Plaintiffs deny that

  assertion and deny that the CANE Owner/Operator Agreement was provided to and/or signed by

  all Opt-In Plaintiffs. (See responses supra ¶¶ 35, 36, 44.)          The assertion that the CANE

  Owner/Operator Agreement and TXX Owner/Operator Agreement “reflect the agreement and

  understanding” of Opt-In Plaintiffs is a conclusion and/or argument that is improper in a 56.1

  statement, and in any event that assertion is not supported by citation to relevant and admissible

  evidence. Accordingly, no response to that assertion is necessary.

         377.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         378.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  Y. TXX Does Not Set Minimum of Maximum Hours of Transportation Services

         379.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible



                                                 110
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 111 of 171 PageID #: 3305




  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         380.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         381.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  review. Defendants have failed to support the assertion that the Opt-In Plaintiffs “read, understood

  and did their best to comply with” that document by citation to relevant and admissible evidence.

  In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         382.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  review. Defendants have failed to support the assertion that the Opt-In Plaintiffs “read, understood

  and did their best to comply with” that document by citation to relevant and admissible evidence.

  In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

  Z. TXX’s Employee Handbook Confirms that Transportation Service Providers Are Not,
  and Must Not be Treated as, Employees

         383.    Plaintiffs admit the assertions in this paragraph.

         384.    Plaintiffs admit the assertions in this paragraph.

         385.    Plaintiffs admit that this paragraph accurately quotes the cited page of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.




                                                  111
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 112 of 171 PageID #: 3306




         386.    Plaintiffs admit that this paragraph accurately quotes the cited page of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.

         387.    Plaintiffs admit that this paragraph accurately quotes the cited page of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.

         388.    Plaintiffs admit that this paragraph accurately quotes the cited page of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.

         389.    Plaintiffs admit that this paragraph accurately quotes the cited page of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.

         390.    Plaintiffs admit that this paragraph accurately quotes the cited pages of the

  Employee Handbook. Defendants have failed to support the assertion that the quoted language

  “remind[ed] TXX employees” of anything by citation to admissible and relevant evidence.

  Accordingly, no response to that assertion is necessary.




                                                 112
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 113 of 171 PageID #: 3307




  AA. The Income Tax Returns that Transportation Service Providers Signed, Under Penalty
  of Perjury, Demonstrate that They Considered Themselves Independent Contractors, and
  were Truly Engaged in Business for Themselves

         391.    The assertion that the Discovery Plaintiffs’ income tax returns “demonstrat[e] the

  exercise of discretion concerning different entrepreneurial decisions and investments made in their

  businesses” is an argument and/or conclusion that is improper in a 56.1 statement. The assertion

  that the Discovery Plaintiffs filed income tax returns “as independent contractors, not as

  employees,” is a legal conclusion that is improper in a 56.1 statement. Accordingly, no response

  to those assertions is necessary. Notwithstanding the foregoing, the Discovery Plaintiffs did not

  classify their income from TXX as “wages” on their tax returns, and the Discovery Plaintiffs filed

  Schedules C with their individual income tax returns. Plaintiffs further admit that the Discovery

  Plaintiffs filed income tax returns with the IRS which they signed under penalty of perjury.

         392.    Plaintiffs admit the assertions in this paragraph.

         393.    Plaintiffs admit the assertion the Discovery Plaintiffs’ tax returns included various

  Schedule C business deductions which varied by Discovery Plaintiff. The assertion that such

  differences were “a result of [the Discovery Plaintiffs’] own entrepreneurial decisions” is a

  conclusion or argument that is improper in a 56.1 statement and, in any event, is not supported by

  citation to admissible and relevant evidence. Accordingly, no response to that assertion is

  necessary.

         394.    Plaintiffs admit the assertions in this paragraph.

         395.    Plaintiffs admit the assertions in this paragraph.

         396.    Plaintiffs admit that TXX issued Form 1099s to Opt-In Plaintiffs. By way of further

  response, the tax treatment of TXX’s payments to Discovery Plaintiffs was dictated by the

  contracts TXX required Discovery Plaintiffs to sign. (See, e.g., Pagano Ex. 256 ¶ 11; Pagano Ex.



                                                  113
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 114 of 171 PageID #: 3308




  257 ¶ 6.3; Pagano Ex. 258 at ¶ Fifth; Pagano Ex. 259 at ¶ Fifth; Pagano Ex. 359 (Baratta Dep.)

  29:11-30:8; Pagano Ex. 350 (Dean Dep.) 86:9-24; Grant Decl. ¶ 76.) The assertion that this was

  done “in accordance with applicable law” is a legal conclusion that is improper in a 56.1 statement

  and, in any event, is not supported by citation to admissible and relevant evidence. Accordingly,

  no response to that assertion is necessary.

         397.    Plaintiffs admit that when Raghubir started working for TXX, he understood that

  independent contractor pays his or her own taxes and deducts expenses. By way of further

  response, Raghubir also testified that “at that point I didn’t know too much what the term

  [independent contractor] meant.” (Pagano Ex. 363 (Raghubir Dep.) 25:22-24.) Plaintiffs deny the

  remaining assertions in this paragraph, as they mischaracterize the cited deposition testimony.

         398.    Plaintiffs deny the assertions in this paragraph. Cunningham reviews his expense

  records and adds up various categories of expenses to give to his accountant for tax purposes.

  (Pagano Ex. 341 (Cunningham Dep.) 75:22-79:25.)

         399.    Plaintiffs admit that this paragraph accurately quotes the NICA Independent

  Contractor Agreement. Defendants have failed to support the assertion that the Opt-In Plaintiffs

  “read, understood and did their best to comply with” that document by citation to relevant and

  admissible evidence.    In any event, Plaintiffs deny that assertion and deny that the NICA

  Independent Contractor Agreement was provided to and/or signed by all Opt-In Plaintiffs. (See

  responses supra ¶¶ 28, 31.) The assertion that the quote “reflects the agreement and understanding

  of the Transportation Service Providers” is a conclusion and/or argument that is improper in a 56.1

  statement and is not supported by citation to relevant and admissible evidence. Accordingly, no

  response to that assertion is necessary.




                                                 114
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 115 of 171 PageID #: 3309




         400.    Plaintiffs admit that this paragraph accurately quotes the CANE Independent Driver

  Service Agreement. Defendants have failed to support the assertion that the Opt-In Plaintiffs

  “read, understood and did their best to comply with” that document by citation to relevant and

  admissible evidence. In any event, Plaintiffs deny that assertion and deny that the CANE

  Independent Driver Service Agreement was provided to and/or signed by all Opt-In Plaintiffs.

  (See responses supra ¶¶ 32, 33.) The assertion that the quote “reflects the agreement and

  understanding of the Transportation Service Providers” is a conclusion and/or argument that is

  improper in a 56.1 statement. Accordingly, no response to that assertion is necessary.

         401.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.   Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         402.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.   Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         403.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.   Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)



                                                 115
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 116 of 171 PageID #: 3310




         404.    Plaintiffs admit that this paragraph accurately quotes the CANE Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion and deny that the CANE Owner/Operator

  Review was provided to and/or signed by all Opt-In Plaintiffs. (See responses supra ¶¶ 46, 48.)

         405.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         406.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         407.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)

         408.    Plaintiffs admit that this paragraph accurately quotes the TXX Owner/Operator

  Review.    Defendants have failed to support the assertion that the Opt-In Plaintiffs “read,

  understood and did their best to comply with” that document by citation to relevant and admissible

  evidence. In any event, Plaintiffs deny that assertion. (See response supra ¶ 50.)




                                                 116
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 117 of 171 PageID #: 3311




  BB. The New York State Unemployment Insurance Appeal Board Affirmed the Post-
  Hearing Determination That Opt-In Plaintiff Joseph Morris and Similarly Situated
  Transportation Service Providers Were Independent Contractors

         409.    Plaintiffs admit the assertion that Morris filed a claim for unemployment insurance

  naming TXX as his employer. Plaintiffs deny the remaining assertions in this paragraph. (Morris

  Decl. ¶¶ 59-60; Pagano Ex. 196 (May 8, 2014 Unemployment Ins. Hearing Tr.) 111:16-19 (“We

  don’t have that. No driver have that opportunity. They tell us what to do. As I say, they have

  control over when and where and how we do our work.”)

         410.    Plaintiffs deny the assertions in this paragraph. (Morris Decl. ¶¶ 59-60.) By way

  of further response, Morris testified at his deposition that he recalled “giving testimony[,]” not that

  he recalled the substance of his testimony. He further testified that he told the truth to the best of

  his knowledge and belief and that he did not want to change his testimony. (Pagano Ex. 353

  (Morris Dep.) 14:10-12, 15:7-12.) Morris’s deposition was conducted four to five years after the

  several unemployment insurance hearing dates. (Id. at 1 (deposition held on January 9, 2019);

  Pagano Ex. 193 at 1 (unemployment insurance hearing held on February 7, 2014; Pagano Ex. 194

  at 1 (unemployment insurance hearing held on March 12, 2014); Pagano Ex. 195 at 1

  (unemployment insurance hearing held on May 8, 2014); Pagano Ex. 196 at (unemployment

  insurance hearing held on July 10, 2014); Pagano Ex. 197 at 1 (unemployment insurance hearing

  held on October 2, 2014); Pagano Ex. 198 at 1 (unemployment insurance hearing held on January

  8, 2015).)

         411.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         412.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.



                                                   117
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 118 of 171 PageID #: 3312




         413.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         414.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         415.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         416.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         417.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         418.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         419.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         420.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         421.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

         422.    Plaintiffs admit the assertions in the paragraph but deny that they are material to

  this motion.

  CC. Patricia Hunt Is Not an Employer of Any of the Plaintiffs or Opt-In Plaintiffs

         423.    Plaintiffs admit the assertions in this paragraph.




                                                  118
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 119 of 171 PageID #: 3313




         424.   Plaintiffs deny that P. Hunt’s responsibilities are limited to matters relating to

  expenses and admit the remaining assertions in this paragraph. (Armstrong Decl. ¶¶ 25-28;

  Schulman Ex. 32 at Dean205-206 (entering Dean269-271 as hearing exhibit 2); id. at Dean 243-

  44; id. at Dean183, 247-48; id. at Dean 200-201, 211-12, 215, 231, 246; Alexander Decl. ¶ 23 &

  Alexander Ex. 2; Morocho Decl. ¶ 46 & Morocho Ex. 1; Fernandez Decl. ¶ 55 & Fernandez Ex.

  1; Schulman Ex. 16 (contract dated May 1, 2006 signed by P. Hunt).)

         425.   Plaintiffs admit that P. Hunt gave birth to her first child in 2001 and deny all other

  assertions in this paragraph. (Armstrong Decl. ¶¶ 25-28; Grant Decl. ¶¶ 26-27; Schulman Ex. 32

  at Dean205-206 (entering Dean269-271 as hearing exhibit 2); id. at Dean 243-44; id. at Dean183,

  247-48; id. at Dean 200-201, 211-12, 215, 231, 246; Alexander Decl. ¶ 23 & Ex. 2; Morocho Decl.

  ¶ 46 & Morocho Ex. 1; Fernandez Decl. ¶ 55 & Fernandez Ex. 1; Schulman Ex. 16 (contract dated

  May 1, 2006 signed by P. Hunt).)

         426.   Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶¶ 25-28; Grant

  Decl. ¶¶ 26-27; Schulman Ex. 32 at Dean205-206 (entering Dean269-271 as hearing exhibit 2);

  id. at Dean 243-44; id. at Dean183, 247-48; id. at Dean 200-201, 211-12, 215, 231, 246; Alexander

  Decl. ¶ 23 & Alexander Ex. 2; Morocho Decl. ¶ 46 & Morocho Ex. 1; Fernandez Decl. ¶ 55 &

  Fernandez Ex. 1; Schulman Ex. 16 (contract dated May 1, 2006 signed by P. Hunt).)

         427.   Plaintiffs deny the assertions in this paragraph. (Armstrong Decl. ¶¶ 25-28; Grant

  Decl. ¶¶ 26-27; Schulman Ex. 32 at Dean205-206 (entering Dean269-271 as hearing exhibit 2);

  id. at Dean 243-44; id. at Dean183, 247-48; id. at Dean 200-201, 211-12, 215, 231, 246; Alexander

  Decl. ¶ 23 & Alexander Ex. 2; Morocho Decl. ¶ 46 & Morocho Ex. 1; Fernandez Decl. ¶ 55 &

  Fernandez Ex. 1.)




                                                 119
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 120 of 171 PageID #: 3314




         428.    Plaintiffs deny the assertions in this paragraph. (Schulman Ex. 32 at Dean200-201,

  212, 215 (TXX’s controller describing P. Hunt as his “superior[,]” as the person he “work[s] for[,]”

  and as the person he informed when he received notification that unemployment insurance benefits

  had been awarded to Dean).)

         429.    Plaintiffs deny the assertions in this paragraph. (Pagano Ex. 365 (P. Hunt Dep. day

  1) 58:9-59:17.)




                                                  120
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 121 of 171 PageID #: 3315




            PLAINTIFFS’ STATEMENT OF ADDITIONAL MATERIAL FACTS

  A. Plaintiffs’ Work Histories with TXX

         430.   Discovery Plaintiff Lester Alexander worked for TXX as a delivery driver from the

  mid-1990s to 2014. (Alexander Decl. ¶ 2.)

         431.   Discovery Plaintiff Richard Armstrong has worked for TXX as a delivery driver

  from approximately 1996 to the present. (Armstrong Decl. ¶ 2.)

         432.   Discovery Plaintiff Nicholas Baratta has worked for TXX as a delivery driver from

  approximately February 2008 to the present, with two breaks in service. (Baratta Decl. ¶ 2.)

         433.   Discovery Plaintiff Edgar Campos has worked for TXX as a delivery driver from

  approximately 2007 to the present. (Campos Decl. ¶ 2.)

         434.   Discovery Plaintiff Cushi Cunningham has worked for TXX as a delivery driver

  from approximately 2008 to the present. (Cunningham Decl. ¶ 2.)

         435.   Discovery Plaintiff John Dean worked for TXX as a delivery driver from

  approximately August 2007 to March 2012. (Dean Decl. ¶ 2.)

         436.   Discovery Plaintiff Eduardo Fernandez has worked for TXX as a delivery driver

  from approximately March 2003 to the present. (Fernandez Decl. ¶ 2.)

         437.   Discovery Plaintiff Alexis Franco worked for TXX as a delivery driver from

  approximately August or September 2015 to some point in 2018. (Pagano Ex. 335 (Franco Dep.

  day 1) 14:23-15:14, 31:22-32:17, 33:6-9.)

         438.   Discovery Plaintiff Branne Gonzalez worked for TXX as a delivery driver from

  approximately June 2008 to June 2014. (B. Gonzalez Decl. ¶ 2.)

         439.   Discovery Plaintiff James Grant has worked for TXX as a delivery driver from

  approximately December 2005 to the present. (Grant Decl. ¶ 2.)



                                                121
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 122 of 171 PageID #: 3316




         440.   Discovery Plaintiff Carl Henry has worked for TXX as a delivery driver from

  approximately 2005 to the present. (Henry Decl. ¶ 2.)

         441.   Discovery Plaintiff Winston Lindsay has worked for TXX as a delivery driver from

  2005 to the present. (Pagano Ex. 364 (Lindsay Dep.) 13:16-18, 15:19-21, 56:2-7.)

         442.   Discovery Plaintiff Rosa Marin has worked for TXX as a delivery driver from

  approximately June 2008 to the present. (Marin Decl. ¶ 2.)

         443.   Discovery Plaintiff Anita Morocho has worked for TXX as a delivery driver from

  approximately June 2008 to the present. (Morocho Decl. ¶ 2.)

         444.   Discovery Plaintiff Joseph Morris worked for TXX as a delivery driver from

  approximately 2000 to September 2013. (Morris Decl. ¶ 2.)

         445.   Discovery Plaintiff Marlon Oliveira has worked for TXX as a delivery driver from

  approximately 2007 to the present. (Oliveira Decl. ¶ 2.)

         446.   Discovery Plaintiff Adriana Ortellado worked for TXX as a delivery driver from

  approximately December 2011 to March 2016. (Ortellado Decl. ¶ 2.)

         447.   Discovery Plaintiff Degou Paul has worked for TXX as a delivery driver from

  approximately 2006 to the present. (Paul Decl. ¶ 2.)

         448.   Discovery Plaintiff Tejdhari Raghubir has worked for TXX as a delivery driver

  from 2007 to the present. (Pagano Ex. 278 (contract dated March 26, 2007); Pagano Ex. 363

  (Raghubir Dep.) 50:25-51:5.)

         449.   Discovery Plaintiff Rupperto Rizzo worked for TXX as a delivery driver from

  approximately 2010 to February 2016. (Rizzo Decl. ¶ 2.)




                                                122
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 123 of 171 PageID #: 3317




         450.    Discovery Plaintiff Harpal Sawhney worked for TXX as a delivery driver from

  2001 to 2012. (Pagano Ex. 346 (Sawhney Dep. day 1) 16:23-17:2; Pagano Ex. 347 (Sawhney Dep.

  day 2) 155:24-156:15.)

         451.    Discovery Plaintiff Ireal Wadada has worked for TXX as a delivery driver from

  2005 to the present. (Pagano Ex. 302 (contract dated September 17, 2005); Pagano Ex. 348

  (Wadada Dep.) 22:16-21.)

         452.    TXX assigned each Discovery Plaintiff an identifying number, referred to as a

  driver number or vendor number (“Driver Number”). (B. Gonzalez Decl. ¶ 10; Morocho Decl. ¶

  12; Ortellado Decl. ¶ 22; Pagano Ex. 354 (Baquero Dep.) 128:15-20.)

         453.    TXX did not require Discovery Plaintiffs to have any professional delivery

  experience before working at TXX. (Alexander Decl. ¶ 3; Armstrong Decl. ¶ 3; Cunningham

  Decl. ¶ 3; Grant Decl. ¶ 3; Morris Decl. ¶ 3; Ortellado Decl. ¶ 3; Paul Decl. ¶ 3; Rizzo Decl. ¶ 13;

  Pagano Ex. 363 (Raghubir Dep.) 20:10-24:19.)

         454.    The Discovery Plaintiffs did not need commercial driver’s licenses in order to work

  for TXX. (Alexander Decl. ¶ 3; Armstrong Decl. ¶ 3; Cunningham Decl. ¶ 4; Fernandez Decl. ¶

  4; Grant Decl. ¶ 4; Henry Decl. ¶ 4; Ortellado Decl. ¶ 3; Paul Decl. ¶ 4.)

         455.    The Discovery Plaintiffs’ job duties were physically moving freight, driving, using

  an electronic scanner, and completing paperwork. (Fernandez Decl. ¶ 3; Grant Decl. ¶ 3; Henry

  Decl. ¶ 3.)

         456.    The Discovery Plaintiffs did not need any special skills in order to work for TXX.

  The job was easy to learn. (Alexander Decl. ¶ 3; Armstrong Decl. ¶ 3; Cunningham Decl. ¶¶ 3,

  14; Fernandez Decl. ¶ 3; Grant Decl. ¶ 3; Henry Decl. ¶ 3; Morris Decl. ¶ 3; Ortellado Decl. ¶ 7;

  Paul Decl. ¶ 3; Rizzo Decl. ¶¶ 6, 14.)



                                                  123
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 124 of 171 PageID #: 3318




            457.   The Discovery Plaintiffs relied on their income from TXX to support themselves.

  (Pagano Ex. 359 (Baratta Dep.) 159:17-19 (“Q: No, so why didn’t you walk away? A: Again, I

  need to provide food on the table for my position.”); Pagano Ex. 361 (Marin Dep.) 115:21-23 (“Q:

  So why didn’t you leave? A: Because I need a job and that’s all I know how to do.”); Pagano Ex.

  334 (Ortellado Dep.) 115:17-25 (“Q: Why didn’t Just In Time just cease providing service to TXX

  if it was unacceptable economically to continue? . . . . A: The money was not enough, but I needed

  it.”)).

            458.   While working for TXX, TXX was the Discovery Plaintiffs’ primary or only job.

  (Alexander Decl. ¶ 21; Armstrong Decl. ¶ 44; Campos Decl. ¶¶ 6-7; Cunningham Decl. ¶ 66; Dean

  Decl. ¶ 38; Fernandez Decl. ¶ 51; B. Gonzalez Decl. ¶ 38; Grant Decl. ¶¶ 62, 67-74; Henry Decl.

  ¶ 48; Marin Decl. ¶¶ 35-37; Morocho Decl. ¶ 43; Morris Decl. ¶¶ 43, 47; Ortellado Decl. ¶ 55;

  Paul Decl. ¶ 36; Rizzo Decl. ¶¶ 38-39.)

            459.   However, at one point some drivers were paid for deliveries for the TXX customer

  RDC through a company called Petersburg Ground. (B. Gonzalez Decl. ¶¶ 39-40.)

            460.   TXX required those drivers to sign Petersburg Ground paperwork, but the drivers

  continued to pick up RDC freight from TXX and use the TXX scanner to scan that freight. TXX

  supervisors continued to supervise that work for RDC. (Id. at ¶¶ 43-44 & B. Gonzalez Ex. 2.)

            461.   TXX also distributed the “Petersburg Ground” paychecks and settlement reports,

  which are documents that show the deliveries a driver is paid for each week. Those settlement

  reports included drivers’ TXX Driver Numbers. (B. Gonzalez Decl. ¶ 45 & B. Gonzalez Ex. 3.)

            462.   Beginning in 2009 or 2010, TXX required drivers to work for TXX through a

  business entity. (B. Gonzalez Decl. ¶ 34; Morris Decl. ¶ 42; Alexander Decl. ¶¶ 18-19; Armstrong

  Decl. ¶¶ 41-42 (formed d/b/a at TXX’s behest); Pagano Ex. 16 at TVD1005 (business certificate



                                                  124
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 125 of 171 PageID #: 3319




  dated November 30, 2010); Cunningham Decl. ¶¶ 54-56; Pagano Ex. 78 at TVD332 (business

  certificate date January 15, 2010); Dean Decl. ¶¶ 34-36; Pagano Ex. 84 (business certificate form

  2010); Grant Decl. ¶¶ 59-60; Pagano Ex. 131 at TVD678 (business certificate dated July 23, 2010);

  Henry Decl. ¶¶ 43-44; Marin Decl. ¶¶ 27-28; Pagano Ex. 170 at TVD637 (business certificate

  dated August 18, 2010); Morocho Decl. ¶¶ 39-40; Pagano Ex. 175 (business certificate dated

  January 18, 2010); Pagano Ex. 363 (Raghubir Dep.) 18:19-23; Pagano Ex. 264 (business certificate

  dated December 9, 2010).)

         463.   Most Discovery Plaintiffs who worked for TXX before that time worked and were

  paid in their individual capacities. (Alexander Decl. ¶¶ 16-17; Armstrong Decl. ¶ 40; Cunningham

  Decl. ¶ 54 & Cunningham Ex. 2; Pagano Ex. 77 at TVD313 (contract entered into by Cunningham

  in his individual capacity); Dean Decl. ¶ 34; Pagano Ex. 82 at TVD701 (contract entered into by

  Dean in his individual capacity); Pagano Ex. 83 at TVD 713 (same); B. Gonzalez Decl. ¶ 33 & B.

  Gonzalez Ex. 1; Pagano Ex. 115 at TVD881 (contract entered into by Gonzalez in her individual

  capacity); Grant Decl. ¶ 59; Pagano Ex. 129 at TVD660 (contract entered into by Grant in his

  individual capacity); Pagano Ex. 130 at TVD651 (same); Henry ¶ 43 & Henry Ex. 1; Pagano Ex.

  140 at Henry 1891, 1893, 1894, 1896 (1099s issued to “Carl Henry”); Marin Decl. ¶ 27; Pagano

  Ex. 169 at TVD618 (contract entered into by Marin in her individual capacity); Morocho Decl. ¶

  39; Pagano Ex. 183 at TVD31 (contract entered into by Morocho in her individual capacity);

  Pagano Ex. 184 at TVD35 (same); Morris Decl. ¶ 9; Pagano Ex. 212 at TVD87, TVD94 (contracts

  entered into by Morris in his individual capacity); Paul Decl. ¶ 32; Pagano Ex. 256 at TVD348

  (contract entered into by Paul in his individual capacity); Pagano Ex. 364 (Lindsay Dep.) 13:16-

  18, 15:19-21, 56:2-8; Pagano Ex. 156 (Winbird Courier business certificate dated October 25,

  2010; Pagano Ex. 158 (contract entered into by Lindsay in his individual capacity on August 30,



                                                125
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 126 of 171 PageID #: 3320




  2008); Pagano Ex. 363 (Raghubir Dep.) 18:16-23; Pagano Ex. 347 (Sawhney Dep. day 2) 177:24-

  178:13 & errata.)

         464.    Most of the Discovery Plaintiffs formed and/or used a business entity to work for

  TXX solely because TXX required them to do so. (Alexander Decl. ¶¶ 16-17; Armstrong Decl.

  ¶¶ 40-42; Baratta Decl. ¶¶ 33-35; Cunningham Decl. ¶¶ 54-56; Dean Decl. ¶¶ 34-36; B. Gonzalez

  Decl. ¶¶ 33-34; Grant Decl. ¶¶ 59-60; Henry Decl. ¶ 6; Marin Decl. ¶¶ 27-28; Morocho Decl. ¶¶

  39-40; Morris Decl. ¶¶ 9, 42-45; Ortellado Decl. ¶¶ 11-12, 14-15; Paul Decl. ¶¶ 33-34; Rizzo Decl.

  ¶ 8; Pagano Ex. 335 (Franco Dep. day 1) 28:13-24; Pagano Ex. 364 (Lindsay Dep.) 10:22-11:13;

  Pagano Ex. 363 (Raghubir Dep.) 18:16-23; Pagano Ex. 346 (Sawhney Dep. day 1) 25:13-14.)

         465.    Defendants could and did dictate the type of entity Plaintiffs used to work for TXX.

  For example, Ortellado initially formed an LLC to work for TXX. However, TXX vice president

  of business development Juan Carlos Baquero told her she needed to have a corporation instead.

  At that point, Ortellado formed a corporation. (Ortellado Decl. ¶¶ 11-12, 14-15; Pagano Ex. 354

  (Baquero Dep.) 9:21-10:21.)

         466.    In addition, after Rizzo had worked for TXX for roughly two years under the

  business name RR Delivery, which was a d/b/a, TXX dispatcher Chatchai Sangern told him he

  needed to form a corporation in order to continue working for TXX. At that point, Rizzo formed

  Julie’s Delivery Service, a corporation, so that he could keep his job. (Rizzo Decl. ¶¶ 8, 11-12;

  Pagano Ex. 340 (Sangern Dep.) 4:16-19, 21:25-23:17.)

         467.    TXX also directed Franco to form a corporation. (Pagano Ex. 335 (Franco Dep.

  day 1) 28:13-24.)

         468.    The Discovery Plaintiffs have worked out of TXX’s facilities in Long Island,

  Carlstadt, New Jersey (and its predecessor location in New Jersey), and Brooklyn. (Armstrong ¶¶



                                                 126
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 127 of 171 PageID #: 3321




  12-13, 21; Baratta Decl. ¶ 6; Cunningham ¶¶ 5, 29; Dean Decl. ¶ 3, 19-20; Fernandez Decl. ¶¶ 5,

  26; B. Gonzalez Decl. ¶¶ 7-9; Grant Decl. ¶¶ 28-29; Henry Decl. ¶¶ 5, 27; Marin Decl. ¶ 3;

  Morocho Decl. ¶¶ 8-9; Morris Decl. ¶ 12; Oliveira Decl. ¶¶ 3-4; Ortellado Decl. ¶¶ 5, 20; Paul

  Decl. ¶¶ 5, 16; Rizzo Decl. ¶¶ 4, 23; Pagano Ex. 355 (Alexander Dep.) 67:12-13; Pagano Ex. 344

  (Campos Dep.) 11:18-21; Pagano Ex. 335 (Franco Dep. day 1) 58:9-19; Pagano Ex. 343 (Lewis

  Dep.) 49:2-6; Pagano Ex. 364 (Lindsay Dep.) 20:22-25, 30:8-20; Pagano Ex. 346 (Sawhney Dep.

  day 1) 19:6-10.)

         469.    TXX’s Brooklyn location opened in late 2015 or 2016. (Pagano Ex. 354 (Baquero

  Dep.) 126:18-25; Pagano Ex. 352 (J. Hunt Dep. day 2) 12:17-22.)

  B. TXX’s Business

         470.    TXX’s customers contract with TXX to provide delivery services. (Schulman Ex.

  13 at TCC1 (“Carrier [defined as TXX] is engaged in the pickup, transportation and delivery

  business. . . . The parties intend by this Agreement to set forth their obligations to each other for

  an arrangement under which Carrier will provide Services to ABDC for the pickup, transportation

  and delivery of such Products and other services as may be required.”); Schulman Ex. 15;

  Schulman Ex. 16 at TCC173 (“WHEREAS, Customer desires to retain Carrier [defined as TXX]

  and Carrier desires to be retained to provide pickup and delivery services . . . . Carrier will provide

  Customer pickup and delivery services[.]”); Schulman Ex. 17 at TCC180 (contract titled

  “Transportation Services Agreement” stating, “CARRIER [defined as TXX] desires to furnish to

  SHIPPER, and SHIPPER desires to obtain from CARRIER motor carrier services for the

  transportation of general commodities pursuant to the terms and conditions of this Agreement”).)

         471.    TXX’s customers pay TXX “[f]or deliveries.” (Pagano Ex. 351 (J. Hunt Dep. day

  1) 20:23-21:3.)



                                                   127
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 128 of 171 PageID #: 3322




         472.    During the time period covered by this lawsuit, TXX’s customers have included

  pharmaceutical distributers, such as Amerisource Bergen, Bellco, HD Smith, RDC, Cardinal

  Health, and Kinray; Fuji Film; North Fork Bank; Capital One Bank (later handled under the

  company RR Donnelly); and Newgistics, which coordinated pick ups and deliveries for the United

  States Postal Services. (Pagano Ex. 352 (J. Hunt Dep. day 2) 39:22-40:4, 41:24-42:21; 57:21-

  58:2, 65:22-66:21, 67:23-25; Schulman Ex. 13 at TCC1; Schulman Ex. 14; Pagano Ex. 335

  (Franco Dep. day 1) 30:4-22.)

         473.    It is TXX’s obligation to get its customers’ freight delivered to retail establishments

  or other locations. (Pagano Ex. 351 (J. Hunt Dep. day 1) 23:13-25.)

         474.    TXX’s “responsibility is to find people, companies, that will make these deliveries

  in a timely fashion.” (Id. at 23:3-8.)

         475.    This “service is what provides [TXX’s] income.” (Id. at 24:2-3.)

         476.    The difference between what TXX’s customers pay TXX and what TXX pays

  vendors to make deliveries is TXX’s profit. (Id. at 112:8-22.)

         477.    Before August 27, 2010, TXX was licensed as a motor property common carrier,

  not as a broker, and provided the exact same services that it provides today. (Schulman Exs. 39,

  40; e.g. Armstrong Decl. ¶ 17 (had the same Route for over 20 years).)

         478.    TXX can incur financial penalties or lose business if TXX’s drivers make late

  deliveries.   (Pagano Ex. 352 (J. Hunt Dep. day 2) 29:8-30:4, 51:22-53:15, 197:13-199:20;

  Schulman Ex. 25; Pagano Ex. 354 (Baquero Dep.) 101:3-11.)

         479.    Some customers require TXX to achieve certain scanning rates (i.e., freight

  scanning by drivers) and complain directly to TXX president John Hunt when those rates are not

  achieved. (Pagano Ex. 352 (J. Hunt Dep. day 2) 23:19-24:5; Schulman Ex. 12 at TC70006



                                                  128
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 129 of 171 PageID #: 3323




  (“Scanning has also been very low on all new stops so we are also taking a beating on that.”);

  Pagano Ex. 351 (J. Hunt Dep. day 1) 6:11-18.)

         480.    John Hunt has been the president of TXX since approximately 2001 or 2002.

  (Pagano Ex. 351 (J. Hunt Dep. day 1) 6:11-18.)

         481.    John Hunt and TXX CEO Patricia Hunt are responsible for contracting with TXX’s

  customers and negotiating what TXX’s customers pay TXX for its services. TXX drivers,

  including the Discovery Plaintiffs, have no say in this. (Id. at 20:10-21:9; Schulman Ex. 16

  (customer contract signed by P. Hunt); Schulman Ex. 32 at Dean246.)

         482.    In fact, with the exception of Capital One employees who worked at the Capital

  One banks on drivers’ Routes, drivers, including the Discovery Plaintiffs, did not directly interact

  with representatives of TXX customers. (Baratta Decl. ¶ 28; B. Gonzalez Decl. ¶ 46; Henry Decl.

  ¶ 22; Marin Decl. ¶ 30.)

         483.    TXX obtains new work from customers by submitting a proposal in response to a

  request for proposal. (Pagano Ex. 352 (J. Hunt dep. day 2) 68:7-70:2.)

         484.    A customer has never proposed a price to TXX. TXX either gets the work at its

  bidded price or does not get the work. (Id. at 75:2-20.)

         485.    Mike Mills has been TXX’s executive vice president since 2009. (Pagano Ex. 321

  (Mills Reply Decl.) ¶ 1.)

         486.    Juan Carlos Baquero has been TXX’s vice president of business development since

  2013 or 2014. From 2009 until he became vice president, he was an account coordinator (also

  referred to as a dispatcher). (Pagano Ex. 354 (Baquero Dep.) 9:21-10:21, 82:4-6; Pagano Ex. 340

  (Sangern Dep.) 8:15-19.)




                                                  129
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 130 of 171 PageID #: 3324




             487.   Oscar Arevalo is TXX’s vice president of operations. (Pagano Ex. 354 (Baquero

  Dep.) 91:20-21.)

             488.   Oscar Maya has been TXX’s regional manager since October 2017. Before that,

  he was a dispatcher at TXX’s Carlstadt, New Jersey location. (Schulman Ex. 1 (Maya Dep.) 7:17-

  22, 8:5-14, 12:23-13:4.)

             489.   The dispatchers who have worked out of TXX’s Long Island facility include

  Chatchai Sangern, aka Tiki; Jean Exantus; Tom Juliano; Jose Portillo; Lucas; Charlie; Dan

  Keating; Christian Rodriguez; Mateo; and Junior. (Schulman Ex. 2 (Rodriguez Dep.) 30:4-19,

  32:8-33:1; Pagano Ex. 340 (Sangern Dep.) 4:16-19, 21:25-23:20; Armstrong Decl. ¶ 5;

  Cunningham Decl. ¶ 10; Grant Decl. ¶ 8.)

             490.   The dispatchers who worked out of TXX’s Brooklyn facility include Jose Portillo

  and Christian Rodriguez. (Schulman Ex. 2 (Rodriguez Dep.) 30:20-24, 32:12-19.)

             491.   The dispatchers who have worked out of TXX’s New Jersey facility include Oscar

  Maya, Marco Baez, and Victor Ramachie. (Schulman Ex. 1 (Maya Dep.) 28:4-24, 42:6-14 &

  errata.)

             492.   Dispatchers hire drivers, assign work to drivers, supervise drivers, and

  communicate with TXX customers. (Armstrong Decl. ¶¶ 5-7, 13, 15, 19-22, 29, 32-33, 41, 53;

  Baratta Decl. ¶¶ 5, 9-12, 15-16, 18-19, 21-22, 25-26, 30; Cunningham Decl. ¶¶ 6-8, 11-13, 18, 20-

  25, 27-28, 30-37, 39, 45-50, 52, 55, 58, 63, 65; Dean Decl. ¶¶ 4-7, 9-13, 15-16, 18, 21, 23-24, 27-

  29, 31-32; Fernandez Decl. ¶¶ 5-6, 8-9, 12, 15-18, 24, 26, 28, 30-39, 43, 47, 50; B. Gonzalez Decl.

  ¶¶ 11, 13, 15, 19-24, 27-31, 44; Grant Decl. ¶¶ 5-9, 11-12, 16-18, 21-22, 25-26, 29, 32, 41, 43-44,

  50-58; Henry Decl. ¶¶ 5, 7, 9-11, 13, 15, 21-24, 28-35, 38-39, 41, 47; Marin Decl. ¶¶ 4-8, 11-12,

  17-20, 23-26, 28, 34; Morocho Decl. ¶¶ 10-11, 15-19, 24-25, 33, 36-38; Morris Decl. ¶¶ 5-6, 13-



                                                  130
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 131 of 171 PageID #: 3325




  14, 18-23, 29, 33-37, 40; Oliveira Decl. ¶ 17; Paul Decl. ¶¶ 6-9, 16-17, 24, 29, 31; Rizzo Decl. ¶

  5-6, 10-11, 14, 16-18, 20-25, 28-32, 35-36; Pagano Ex. 340 (Sangern Dep.) 19:2-5; Schulman Ex.

  1 (Maya Dep.) 40:16-41:16.)

         493.    Dispatchers are classified by TXX as employees, and TXX reports dispatchers’

  earnings on IRS Forms W-2. (Schulman Ex. 1 (Maya Dep.) 30:9-13; Schulman Ex. 2 (Rodriguez

  Dep.) 18:12-19; Pagano Ex. 340 (Sangern Dep.) 9:2-10:4.)

         494.    Many TXX dispatchers and managers also maintain business names with driver

  numbers in order to make deliveries for TXX. (Pagano Ex. 340 (Sangern Dep.) 163:2-167:3;

  Pagano Ex. 352 (J. Hunt Dep. day 2) 171:21-172:18, 173:7-19; Schulman Ex. 1 (Maya Dep.)

  151:12-24.)

         495.    TXX pays these employees for their deliveries, either directly or through their

  business names, as though they are classified as independent contractors. That is, TXX provides

  these employees (or their business names) with the same type of settlement reports that TXX

  provides the Discovery Plaintiffs, and that pay is not included in the employees’ regular paychecks.

  (Pagano Ex. 340 (Sangern Dep.) 158:9-159:14.)

         496.    Many dispatchers and managers who have driver number also have drivers who

  work directly for them making deliveries.       Dispatchers get preferential treatment in Route

  assignments. (Armstrong Decl. ¶¶ 51-52; Baratta Decl. ¶¶ 42-43; Fernandez Decl. ¶¶ 17-18; Grant

  Decl. ¶ 84; Pagano Ex. 340 (Sangern Dep.) 168:13-169:6; Pagano Ex. 352 (J. Hunt Dep. day 2)

  172:4-8; Schulman Ex. 1 (Maya Dep.) 152:7-11; Pagano Ex. 363 (Raghubir Dep.) 83:12-20.)

         497.    Dispatchers give the drivers who work for them instructions during their dispatcher

  shifts. (Grant Decl. ¶ 84.)




                                                  131
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 132 of 171 PageID #: 3326




           498.   Dispatchers have also directed Discovery Plaintiffs to assist with the dispatchers’

  own deliveries for no compensation. (Fernandez Decl. ¶¶ 17-18.)

  C. Types Of Deliveries

           499.   Discovery Plaintiffs’ regular, recurring groups of stops are referred to by different

  parties as “routes” or geographic areas” (referred to herein as “Routes”). Once a driver is assigned

  a Route, it is his or her responsibility for an indefinite period of time. (Pagano Ex. 340 (Sangern

  Dep.) 129:15-22; Cunningham Decl. ¶ 15; Grant Decl. ¶ 14; Pagano Ex. 352 (J. Hunt Dep. day 2)

  14:10-15:9.)

           500.   There are Monday to Friday Routes, Saturday Routes, and Sunday Routes.

  (Cunningham Decl. ¶ 16.)

           501.   TXX – not the Discovery Plaintiffs – has always decided which stops to group

  together in a Route. (Paul Decl. ¶ 17; Oliveira Decl. ¶¶ 5-9; Pagano Ex. 334 (Ortellado Dep.)

  99:24-100:15; Pagano Ex. 354 (Baquero Dep.) 53:19-54:13, 55:7-10; Pagano Ex. 352 (J. Hunt

  Dep. day 2) 116:22-117:3; see also Alexander Decl. ¶ 6; Armstrong Decl. ¶¶ 24-25; Cunningham

  Decl. ¶¶ 26, 28; Dean Decl. ¶ 15; Fernandez Decl. ¶¶ 29-30; B. Gonzalez Decl. ¶¶ 16-18; Henry

  Decl. ¶¶ 16-19; Morocho Decl. ¶¶ 14-16; Ortellado Decl. ¶ 32; Paul Decl. ¶ 12; Rizzo Decl. ¶ 35.)

           502.   In general, Routes are classified as either “next day” or “same day.” (Pagano Ex.

  340 (Sangern Dep.) 63:23-64:8.)

           503.   Next day Routes consist of freight that has been ordered by a pharmacy or other

  delivery location the day before delivery to that location. (Pagano Ex. 340 (Sangern Dep.) 63:23-

  64:4.)




                                                   132
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 133 of 171 PageID #: 3327




         504.    Next day Routes may include deliveries for multiple customers of TXX (such as,

  e.g., Amerisource Bergen, HD Smith, RDC, and Cardinal Health). (Pagano Ex. 354 (Baquero

  Dep.) 62:11-13; Cunningham Decl. ¶ 16; Grant Decl. ¶ 16.)

         505.    Routes that include deliveries on behalf of multiple TXX customers are called

  commingled Routes. (Pagano Ex. 352 (J. Hunt Dep. day 2) 16:9-14; Pagano Ex. 340 (Sangern

  Dep.) 121:17-122:10.)

         506.    TXX – not the Discovery Plaintiffs or TXX’s customers – has always decided

  which stops to group together into commingled Routes. (Pagano Ex. 354 (Baquero Dep.) 53:19-

  55:10; Pagano Ex. 352 (J. Hunt Dep. day 2) 116:15-117:9; Pagano Ex. 340 (Sangern Dep.) 121:17-

  122:10.)

         507.    TXX maintained commingled Routes even when it resulted in customer

  complaints. (Schulman Ex. 46 at TC231547 (TXX customer relaying complaint from Retailer that

  did not want to receive deliveries of products from multiple distributors at the same time).)

         508.    Now, most of TXX’s next day work is part of commingled Routes. (Pagano Ex.

  352 (J. Hunt Dep. day 2) 16:15-17:4.)

         509.    TXX has reorganized geographic delivery areas, or Routes, for various reasons.

  John Hunt was the primary decision-maker in these reorganizations. (Id. at 109:21-110:10,

  116:18-117:9; Pagano Ex. 354 (Baquero Dep.) 53:19-54:13, 55:7-10.)

         510.    Each TXX customer identifies its deliveries using an internal “route number.”

  However, Discovery Plaintiffs refer to all of the stops on the commingled Route that TXX created

  as their “Route.” (Cunningham Decl. ¶ 16; Grant Decl. ¶ 14.)

         511.    Drivers pick up the freight for next day Routes from a TXX facility in the morning.

  (Pagano Ex. 354 (Baquero Dep.) 62:11-22.)



                                                  133
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 134 of 171 PageID #: 3328




           512.   Same day Routes consist of freight that has been ordered by a pharmacy or other

  delivery location the same day as delivery to that location. Same day Routes consist of deliveries

  for single TXX customer. Drivers pick up the freight for same day Routes from a TXX customer’s

  facility. (Pagano Ex. 354 (Baquero Dep.) 61:23-62:10; Pagano Ex. 340 (Sangern Dep.) 63:23-

  64:8.)

           513.   Those TXX customer facilities include Amerisource Bergen (formerly Bellco) in

  Amityville, Long Island; Kinray in Whitestone, New York; and, until February or March 2019,

  HD Smith in Kearny, New Jersey. (Pagano Ex. 352 (J. Hunt Dep. day 2) 13:23-14:9, 26:16-27:5;

  Pagano Ex. 348 (Wadada Dep.) 33:13-34:19.)

           514.   TXX has a dispatcher on site at all customer facilities where drivers pick up freight

  for same day Routes. (Pagano Ex. 352 (J. Hunt Dep. day 2) 13:23-14:5; Armstrong Decl. ¶ 20;

  Fernandez Decl. ¶ 34.)

           515.   The TXX dispatcher at the customer sites distributes freight to drivers, makes sure

  the drivers have the correct freight, and gives drivers assignments. (Armstrong Decl. ¶ 20;

  Cunningham Decl. ¶ 25; Henry Decl. ¶¶ 22, 24; Morris Decl. ¶ 20; Pagano Ex. 340 (Sangern Dep.)

  88:21-90:4.)

           516.   Drivers do not interact with TXX’s customers’ staff when they pick up freight from

  customer facilities. (Cunningham Decl. ¶ 25; Henry Decl. ¶ 22.)

           517.   In addition to next day and same day Routes, TXX has also had bank Routes (for

  North Fork Bank and then Capital One, the latter of which was at one point serviced via the TXX

  customer RR Donnelly) and post office Routes, which involved pick ups from and deliveries to

  banks and post offices, rather than the delivery of merchandise purchased by a delivery location.

  (Dean Decl. ¶ 17; Pagano Ex. 352 (J. Hunt Dep. day 2) 65:22-66:21, 67:3-6.)



                                                  134
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 135 of 171 PageID #: 3329




         518.    Non-Route deliveries are referred to as “specials” or “hot-shots” (referred to herein

  as “Specials”). (Schulman Ex. 1 (Maya Dep.) 80:3-25.)

         519.    “Specials” are one-time or irregular deliveries.      This can include emergency

  deliveries, freight that does not fit on a driver’s vehicle and has to be delivered by someone else,

  seasonal work like flower deliveries around Valentine’s Day or Mother’s Day, or covering for

  another driver who is out. (Pagano Ex. 354 (Baquero Dep.) 78:10-79:8; Pagano Ex. 352 (Hunt

  Dep. day 2) 18:4-19:2; Pagano Ex. 340 (Sangern Dep.) 30:3-11; Dean Decl. ¶ 32; Baratta Decl. ¶

  8.)

  D. Discovery Plaintiffs’ Work Assignments

         520.    The contracts that the Discovery Plaintiffs signed to work for TXX did not state

  which Routes or Specials, if any, the Discovery Plaintiffs would perform. (See, e.g., Pagano Exs.

  256-259.)

         521.    Some Discovery Plaintiffs who worked as delivery drivers before working for TXX

  started working for TXX when TXX acquired the Routes they were already performing. (Pagano

  Ex. 344 (Campos Dep.) 30:17-31:17; Pagano Ex. 335 (Franco Dep. day 1) 31:20-32:17; B.

  Gonzalez Decl. ¶¶ 3-7; Morocho Decl. ¶¶ 3-7.)

         522.    These Discovery Plaintiffs generally continued performing the same Route at the

  same pay rate or, in the case of the Discovery Plaintiff who came to TXX from Kinray, a slightly

  higher pay rate to reflect the fact that TXX charged a 9% administration fee. (B. Gonzalez Decl.

  ¶¶ 3-7; Morocho Decl. ¶¶ 3-7; Pagano Ex. 354 (Baquero Dep.) 120:2-121:3.)

         523.    Discovery Plaintiffs who did not have a Route when they started working for TXX

  typically started off working for TXX by taking whatever extra work, i.e., Specials, was available.

  (Armstrong Decl. ¶ 7; Cunningham Decl. ¶ 7; Dean Decl. ¶ 8; Fernandez Decl. ¶¶ 7, 11; Grant



                                                  135
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 136 of 171 PageID #: 3330




  Decl. ¶ 10; Henry Decl. ¶¶ 7, 9; Morris Decl. ¶¶ 11, 16; Paul Decl. ¶ 7; Rizzo Decl. ¶ 14; Pagano

  Ex. 356 (Oliveira Dep.) 74:20-75:18.)

         524.     TXX’s dispatchers assigned work to Discovery Plaintiffs who did not have regular

  Routes. Specifically, a dispatcher would approach a Discovery Plaintiff and tell him or her which

  deliveries to make that day. (Armstrong Decl. ¶¶ 6, 7; Cunningham Decl. ¶¶ 7-8; Dean Decl. ¶¶

  8-9; Fernandez Decl. ¶¶ 7-9; Grant Decl. ¶¶ 9-11; Henry Decl. ¶¶ 7, 9, 11; Morris Decl. ¶¶ 11, 14-

  15; Paul Decl. ¶ 7; Rizzo Decl. ¶ 14.)

         525.     When dispatchers assigned Specials, sometimes they told Discovery Plaintiffs what

  the pay rate would be, and sometimes Discovery Plaintiffs did not find out their pay until they

  received their weekly paycheck and settlement report/invoice, which is a document that shows the

  deliveries TXX paid a driver for each week. (Cunningham Decl. ¶ 7; Fernandez Decl. ¶ 8; Grant

  Decl. ¶ 11; Henry Decl. ¶¶ 7, 11; Morris Decl. ¶¶ 11, 14; Paul Decl. ¶ 7; Rizzo Decl. ¶ 14; see

  also, e.g., Pagano Exs. 12, 22, 45, 46, 61, 76, 80, 125, 155, 371 (settlement reports/invoices).)

         526.     Before Henry had an afternoon Route, Sangern sometimes told him to go to the

  TXX customer Bellco’s warehouse in the afternoon, only for Henry to find that there was no work

  for him to do that day. (Henry Decl. ¶ 24.)

         527.     The Discovery Plaintiffs who started off at TXX by taking Specials eventually got

  one or more Routes. (Armstrong Decl. ¶ 7; Cunningham Decl. ¶¶ 17-18, 21-22, 24; Dean Decl.

  ¶¶ 11, 16; Fernandez Decl. ¶¶ 12-13, 28, 33; Grant Decl. ¶¶ 13, 16-17, 19, 25; Henry Dec. ¶¶ 15,

  21; Morris Decl. ¶¶ 18-20; Paul Decl. ¶¶ 8-9; Rizzo Decl. ¶ 20; Pagano Ex. 356 (Oliveira Dep.)

  75:19-76:14.)




                                                  136
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 137 of 171 PageID #: 3331




         528.    Discovery Plaintiffs who previously worked for another company whose Routes

  were acquired by TXX were sometimes assigned one or more additional Routes after working for

  TXX for a while. (B. Gonzalez Decl. ¶ 24; Morocho Decl. ¶ 29.)

         529.    For the most part, the Discovery Plaintiffs got Routes when a TXX dispatcher or

  supervisor/manager offered them a specific Route. (Armstrong ¶¶ 6-7, 9, Cunningham Decl. ¶¶,

  8, 17-18, 21-22, 24, 63; Dean Decl. ¶¶ 11, 16; Fernandez Decl. ¶¶ 9, 12, 13, 28, 33; B. Gonzalez

  Decl. ¶ 24; Grant Decl. ¶¶ 12-13, 16-17, 19, 25; Henry Decl. ¶¶ 11, 15, 21; Marin Decl. ¶ 13; 15;

  Morris Decl. ¶¶ 15, 17-21; Ortellado Decl. ¶¶ 16, 41-44; Paul Decl. ¶¶ 8-10; Rizzo Decl. ¶¶ 19-

  20, 31; Pagano Ex. 356 (Oliveira Dep.) 76:11-14; Pagano Ex. 348 (Wadada Dep.) 29:23-30:13.)

         530.    When a dispatcher assigned a Discovery Plaintiff a Route, sometimes the dispatcher

  told the Discovery Plaintiff what the pay rate would be, and sometimes the Discovery Plaintiff did

  not find out the pay rate until he or she received the first paycheck and settlement report/invoice

  for the Route. (Armstrong Decl. ¶ 9; Cunningham Decl. ¶¶ 8, 18, 21-22; Dean Decl. ¶ 11;

  Fernandez Decl. ¶¶ 9, 33; B. Gonzalez Decl. ¶¶ 22, 24; Henry Decl. ¶ 15; Grant Decl. ¶¶ 11, 17-

  18; Marin Decl. ¶ 13; Morocho Decl. ¶ 19; Morris Decl. ¶¶ 18, 20; Ortellado Decl. ¶¶ 40-44; Paul

  Decl. ¶¶ 9-10; Rizzo Decl. ¶¶ 31-32; Pagano Ex. 348 (Wadada Dep.) 31:2-7.)

         531.    Former TXX head dispatcher James Inzinna testified that he was “in charge of

  assigning the routes to drivers. As things became available, it was up to [him] to give it out.”

  (Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing Tr.) 10:22-11:2, 23:11-13.)

         532.    Inzinna described the process of offering routes to drivers as follows: “We tell you:

  You wanna do this route? They’d ask what it pays, we tell them, then they can either refuse it or

  take it.” (Id. at 10:22-11:2, 13:16-18.)




                                                 137
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 138 of 171 PageID #: 3332




         533.    Inzinna continued, “Well, with me, I would just tell ‘em: This is what it pays. Like,

  I – I couldn’t – I wasn’t in charge of any pricing. So whatever I was told the route pays is what I

  told the driver.” (Id. at 13:22-25.)

         534.    Once a Discovery Plaintiff was assigned a Route, that Route was his or hers

  indefinitely. (Pagano Ex. 340 (Sangern Dep.) 129:15-22.)

         535.    As a result, Discovery Plaintiffs had the same Route(s) for as many as 20 years.

  (Armstrong Decl. ¶ 8, 17, 23; Campos Decl. ¶ 3; Fernandez Decl. ¶¶ 12-14; B. Gonzalez Decl. ¶¶

  16, 24; Grant Decl. ¶ 19; Henry Decl. ¶ 16; Oliveira Decl. ¶ 5; Paul Decl. ¶ 11; Pagano Ex. 356

  (Oliveira Dep.) 46:3-9, 54:6-8; Pagano Ex. 342 (Paul Dep.) 100:16-25.)

         536.    TXX could and did change the Discovery Plaintiffs’ Routes by adding or removing

  stops. (Alexander Decl. ¶ 6; Armstrong Decl. ¶¶ 24-25; Cunningham Decl. ¶¶ 26, 28; Dean Decl.

  ¶ 15; Fernandez Decl. ¶¶ 29-30; B. Gonzalez Decl. ¶¶ 16-17; Grant Decl. ¶¶ 20-21; Henry Decl. ¶

  16; Marin Decl. ¶¶ 16-17; Morocho Decl. ¶¶ 14-15; Morris Decl. ¶ 22; Ortellado Decl. ¶ 32; Paul

  Decl. ¶ 12; Rizzo Decl. ¶ 34.)

         537.    TXX made these changes without notice to or input from the Discovery Plaintiffs.

  (Armstrong Decl. ¶¶ 24-25; Cunningham Decl. ¶ 26; Fernandez Decl. ¶ 29; B. Gonzalez Decl. ¶

  18; Grant Decl. ¶ 20; Henry Decl. ¶ 18; Marin Decl. ¶ 17; Morocho Decl. ¶ 15; Morris Decl. ¶ 22;

  Ortellado Decl. ¶ 32; Paul Decl. ¶ 12; Rizzo Decl. ¶ 34.)

         538.    For example, Inzinna testified that when a stop was added to a Route, he was

  responsible for “find[ing] a spot in the route for it – you know, time-wise of (sic) geographic-

  wise.” (Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing Tr.) 23:22-24:4.)




                                                 138
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 139 of 171 PageID #: 3333




         539.    Consistent with Inzinna’s testimony, e-mails produced by TXX show that when a

  customer adds a new stop, TXX typically tells the customer what Route it will be part of and the

  expected delivery time. (Schulman Ex. 45.)

         540.    When TXX added stops to the Discovery Plaintiffs’ Routes, TXX required the

  Discovery Plaintiffs to take those stops. If a Discovery Plaintiff tried to refuse a stop on his or her

  Route, TXX would threaten to take away the entire Route. (Alexander Decl. ¶ 6-7; Cunningham

  Decl. ¶¶ 26-27; Dean Decl. ¶ 15; B. Gonzalez Decl. ¶¶ 17-20; Grant Decl. ¶ 20; Henry Decl. ¶¶

  18-19; Marin Decl. ¶ 16; Morocho Decl. ¶¶ 15-16; Paul Decl. ¶ 12.)

         541.    The only reason Discovery Plaintiffs would not deliver to a stop that TXX placed

  on their Routes was if the freight did not fit in their vehicles. In such circumstances, a TXX

  dispatcher had to confirm that the freight would not fit, and the dispatchers frequently pushed the

  Discovery Plaintiffs to try to make excess freight fit in their vehicles. (Cunningham Decl. ¶ 27;

  Marin Decl. ¶ 18; Morris Decl. ¶ 23; Pagano Ex. 360 (Armstrong Dep.) 35:22-37:2; Pagano Ex.

  334 (Ortellado Dep.) 103:2-105:10, 170:10-171:6.)

         542.    When TXX added stops to the Discovery Plaintiffs’ Routes, sometimes dispatchers

  told them what the pay rate would be for the new stops, and sometimes the Discovery Plaintiffs

  found out the rate when they received their weekly settlement reports/invoices. (Armstrong Decl.

  ¶ 24; B. Gonzalez Decl. ¶ 19; Marin Decl. ¶ 17; Morris Decl. ¶ 22.)

         543.    The pay rate for an added stop was not necessarily the same rate that a Discovery

  Plaintiff was receiving for other stops on the Route. (B. Gonzalez Decl. ¶ 19; Henry Decl. ¶ 20.)

         544.    TXX has taken stops away from Discovery Plaintiffs and given them to other

  drivers even when there were no complaints about late deliveries or other delivery issues.

  (Armstrong Decl. ¶¶ 25-26; Cunningham Decl. ¶ 28.)



                                                   139
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 140 of 171 PageID #: 3334




         545.   When Cunningham complained that TXX changed the composition of his Route,

  resulting in him earning less money while making more stops, the dispatcher Lucas told him that

  the decision “came from the top.” (Cunningham Decl. ¶ 28.)

         546.   TXX has taken Routes away from Discovery Plaintiffs without advance notice.

  (Baratta Decl. ¶ 25; Fernandez Decl. ¶¶ 16, 25; Pagano Ex. 335 (Franco Dep. day 1) 94:6-10.)

         547.   When TXX has lost a customer account or a customer stated they did not want a

  certain driver making deliveries for them anymore, TXX has taken away entire Routes from

  Discovery Plaintiffs, even though those Routes also included deliveries for other customers.

  (Cunningham Decl. ¶¶ 19-20; Marin Decl. ¶¶ 9-10.)

         548.   Once Discovery Plaintiffs had Routes, dispatchers continued to assign them

  Specials. (Cunningham Decl. ¶ 26; Fernandez Decl. ¶¶ 26, 29; Henry Decl. ¶ 24; Marin Decl. ¶¶

  16-17; Morocho Decl. ¶¶ 29, 38; Morris Decl. ¶ 22; Rizzo Decl. ¶ 28; Pagano Ex. 363 (Raghubir

  Dep.) 39:18-25, 40:23-41:6.)

         549.   TXX required Discovery Plaintiffs to take certain assignments. (Alexander Decl.

  ¶ 6; Fernandez Decl. ¶ 15; Morocho Decl. ¶¶ 15-16; Morris Decl. ¶¶ 22-23; Rizzo Decl. ¶¶ 28-29;

  Pagano Ex. 335 (Franco Dep. day 1) 36:8-37:3.)

         550.   For example, when Baquero gave Ortellado an afternoon Route, she wanted to give

  up her morning Route because the timing of the morning Route did not allow her to make the

  afternoon deliveries on time. Baquero told her that if she gave up the morning Route he would

  take away her afternoon Route. As a result, Ortellado had to hire others to perform the morning

  Route so that she could keep the afternoon Route. Because of the expenses she incurred by hiring

  others to perform the morning Route that Baquero required her to keep, Ortellado actually lost

  money on that Route. (Ortellado Decl. ¶¶ 45-52.)



                                                140
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 141 of 171 PageID #: 3335




         551.    Dispatchers threatened to take Discovery Plaintiffs’ and other drivers’ Routes away

  when they attempted to reject work. As a result, Discovery Plaintiffs took work assignments they

  did not want. (Alexander Decl. ¶ 7; Morocho Decl. ¶¶ 15-16; see also Pagano Ex. 361 (Marin

  Dep.) 44:12-17; Baratta Decl. ¶ 22; Ortellado Decl. ¶¶ 41-50.)

         552.    TXX has in fact taken away Routes when Discovery Plaintiffs turned down work.

  For example, on one occasion a dispatcher wanted Henry to meet another driver who had broken

  down and pick up that driver’s freight. After Henry said that he was unable to do so, the dispatcher

  Danny called Henry and said that if Henry would not help the driver who broke down, Henry

  would not have his afternoon Route that day, and someone else would be doing Henry’s afternoon

  Route that day. (Henry Decl. ¶ 34.)

         553.    On one occasion, Rizzo attempted to turn down a Special assignment that he had

  done twice before. Portillo threatened to fire Rizzo if he did not take the Special, so Rizzo made

  the delivery. However, TXX paid Rizzo for that delivery at just half the rate that it had previously

  paid him for the same assignment. (Rizzo Decl. ¶ 30.)

  E. Defendants Had Ultimate Authority Over Plaintiffs’ Pay Rates

         i.      TXX set Discovery Plaintiffs’ pay rates

         554.    When TXX dispatchers or supervisors/managers gave the Discovery Plaintiffs

  work assignments, they either told the Discovery Plaintiffs the pay rate upfront or the Discovery

  Plaintiffs performed the work and found out their pay rates when they received their weekly pay

  and settlement reports/invoices. (Armstrong Decl. ¶¶ 9, 24, 53; Cunningham Decl. ¶¶ 7-8, 18, 21-

  22, 50; Fernandez Decl. ¶¶ 6, 8, 9, 17-23, 31, 33; B. Gonzalez Decl. ¶¶ 7, 18-19; Grant Decl. ¶¶ 7,

  11-12, 17, 21; Marin Decl. ¶¶ 12-13, 17; Morocho Decl. ¶¶ 17, 19, 38; Morris Decl. ¶¶ 14, 20, 22;




                                                  141
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 142 of 171 PageID #: 3336




  Ortellado Decl. ¶¶ 16, 33, 43-44; Rizzo Decl. ¶¶ 14, 17, 31; Pagano Ex. 356 (Oliveira Dep.) 217:2-

  6.)

         555.    At all relevant times, TXX has prepared the Discovery Plaintiffs’ settlement

  reports/invoices from TXX’s Datatrac computer system. (Pagano Ex. 358 (Barnes Dep. day 2)

  35:5-22, 36:3-9 (discussing Schulman Ex. 28).)

         556.    TXX routinely pays drivers different rates for stops for different customers on the

  same Route. This is TXX’s decision. (Armstrong Decl. ¶ 11; B. Gonzalez Decl. ¶¶ 16-20; Henry

  Decl. ¶ 20; Morocho Decl. ¶ 17; Paul Decl. ¶¶ 13, 20-23 & Paul Ex. 1 (showing numerous instances

  where Paul was not paid $8 per stop, which was the rate he submitted in his “bid”); Ortellado Decl.

  ¶¶ 36-39 & Ortellado Ex. 2; Pagano Ex. 350 (Dean Dep.) 120:4-7; Oliveira Decl. ¶¶ 13-14.)

         557.    TXX typically did not raise the Discovery Plaintiffs’ pay rates in response to their

  complaints about low pay rates. (B. Gonzalez Decl. ¶ 22; Marin Decl. ¶ 14; Pagano Ex. 359

  (Baratta Dep.) 58:9-24; Pagano Ex. 350 (Dean Dep.) 120:14-121:3; Pagano Ex. 337 (Morocho

  Dep.) 190:17-23; Pagano Ex. 356 (Oliveira Dep.) 217:7-9; Pagano Ex. 334 (Ortellado Dep.) 33:2-

  7.)

         558.    Instead, when Discovery Plaintiffs and other drivers have complained to

  dispatchers that TXX’s pay rates were too low or asked for more money, sometimes the dispatchers

  told the drivers that they could do the work at the rate TXX paid or not at all and that if they did

  not want the work other drivers would. (B. Gonzalez Decl. ¶¶ 19-21; Marin Decl. ¶¶ 13-15;

  Morocho Decl. ¶ 18; Rizzo Decl. ¶¶ 16, 32.)

         559.    Other times the dispatchers responded to complaints about low pay rates by saying

  that the rates were the “boss’s” decision or that they could not pay more. (Marin Decl. ¶¶ 12, 19.)




                                                  142
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 143 of 171 PageID #: 3337




         560.    Baquero and Arevalo told Ortellado that she should not complain about low pay for

  stops added to her Route because the stops were already on her way. (Ortellado Decl. ¶ 34.)

         561.    TXX has taken away Discovery Plaintiffs’ Routes when they complained about pay

  or asked for more money. (Alexander Decl. ¶ 10; Marin Decl. ¶¶ 14-15.)

         562.    Because of TXX’s hostility to drivers asking to be paid more, oftentimes Discovery

  Plaintiffs simply did not ask for higher pay. (E.g., Rizzo Decl. ¶ 15; (Pagano Ex. 362 (Rizzo Dep.)

  71:10-11; Pagano Ex. 339 (Henry Dep.) 76:20-25.)

         563.    TXX has increased Discovery Plaintiffs’ workload and hours worked without any

  additional compensation. Before TXX moved its Long Island warehouse to its current Hauppauge

  location, TXX employees sorted each driver’s freight. At the current Hauppauge warehouse, each

  driver has to remove his or her own freight from a conveyor belt and organize it him or herself.

  TXX did not provide any additional compensation to drivers for this additional work, which takes

  drivers hours to complete. TXX unilaterally decided that drivers would have to sort their own

  freight at the current Hauppauge location. (Armstrong Decl. ¶ 31; Baratta Decl. ¶ 7; Cunningham

  Decl. ¶ 29; Grant Decl. ¶ 30; Henry Decl. ¶ 26; Morris Decl. ¶ 25.)

         ii.     TXX reduced Discovery Plaintiffs’ pay rates and refused to pay them at all for
                 certain work

         564.    Sometimes TXX did not pay the Discovery Plaintiffs the pay rate a dispatcher or

  supervisor/manager had promised. For example, a dispatcher told Grant that he would receive $6

  per stop for a Route for the TXX customer Bellco. However, TXX paid Grant just $5.25 per stop

  for that Route. Even though Grant complained about this, TXX never raised his pay for that Route

  to $6 per stop. (Grant Decl. ¶ 18.)

         565.    Another time, a dispatcher added a new stop to Grant’s Route and said that TXX

  would pay Grant extra for that stop. However, TXX did not in fact pay Grant extra for that stop.

                                                 143
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 144 of 171 PageID #: 3338




  When Grant complained about this, the dispatcher said that Grant got paid enough anyway. Even

  though TXX never paid Grant extra for that stop, when TXX took that stop away from Grant after

  approximately two years, TXX reduced Grant’s pay for that Route. (Id. at ¶¶ 21-22.)

         566.    One time Portillo gave Rizzo a delivery to a location near Maine. Portillo told

  Rizzo that he would receive $1,000 for that delivery. However, TXX paid Rizzo just $300 for that

  delivery. When Rizzo complained, Portillo responded that $300 was the pay. (Rizzo Decl. ¶ 31.)

         567.    In 2012, John Hunt told Fernandez that TXX would pay him $13 per stop for

  Capital One work that was going to be done through the company RR Donnelly. At Hunt’s

  direction, Fernandez filled out a form to that effect. (Fernandez Decl. ¶¶ 20-22.)

         568.    However, a week later Mills called Fernandez and told him that TXX would pay

  him just $8 per stop for the Capital One work. When Fernandez said that Hunt – who as president

  was Mills’s boss – had told him the rate was $13 per stop, Mills brushed off Fernandez’ complaint.

  (Id. at ¶ 23; Pagano Ex. 351 (J. Hunt Dep. day 1) 68:10-12.)

         569.    TXX told several Discovery Plaintiffs that they would receive 51% of what TXX’s

  customer paid for the deliveries they made. However, TXX never showed the Discovery Plaintiffs

  what its customers paid for the deliveries they made so that they could verify they were actually

  being paid 51%. (Armstrong Decl. ¶ 4; Fernandez Decl. ¶ 6; Grant Decl. ¶ 7.)

         570.    When Grant asked Sangern how he would know whether he actually received 51%,

  Sangern merely said, “Trust us.” (Grant Decl. ¶ 7.)

         571.    At one point, when TXX unilaterally decreased Grant’s pay, Grant asked a

  dispatcher what happened to the 51% he was promised. The dispatcher responded that the 51%

  did not apply anymore. (Id. at ¶ 7.)




                                                 144
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 145 of 171 PageID #: 3339




         572.    In fact, TXX has often unilaterally decreased the Discovery Plaintiffs’ pay rates

  and has even stopped paying Discovery Plaintiffs for certain work. (Alexander ¶ 8; Baratta Decl.

  ¶¶ 17-19; B. Gonzalez Decl. ¶ 23; Grant Decl. ¶¶ 7, 23; Marin Decl. ¶ 20; Morocho Decl. ¶ 18;

  Paul Decl. ¶¶ 14-15; Pagano Ex. 359 (Baratta Dep.) 158:25-159:14.)

         573.    When Discovery Plaintiffs complained about these reductions, dispatchers

  responded by saying things like if they did not want the work, someone else would take it; TXX

  reduced all drivers’ pay; or too many drivers were going to a stop. (Alexander Decl. ¶ 9; B.

  Gonzalez Decl. ¶ 23; Marin Decl. ¶ 20; Morocho Decl. ¶ 18.)

         574.    When Paul complained about pay reductions that were made after this lawsuit

  started, dispatchers told him that the reductions were because of this lawsuit. (Paul Decl. ¶ 15.)

         575.    TXX has reduced Discovery Plaintiffs’ pay rates in retaliation for Discovery

  Plaintiffs’ requests for higher pay or expressing work preferences. For example, in 2007 a

  dispatcher gave Grant a Capital One Route that paid $200 per day. At one point, Grant asked a

  dispatcher for more money for that Route because his toll and gas expenses had increased. The

  dispatcher said he would talk to Patricia Hunt about that. A few weeks later, the dispatcher told

  Grant that instead of paying Grant more, TXX was going to reduce his pay for that Route by $25.

  TXX in fact reduced Grant’s pay by $25. (Grant Decl. ¶¶ 24-27; Pagano Ex. 349 (Grant Dep.)

  3:8-34:4.)

         576.    On another occasion, TXX reduced Rizzo’s pay rate when he attempted to refuse

  an assignment. (Rizzo Decl. ¶ 30.)

         577.    Defendants unilaterally refused to pay Plaintiffs at all for some work. (Armstrong

  Decl. ¶ 54; Rizzo Decl. ¶ 18.)




                                                  145
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 146 of 171 PageID #: 3340




         578.    On one occasion Rizzo completed a mail route but did not receive any pay for it.

  When he complained, the dispatcher Jose told him he would not be paid for that job and “the only

  payment was the big door out there that [Rizzo] can turn and leave through.” (Pagano Ex. 362

  (Rizzo Dep.) 89:4-9.)

         579.    Before Baratta had a Route, some days he spent hours waiting at TXX’s warehouse

  for an assignment without ever getting one. Even though dispatchers told him he would be paid

  for his waiting time, TXX never paid him for his waiting time. (Baratta Decl. ¶ 11.)

         iii.    When TXX made mistakes in paying Discovery Plaintiffs, TXX unilaterally
                 decided whether or not to correct those mistakes

         580.    When TXX made mistakes in paying Discovery Plaintiffs (such as not paying for a

  stop or paying the wrong rate), Discovery Plaintiffs typically raised these discrepancies, if at all,

  with dispatchers. (Rizzo Decl. ¶ 18; Pagano Ex. 360 (Armstrong Dep.) 99:23-100:14; Pagano Ex.

  359 (Baratta Dep.) 59:13-60:9; Pagano Ex. 345 (Fernandez Dep.) 55:15-56:6; Pagano Ex. 336

  (Franco Dep. day 2) 93:5-16; Pagano Ex. 338 (Gonzalez Dep.) 83:4-10; Pagano Ex. 363 (Raghubir

  Dep.) 149:18-23; Pagano Ex. 347 (Sawhney Dep. day 2) 125:22-126:21; Pagano Ex. 348 (Wadada

  Dep.) 167:20-168:9.)

         581.    When Discovery Plaintiffs complained to TXX about mistakes in their pay,

  sometimes TXX corrected those mistakes, and sometimes it did not. (Armstrong Decl. ¶ 54; Rizzo

  Decl. ¶ 18; Pagano Ex. 359 (Baratta Dep.) 59:13-60:21; Pagano Ex. 344 (Campos Dep.) 128:19-

  129:17; Pagano Ex. 347 (Sawhney Dep. day 2) 125:22-126:16; Pagano Ex. 348 (Wadada Dep.)

  169:15-170:16.)

         582.    Sometimes Discovery Plaintiffs did not bother raising pay mistakes with TXX

  because it was very difficult to get TXX to correct those mistakes, and Discovery Plaintiffs feared

  retaliation from TXX. (Baratta Decl. ¶ 20; Pagano Ex. 362 (Rizzo Dep.) 89:11-15.)

                                                  146
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 147 of 171 PageID #: 3341




         583.    Around April 2013, Morris complained to Portillo about pay mistakes. Portillo told

  Morris that Morris had to fill out a “bid sheet” in order to resolve the mistakes. Morris had never

  before seen a bid sheet at TXX. (Morris Decl. ¶ 54.)

         584.    Morris did not fill out that bid sheet because he already had his long-time Routes,

  and it did not make sense that he would have to fill out a bid sheet in order to be paid for work he

  already performed. (Id. at ¶ 55.)

         585.    It took months – and the involvement of Morris’s wife – to get TXX to actually pay

  the money it owed Morris for these discrepancies. (Id. at ¶¶ 54-57.)

         iv.     TXX took deductions from Discovery Plaintiffs’ pay

         586.    TXX unilaterally took non-negotiable deductions from the Discovery Plaintiffs’

  pay for things like an undefined “administration fee” and scanner rentals. (Alexander Decl. ¶ 15;

  Armstrong Decl. ¶ 34; Cunningham Decl. ¶ 40; Dean Decl. ¶ 22; Fernandez Decl. ¶ 42; B.

  Gonzalez Decl. ¶ 49; Grant Decl. ¶¶ 43, 47, 49; Henry Decl. ¶ 36; Marin Decl. ¶ 32; Morocho

  Decl. ¶ 44; Morris Decl. ¶ 31; Ortellado Decl. ¶ 57; Paul Decl. ¶ 25.)

         587.    The Discovery Plaintiffs do not know what the administration fee is for, and TXX

  has unilaterally increased that fee. (Cunningham Decl. ¶ 40; Fernandez Decl. ¶ 42; Grant Decl. ¶¶

  49; Morris Decl. ¶ 31.)

         588.    TXX has deducted a fee for the scanner rental from Discovery Plaintiffs who did

  not use a scanner. (Alexander Decl. ¶ 15; Pagano Ex. 355 (Alexander Dep.) 104:13-19; Pagano

  Ex. 364 (Lindsay Dep.) 52:16-25.)

  F. Defendants’ Own Witnesses Do Not Agree On What “Bidding” Is Or How It Was
  Implemented At TXX

         589.    Over the course of this litigation, Defendants and their representatives have used

  the term “bidding” to refer to numerous different activities, as discussed infra ¶¶ 590-95. To be

                                                  147
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 148 of 171 PageID #: 3342




  sure, towards the end of the Sangern deposition, Defendants’ counsel stated, “I think the word

  ‘bidding’ has been thrown around. I don’t know what it is anymore.” (Pagano Ex. 340 (Sangern

  Dep.) 255:13-15.)

         590.    Sangern initially testified at deposition that in 2007 drivers got routes by bidding

  on them. However, he subsequently testified that he did not know how that bidding process

  worked or how drivers got routes in 2007, and in fact he did not know whether drivers bid on

  routes in 2007. (Id. at 122:15-20, 126:4-15.)

         591.    Sangern characterized the rate agreement (described supra ¶ 177 and infra ¶¶ 621-

  23) as a document for “one time bidding,” but also stated that it was a document that is signed after

  a pay rate has been agreed to. (Id. at 138:12-23.)

         592.    Sangern also characterized as bidding the instances when he claimed he called a

  driver who worked in a specific geographic area and asked the driver whether he wanted an

  additional stop or stops in that area. (Id. at 258:20-259:11.)

         593.    Sangern testified that when he was a driver before becoming a dispatcher, he got a

  Fuji Route by bidding on it. He described the “bid” process as follows: an account coordinator

  offered him a specific Route, Sangern asked what the pay was, and Sangern agreed to take the

  Route at that rate. Although Sangern stated that he “negotiate[d]” the pay rate, in fact he did not

  ask for more money than he was offered. (Id. at 156:25-157:7.)

         594.    Oscar Maya also worked for TXX as a driver before becoming a dispatcher.

  (Schulman Ex. 1 (Maya Dep.) 8:15-20.)

         595.    Maya testified that as a driver he got work by “[b]idding.” (Id. at 14:21-15:2.)

  When asked how he bid, he stated that he would go to TXX’s facility, and a manager would ask

  him if he wanted to take a job or not. (Id. at 15:6-21.)



                                                  148
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 149 of 171 PageID #: 3343




         596.   John Hunt and Juan Carlos Baquero testified at deposition that TXX kept most

  Kinray drivers on their Routes when Kinray became a TXX customer in 2013 and did not put the

  Kinray Routes out for bidding to the general driver population. (Pagano Ex. 352 (J. Hunt Dep.

  day 2) 115:11-116:9; Pagano Ex. 354 (Baquero Dep.) 120:2-5.)

         597.   Moreover, J. Hunt is the person at TXX who decides what work to put up for bid.

  (Pagano Ex. 352 (J. Hunt Dep. day 2) 95:15-20.)

         598.   Nonetheless, TXX’s accounts payable employee Melissa Barnes and dispatcher

  Jose Portillo testified at Joseph Morris’ unemployment insurance hearing that Kinray work was

  available for bidding when Kinray became a TXX customer. (Pagano Ex. 194 (Mar. 12, 2014

  Unemployment Ins. Hearing Tr.) 99:13-20; Pagano Ex. 195 (May 8, 2014 Unemployment Ins.

  Hearing Tr.) 42:20-25, 98:7-99:15, 100:22-23; Pagano Ex. 358 (Barnes Dep. day 2) 8:12-13.)

         599.   Sangern testified at Morris’ unemployment insurance hearing that TXX put all

  Routes up for bidding in August 2013. (Pagano Ex. 195 (May 8, 2014 Unemployment Ins. Hearing

  Tr.) 280:10-281:2.)

         600.   However, J. Hunt testified at deposition that there was never a time when TXX put

  all work up for bidding. (Pagano Ex. 352 (J. Hunt Dep. day 2) 95:15-20, 102:18-103:19.)

  G. There Was Not Even The Appearance Of Bidding At TXX Prior To 2013, And The
  Discovery Plaintiffs Have Almost Never Obtained Work From TXX Through Bidding

         601.   The Discovery Plaintiffs never heard about “bidding” at TXX until 2013 or later.

  (Armstrong Decl. ¶ 46; Baratta Decl. ¶ 40; Cunningham Decl. ¶ 60; Fernandez Decl. ¶ 48; Grant

  Decl. ¶ 78; Henry Decl. ¶ 45; Morocho Decl. ¶ 35; Morris Decl. ¶ 52.)

         602.   At times in 2013 and later, TXX attempted to elicit sham bids from drivers on their

  existing Routes. (Armstrong Decl. ¶¶ 46-48; Grant Decl. ¶ 82; Morris Decl. ¶¶ 54-55.)




                                                149
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 150 of 171 PageID #: 3344




         603.    Before 2013 at the earliest, when a Route became available (whether because it was

  a new Route, because TXX reorganized Routes, or because the driver responsible for that Route

  left TXX or TXX took the Route away from him or her), TXX did not make that availability known

  to the general TXX driver population. (Armstrong Decl. ¶¶ 46, 49; Cunningham Decl. ¶¶ 60-62;

  Fernandez Decl. ¶¶ 48-49; Morocho Decl. ¶¶ 34-35; Morris Decl. ¶¶ 52-55; Pagano Ex. 352 (J.

  Hunt Dep. day 2) 107:8-108:13, 121:2-6; Pagano Ex. 354 (Baquero Dep.) 48:14-17.)

         604.    TXX has received a total of approximately 19 handwritten, paper bids (as opposed

  to electronic bids) from drivers. With the exception of two bids dated September 11, 2013 and

  September 25, 2013, all of these bids are dated between May 14, 2013 and June 17, 2013. None

  of these bids were placed by Discovery Plaintiffs. (Pagano Ex. 352 (J. Hunt Dep. day 2) 103:20-

  104:8 (discussing Schulman Ex. 26.) It is not clear what if anything those bids were submitted in

  response to. (Id. at 95:25-96:10.)

         605.    At some point in 2013, TXX listed some Routes that became available on its

  website, and drivers could submit bids for those Routes. (Pagano Ex. 352 (J. Hunt Dep. day 2)

  107:8-108:13; Pagano Ex. 354 (Baquero Dep.) 48:14-17.)

         606.    This practice was short-lived, as TXX did not put any Routes out for bidding to

  drivers between September 2013 and May 2016. (Pagano Ex. 352 (J. Hunt day 2) 116:10-14.)

         607.    Nevertheless, Discovery Plaintiffs were assigned new Routes between September

  2013 and 2016. For example, Juan Baquero assigned Ortellado two Kinray Routes – one for

  weekdays and one for Saturdays – in September or October 2013 even though she did not place a

  bid on either of those routes, whether online or otherwise. (Ortellado Decl. ¶¶ 41-44; Pagano Ex.

  334 (Ortellado Dep.) 121:24-122:5 (discussing Schulman Ex. 43, which reflects a start date of

  October 5, 2013 for Ortellado’s Saturday Kinray Route); Schulman Decl. ¶ 43 & Schulman Ex.



                                                150
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 151 of 171 PageID #: 3345




  42; Pagano Ex. 194 (Mar. 12, 2014 Unemployment Ins. Hearing Tr.) 99:13-20 (Kinray work began

  in September when Morris lost his Bellco work); Pagano Ex. 193 (Feb. 7, 2014 Unemployment

  Ins. Hearing Tr.) 25:18-26:6 (Morris lost his Bellco work on September 11, 2013).)

         608.    In 2014, Sangern called Oliveira and offered him a Route that was available

  because the previous driver on that Route had left. (Pagano Ex. 356 (Oliveira Dep.) 148:6-149:

  23.)

         609.    Similarly, in late early 2015 or early 2016, Sangern gave Fernandez an afternoon

  Route. (Fernandez Decl. ¶ 33.)

         610.    Fernandez did not bid on that Route; Sangern told Fernandez what the pay rate

  would be. (Id. at ¶¶ 33, 49.)

         611.    In 2016, TXX again placed available Routes on its website. (Pagano Ex. 352 (J.

  Hunt Dep. day 2) 113:11-117:2.)

         612.    Most of the Discovery Plaintiffs have never bid on work, either before or after 2016.

  Rather, TXX dispatchers and supervisors have assigned Routes and Specials as described supra.

  (E.g., Armstrong Decl. ¶¶ 46-49; Baratta Decl. ¶¶ 9, 41; Cunningham Decl. ¶¶ 62-63; Fernandez

  Decl. ¶¶ 48-49; B. Gonzalez Decl. ¶ 25; Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado

  Decl. ¶ 44; Rizzo Decl. ¶ 19; Pagano Ex. 364 (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho

  Dep.) 8:11-12; Pagano Ex. 344 (Campos Dep.) 108:9-11, 262:13-16; Pagano Ex. 347 (Sawhney

  Dep. day 2) 150:20-22.)

         613.    Until 2016, no Discovery Plaintiff obtained a Route through bidding. (Armstrong

  Decl. ¶¶ 46-49; Baratta Decl. ¶¶ 9, 41; Cunningham Decl. ¶¶ 62-63; Fernandez Decl. ¶¶ 48-49; B.

  Gonzalez Decl. ¶ 25; Henry Decl. ¶¶ 46-47; Morris Decl. ¶¶ 52-55; Ortellado Decl. ¶ 44; Rizzo

  Decl. ¶ 19; Pagano Ex. 364 (Lindsay Dep.) 59:13-16; Pagano Ex. 337 (Morocho Dep.) 8:11-12;



                                                 151
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 152 of 171 PageID #: 3346




  Pagano Ex. 344 (Campos Dep.) 108:9-11, 262:13-16; Pagano Ex. 347 (Sawhney Dep. day 2)

  150:20-22; Pagano Ex. 335 (Franco Dep. day 1) 68:5-22; Pagano Ex. 363 (Raghubir Dep.) 79:21-

  24; Grant Decl. ¶¶ 80-81; cf. Pagano Ex. 361 (Marin Dep.) 136:16-138:4 (driver working under

  Marin’s driver number placed a bid but did not get the Route on which he bid); Oliveira Decl. ¶¶

  6-17; Paul Decl. ¶¶ 17-19.)

         614.    Only two Discovery Plaintiffs – Paul and Oliveira – obtained a Route by a process

  that even remotely resembled bidding. In 2016, TXX reorganized Paul and Oliveira’s pre-existing

  Routes, and TXX allocated their stops among multiple new Routes which it placed up for bidding.

  Paul and Oliveira, who each lost a Route in TXX’s reorganization, then “placed bids” on the

  Routes that included the stops from their previous Routes in order to keep as much of their previous

  work as possible. (Oliveira Decl. ¶¶ 6-10; Paul Decl. ¶ 17.) The other Discovery Plaintiffs who

  were working for TXX in 2016 simply kept their existing Routes without submitting bids. (E.g.,

  Armstrong Decl. ¶¶ 8, 17 46-49; Pagano Ex. 359 (Baratta Dep.) 97:17-18; Baratta Decl. ¶ 41;

  Pagano Ex. 341 (Cunningham Dep.) 34:2-7, 97:12-25, 101:17-102:6; Pagano Ex. 339 (Henry

  Dep.) 12:22-13:10; Pagano Ex. 349 (Grant Dep.) 61:8-13, 62:11-24; Grant Decl. ¶ 80; Pagano Ex.

  364 (Lindsay Dep.) 19:20-20:3, 59:13-16.)

         615.    Paul and Oliveira each got one of the Routes on which they bid. Those Routes

  included many of the stops that were on Paul and Oliveira’s Routes before they placed bids.

  (Oliveira Decl. ¶¶ 10, 12; Paul Decl. ¶¶ 17, 19.)

         616.    This bidding process was a sham, as TXX did not pay Paul and Oliveira their bidded

  rates. No one from TXX told Paul or Oliveira in advance that TXX was not going to pay their

  bidded rates. (Oliveira Decl. ¶¶ 11, 13-15; Paul Decl. ¶¶ 18, 20-23 & Paul Ex. 1 (reflecting

  numerous instances where TXX did not pay Paul his bidded rate of $8 per stop, such as, for



                                                  152
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 153 of 171 PageID #: 3347




  example, on October 17, 2016 (TS69757) $105 for Kinray route number FK, $7 for Rochester

  Drug Corporation route number 4355, $22.50 for HD Smith route number 4355, and $7.50 for a

  Bellco stop).)

         617.      When Paul asked the manager Oscar why TXX did not pay him what he bid, Oscar

  responded by saying that is what TXX pays. (Paul Decl. ¶ 22.)

         618.      Specials have never been placed on the TXX website for bidding. (Pagano Ex. 354

  (Baquero Dep.) 79:9-11.)

         619.      Dispatchers have always been responsible for assigning Specials to drivers.

  (Pagano Ex. 352 (J. Hunt Dep. day 2) 122:14-123:10; Pagano Ex. 354 (Baquero Dep.) 79:9-15;

  Armstrong Decl. ¶¶ 6-7; Baratta Decl. ¶¶ 8-10; Cunningham Decl. ¶¶ 7-8; Dean Decl. ¶¶ 8-9;

  Fernandez Decl. ¶¶ 7-9; Grant Decl. ¶¶ 10-12; Henry Decl. ¶ 9; Marin Decl. ¶¶ 11-12; Paul Decl.

  ¶ 7; Rizzo Decl. ¶¶ 14, 28-30.)

         620.      When Specials are available, dispatchers approach a Discovery Plaintiff or other

  driver and offer or require him or her to take the assignment. (Pagano Ex. 345 (Fernandez Dep.)

  57:18-58:5; Pagano Ex. 334 (Ortellado Dep.) 120:2-121:2; Armstrong Decl. ¶ 53; Fernandez Decl.

  ¶ 50; Morocho Decl. ¶¶ 36-37.)

         621.      In 2013 or 2014, TXX began using rate agreements to memorialize the rates to be

  paid to drivers. Rate agreements are used primarily for Specials. (Pagano Ex. 352 (J. Hunt Dep.

  day 2) 79:24-81:3 (discussing Schulman Ex. 18); Pagano Ex. 340 (Sangern Dep.) 138:12-23;

  Armstrong Decl. ¶ 53; Fernandez Decl. ¶ 50; Morocho Decl. ¶ 36.)

         622.      Rate agreements are typically filled out by dispatchers, not by drivers, and they are

  signed after a driver has agreed to take an assignment. (Pagano Ex. 340 (Sangern Dep.) 138:20-




                                                   153
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 154 of 171 PageID #: 3348




  23; Pagano Ex. 344 (Campos Dep.) 105:2-20 (discussing Pagano Ex. 57); Pagano Ex. 345

  (Fernandez Dep). 71:6-72:4 (referring to Pagano Ex. 96 at TRA3021), 87:22-89:9.)

         623.    TXX sets the rates on the rate agreements. (Armstrong Decl. ¶ 53; Fernandez Decl.

  ¶ 50; Morocho Decl. ¶¶ 36-37; Pagano Ex. 364 (Lindsay Dep.) 87:22-89:7 (discussing Pagano Ex.

  162); Pagano Ex. 334 (Ortellado Dep.) 165:22-166:4.)

  H. Defendants Directed Discovery Plaintiffs And Other Drivers To Share Work With
  Specific People

         624.    Most of the time, the Discovery Plaintiffs worked for TXX on their own without a

  helper. (Armstrong Decl. ¶ 39; Baratta Decl. ¶ 37; Cunningham Decl. ¶¶ 41-44; Fernandez Decl.

  ¶ 45; B. Gonzalez Decl. ¶ 48; Grant Decl. ¶ 87; Henry Decl. ¶ 37; Paul Decl. ¶¶ 26, 28; Rizzo

  Decl. ¶ 37; Pagano Ex. 353 (Morris Dep.) 212:17-22; Pagano Ex. 348 (Wadada Dep.) 36:12-15.)

         625.    TXX dispatchers and managers have recommended and vetoed helpers for the

  Discovery Plaintiffs to use. (Ortellado Decl. ¶¶ 18-19.)

         626.    TXX dispatchers and managers have specified the pay range for helpers used by

  Discovery Plaintiffs. (Ortellado Decl. ¶ 18.)

         627.    TXX dispatchers and managers have arranged for Discovery Plaintiffs to work

  under and be paid through another driver’s number. (Ortellado Decl. ¶ 6; Rizzo Decl. ¶ 7.)

         628.    In fact, when Ortellado wanted to work directly for TXX rather than being paid

  through another driver, Arevalo told he she was moving too quickly and she had to work for the

  other driver a while longer before she could have her own Route. (Ortellado Decl. ¶¶ 11-13.)

         629.    TXX dispatchers have directed Discovery Plaintiffs to pick up and drop off items

  with themselves or other drivers, including drivers working directly for the dispatchers.

  (Armstrong Decl. ¶ 33; Cunningham Decl. ¶¶ 49-50; Dean Decl. ¶ 23; Fernandez Decl. ¶¶ 17-18;




                                                  154
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 155 of 171 PageID #: 3349




  Morris Decl. ¶ 34; Pagano Ex. 339 (Henry Dep. 99:3-13); Pagano Ex. 364 (Lindsay Dep.) 106:11-

  109:6.)

            630.   Sometimes TXX paid Discovery Plaintiffs for this work, and sometimes it did not.

  (Armstrong Decl. ¶ 33; Cunningham Decl. ¶¶ 49-50; Dean Decl. ¶ 23; Fernandez Decl. ¶¶ 17-18;

  Morris Decl. ¶ 34.) When TXX paid for this work, TXX set the pay rate. (Cunningham Decl. ¶

  50; Morris Decl. ¶ 34.)

  I. The Discovery Plaintiffs Were Not Free To Determine Their Own Schedules

            631.   TXX dictated what time the Discovery Plaintiffs had to arrive at a TXX or customer

  facility to start work. (Armstrong Decl. ¶¶ 12-13, 19; Cunningham Decl. ¶¶ 7, 24, 30; Dean Decl.

  ¶ 21; Fernandez Decl. ¶ 32; B. Gonzalez Decl. ¶ 8; Grant Decl. ¶ 29; Henry Decl. ¶ 28; Morocho

  Decl. ¶ 11; Morris Decl. ¶¶ 13, 29; Ortellado Decl. ¶¶ 9, 20, 45; Paul Decl. ¶ 16; Rizzo Decl. ¶

  23.)

            632.   Dispatchers have admonished drivers to come to work on time. (Dean Decl. ¶ 29;

  Fernandez Decl. ¶ 32; Grant Decl. ¶ 52; Rizzo Decl. ¶ 35.)

            633.   Dispatchers have threatened to take Routes away from drivers who are late to work.

  (Dean Decl. ¶ 29; Fernandez Decl. ¶ 32; Morocho Decl. ¶ 24.)

            634.   Dispatchers have in fact taken Routes away from drivers who were late to work.

  (Grant Decl. ¶ 32; Rizzo Decl. ¶ 24.)

            635.   On one occasion when Morris was late, TXX made a $20 deduction from his

  settlement report that said, “late to work.” (Morris Decl. ¶ 30 & Morris Ex. 2; see also Grant Decl.

  ¶ 31; Rizzo Decl. ¶ 24.)




                                                  155
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 156 of 171 PageID #: 3350




         636.    TXX requires drivers to return empty totes, returned merchandise, and paperwork

  from next day Routes by a set time each day. (Armstrong Decl. ¶ 15; Cunningham Decl. ¶ 31;

  Grant Decl. ¶ 44; Marin Decl. ¶ 22.)

         637.    TXX has charged drivers who returned certain paperwork late. (Marin Decl. ¶ 23.)

         638.    Drivers cannot take breaks of longer than a few minutes while making deliveries

  because longer breaks would make it impossible for them to make their deliveries on time.

  (Armstrong Decl. ¶ 37; Cunningham Decl. ¶ 67; Fernandez Decl. ¶ 41; B. Gonzalez Decl. ¶ 26;

  Grant Decl. ¶ 45.)

         639.    TXX has also instructed drivers not to make extra stops while making deliveries.

  (Cunningham Decl. ¶ 47; Grant Decl. ¶¶ 54-55; Pagano Ex. 356 (Oliveira Dep.) 175:15-17.)

         640.    TXX has threatened to take drivers’ Routes away if they make extra stops. (Grant

  Decl. ¶ 55.)

         641.    TXX has always required drivers to give advance notice when they will take time

  off. (Armstrong Decl. ¶ 38; Cunningham Decl. ¶ 52; Fernandez Decl. ¶ 43; Grant Decl. ¶ 57;

  Henry Decl. ¶ 41; Morocho Decl. ¶ 33; Morris Decl. ¶ 40; Paul Decl. ¶ 29.)

         642.    At one point, TXX had a form that drivers had to fill out to get permission to take

  time off. (Armstrong Decl. ¶ 38; Cunningham Decl. ¶ 52; Grant Decl. ¶ 58; Henry Decl. ¶ 41;

  Morris Decl. ¶ 41 & Morris Ex. 3.)

         643.    Before this lawsuit was filed, TXX routinely found replacement drivers when a

  Discovery Plaintiff missed work, whether for a vacation or otherwise.           TXX paid these

  replacement drivers directly. (Armstrong Decl. ¶ 38; Baratta Decl. ¶¶ 30-32; Cunningham Decl.

  ¶ 53; Fernandez Decl. ¶¶ 43-44; Grant Decl. ¶ 57; Henry Decl. ¶ 42; Morocho Decl. ¶¶ 30, 33;

  Morris Decl. ¶ 40; Paul Decl. ¶ 29.)



                                                 156
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 157 of 171 PageID #: 3351




         644.    After this lawsuit was filed, TXX has required some Discovery Plaintiffs to secure

  their own replacements. However, even after this lawsuit was filed TXX has secured replacement

  drivers for Discovery Plaintiffs who took time off from work. TXX directly pays the replacement

  drivers it secures. (Armstrong Decl. ¶ 38; Baratta Decl. ¶¶ 30-32; Cunningham Decl. ¶ 53;

  Fernandez Decl. ¶¶ 43-44; Grant Decl. ¶ 57; Henry Decl. ¶ 42; Paul Decl. ¶ 27.)

         645.    Even when Discovery Plaintiffs have tried to find their own replacement driver,

  TXX has not always allowed the Discovery Plaintiffs to use the replacement driver of their choice.

  When Paul has asked Laura Zamora, one of Defendants’ declarants on this motion, to cover for

  him, she has told him to talk to Sangern. When Paul has then talked to Sangern, on some occasions

  Sangern has said that Zamora cannot cover for Paul. (Paul Decl. ¶¶ 30-31.)

         646.    TXX has threatened to take away Discovery Plaintiffs’ Routes for missing work

  and has in fact done so. (Dean Decl. ¶¶ 31-32; Pagano Ex. 343 (Lewis Dep.) 141:11-23, 181:3-

  22; Pagano Ex. 347 (Sawhney Dep. day 2) 155:10-156:15.)

         647.    TXX has required Discovery Plaintiffs to work certain days or times. (Pagano Ex.

  364 (Lindsay Dep.) 132:10-133:2; Dean Decl. ¶ 18; Henry Decl. ¶ 24; Rizzo Decl. ¶¶ 28-30.)

  J. TXX Set Vehicle Requirements

         648.    Dispatchers have told Discovery Plaintiffs what type of vehicle they should use for

  a Route. (Baratta Decl. ¶¶ 25-26; Cunningham Decl. ¶¶ 18, 21; Dean Decl. ¶ 4; Henry Decl. ¶ 39;

  Ortellado Decl. ¶¶ 16-31; Rizzo Decl. ¶ 21.)

         649.    Discovery Plaintiffs have purchased and/or attempted to purchase those types of

  vehicles at dispatchers’ direction. (Baratta Decl. ¶¶ 25-26; Dean Decl. ¶ 5; Henry Decl. ¶ 39;

  Ortellado Decl. ¶¶ 17-31.)




                                                 157
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 158 of 171 PageID #: 3352




            650.   Baratta purchased a car at a dispatcher’s direction in order to take a Capital One

  Route, which Baratta believed would be his indefinitely. However, unbeknownst to Baratta, the

  dispatcher merely wanted Baratta to cover the Route for two weeks while the regular driver was

  out. After two weeks, the dispatcher took the Route away from Baratta, and Baratta realized that

  he had wasted his money on the car the dispatcher told him to purchase, as a car was not large

  enough to transport the containers that were used for non-Capital One Routes. (Baratta Decl. ¶¶

  25-27.)

            651.   In late 2018 or early 2019, TXX told Fernandez he needed to buy a bigger vehicle

  because the company was going to add stops to his Route, and if he didn’t like it “just to go

  elsewhere.” (Pagano Ex. 345 (Fernandez Dep.) 64:10-65:2.)

            652.   At one point, TXX instructed drivers to install tinted windows and safety locks on

  their vehicles. TXX provided the locks and installation. (Morris Decl. ¶ 35.)

            653.   TXX arranged for a discounted vehicle rental for Henry when his vehicle broke

  down. (Henry Decl. ¶ 40.)

  K. TXX Supervised and Directed Drivers’ Work

            654.   Dispatchers have instructed Discovery Plaintiffs on how to load their vehicles, how

  to complete paperwork, and how to use electronic scanners. (Cunningham Decl. ¶¶ 11, 13, 39, 46;

  Grant Decl. ¶¶ 9, 50; Henry Decl. ¶¶ 12-13; Marin Decl. ¶¶ 5-6; Morris Decl. ¶ 36.)

            655.   TXX dispatchers or supervisors sometimes rode along with the Discovery Plaintiffs

  or other drivers. For example, on Cunningham’s first day doing a Cardinal Route, John Hunt told

  the dispatcher Mateo, “Go with him [Cunningham] because I don’t want him to f[---] it up.” Mateo

  then rode with Cunningham while he did the Cardinal Route. (Cunningham Decl. ¶ 23.)




                                                   158
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 159 of 171 PageID #: 3353




         656.    When Portillo assigned Henry to cover a bank Route while another driver was on

  vacation, Portillo directed Mateo to go with Henry on that Route because Henry was new to TXX.

  (Henry Decl. ¶ 10.)

         657.    When Lewis first started his morning Route, the dispatchers Jean and Tom each

  rode with him for a day so he could learn the Route. (Pagano Ex. 343 (Lewis Dep.) 192:4-17.)

         658.    On June 30, 2014, in response to customer complaints about late deliveries, Juan

  Baquero e-mailed the customer stating, “Oscar Arevalo, our Ops Manager will be riding with the

  carrier today. We are looking into all the causes of the delays.” (Schulman Ex. 5 at TC0004494.)

         659.    Dispatchers have given Discovery Plaintiffs maps and/or driving directions for new

  stops or Routes. (Baratta Decl. ¶ 15; Cunningham Decl. ¶ 12; Dean Decl. ¶ 10; Fernandez Decl.

  ¶ 37; Grant Decl. ¶ 9; Pagano Ex. 364 (Lindsay Dep.) 15:2-16.)

         660.    Dispatchers have told Discovery Plaintiffs the order in which they must make

  deliveries. (Cunningham Decl. ¶¶ 23, 38; Fernandez Decl. ¶ 36; B. Gonzalez Decl. ¶ 13; Grant

  Decl. ¶ 46; Morris Decl. ¶ 32; Ortellado Decl. ¶¶ 27-28; Pagano Ex. 195 (May 8, 2014

  Unemployment Ins. Hearing Tr.) 23:22-24:4; Pagano Ex. 360 (Armstrong Dep.) 34:8-15.)

         661.    TXX requires drivers to keep their vehicle doors locked. Dispatchers regularly

  remind drivers to lock their doors, and TXX dispatchers have checked to make sure drivers’

  vehicles’ doors are locked before they leave the TXX warehouse. (Cunningham Decl. ¶ 34; Grant

  Decl. ¶ 40; Morris Decl. ¶ 24; Ortellado Decl. ¶ 25.)

         662.    TXX sometimes followed the Discovery Plaintiffs and other drivers to check

  whether their doors were locked and to ask personnel at delivery sites how the drivers were doing.

  (Grant Decl. ¶ 41; Marin Decl. ¶ 7; Morris Decl. ¶ 37; Dean Decl. ¶ 24.)

         663.    TXX has fired drivers for leaving their vehicle doors unlocked. (Grant Decl. ¶ 56.)



                                                 159
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 160 of 171 PageID #: 3354




           664.   At other times, dispatchers have held meetings with drivers in the morning after

  they caught a driver with unlocked doors to single out the driver who left his or her doors unlocked

  and yell at the drivers to lock their doors. (Marin Decl. ¶ 7; see also Grant Decl. ¶ 55.)

           665.   TXX gave the Discovery Plaintiffs TXX forms to use for returned merchandise and

  as a proof of delivery in lieu of a manifest. (Fernandez Decl. ¶ 56 & Fernandez Ex. 2; Ortellado

  Decl. ¶ 30 & Ortellado Ex. 1.)

           666.   Drivers needed permission from TXX to leave the warehouse in the morning.

  (Pagano Ex. 343 (Lewis Dep.) 148:2-22; Pagano Ex. 353 (Morris Dep.) 198:20-199:6; Ortellado

  Decl. ¶ 26.)

           667.   Dispatchers checked that Discovery Plaintiffs had the correct number of totes

  before they left the TXX warehouse. (Cunningham Decl. ¶ 33; Grant Decl. ¶ 40; Ortellado Decl.

  ¶ 24.)

           668.   Dispatchers checked that Discovery Plaintiffs properly scanned their freight before

  they left the TXX warehouse. (B. Gonzalez Decl. ¶ 15.)

           669.   TXX monitors drivers in the TXX warehouse to make sure that drivers remove the

  correct freight from the conveyor belt. (Pagano Ex. 356 (Oliveira Dep.) 40:24-41:2.)

           670.   TXX requires Discovery Plaintiffs to call or text a dispatcher the times of their first

  and last afternoon stops. (Armstrong Decl. ¶ 22; Cunningham Decl. ¶¶ 35-37; Fernandez Decl. ¶

  35; Henry Decl. ¶ 23; Morris Decl. ¶ 28 & Morris Ex. 1.)

           671.   TXX has always required Discovery Plaintiffs to call its office if they are in an

  accident, have a vehicle problem, are running late, if a store they are delivering to is closed, or if

  they have damaged freight. (Armstrong Decl. ¶¶ 35-36 & Armstrong Ex. 1; Cunningham Decl. ¶

  51; Dean Decl. ¶¶ 25-26; B. Gonzalez Decl. ¶ 28; Henry Decl. ¶ 38; Morris Decl. ¶¶ 38-39.)



                                                   160
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 161 of 171 PageID #: 3355




         672.    Now, TXX requires Discovery Plaintiffs to send TXX a photo of the door of any

  delivery location that is closed. (Grant Decl. ¶ 50; Henry Decl. ¶ 38.)

         673.    When Discovery Plaintiffs are on the road, dispatchers or supervisors call or text

  them to give additional assignments or instructions, check on delivery times, address delivery

  issues, and generally check in with them. (Armstrong Decl. ¶¶ 32-33; Cunningham Decl. ¶ 49;

  Dean Decl. ¶¶ 7, 23; Fernandez Decl. ¶¶ 17-18, 24; B. Gonzalez Decl. ¶¶ 11, 13; Henry Decl. ¶

  34; Marin Decl. ¶¶ 25, 31; Morris Decl. ¶ 34; Pagano Ex. 376 at Cunningham415-416, 426, 438;

  Pagano Ex. 320 at Wadada 154; Pagano Ex. 104 at Fernandez778-79, 802; Pagano Ex. 345

  (Fernandez Dep.) 47:10-13, 62:17-64:4; Pagano Ex. 362 (Rizzo Dep.) 100:9-21.)

         674.    At one point TXX gave Discovery Plaintiffs devices equipped with GPS. TXX

  tracked the Discovery Plaintiffs through these devices. (Cunningham Decl. ¶ 35; Rizzo Decl. ¶

  36.)

         675.    TXX told drivers that it conducted monthly checks on them with the Department

  of Motor Vehicles. (Alexander Decl. ¶ 23 & Alexander Ex. 2.)

         676.    TXX monitors replacement drivers, i.e., drivers who were covering a Route that

  they did not normally do, closely.       On May 12, 2014, Juan Baquero sent an e-mail to

  customercare@txx.com to which he attached a “list of things that need to be reminded to all new

  carrier and to any carrier covering a route.” (Schulman Ex. 3 at TC0001558.) The attachment

  stated, among other things, “Make sure that the carrier has a cell phone and a charger” and “Carrier

  must understand that Account Coordinators will be calling to check on the status of the route to

  provide the sippers [sic] with updates.” (Id. at TC0001559.) In 2014, all TXX dispatchers and

  managers received e-mails send to customercare@txx.com. (Pagano Ex. 354 (Baquero Dep.)

  67:16-69:2.)



                                                  161
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 162 of 171 PageID #: 3356




         677.    The attachment also stated, “Account coordinator must follow up with new carriers,

  or covering carriers every hour to get an update on the status of the route and to make an assessment

  if there is any assistance required in order to complete the route within the delivery timed [sic]

  demanded by the shippers. If there is any need to send assistance, the account coordinators will

  determinate [sic] what stops must be removed for [sic] the vehicle to be assigned to other carrier.”

  (Schulman Ex. 3 at TC1559)

         678.    Consistent with the directive in that e-mail, Defendants have produced many

  internal TXX e-mails that provide status updates on replacement drivers. (Schulman Ex. 4; see

  also, e.g., Schulman Ex. 44.)

         679.    When TXX failed to monitor replacement drivers, senior management expressed

  their displeasure. For example, on May 12, 2014, in response to a customer inquiry regarding a

  late delivery, J. Hunt sent an e-mail to TXX staff stating, “I guess this means that we had a

  replacement carrier and did not check on them???? Or did and did not supply relief????”

  (Schulman Ex. 22.)

         680.    Similarly, in January 22, 2015, in response to a customer inquiry regarding a late

  delivery, J. Hunt sent an e-mail to TXX staff stating, “Why didn’t we monitor the replacement

  carrier? A morning run that won’t be finished till 5 is a problem we should have been solving

  hours ago!” (Schulman Ex. 23.)

         681.    TXX addresses customer complaints with drivers. For example, on April 10, 2014,

  J. Hunt responded to a customer complaint about a driver with a bad attitude by stating, “We

  addressed this with the carrier and there should be no issues going forward. I will have a supervisor

  visit the store to make sure we are getting the outcome we are looking for.” (Schulman Ex. 21;

  see also, e.g., Schulman Ex. 46 at TC584 (“We have words with Saturday driver[.]”), 2018 (“I will



                                                  162
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 163 of 171 PageID #: 3357




  also have a conversation with the carrier about modifying his behavior on the stores.”), 5302-5303,

  6657-58, 25508-509, 32241-42, 51328-30, 136308, 18080-81, 156858-59, 200572-74.)

         682.    TXX tracks drivers’ “service failures,” which can include not making a delivery on

  time, not properly filling out and returning paperwork, or not appearing for their routes. (Pagano

  Ex. 354 (Baquero Dep.) 156:11-21, 157:13-159:16; Schulman Exs. 6, 7 (e-mails discussing service

  failures); see also, e.g., Schulman Ex. 46 at TC97, 4627, 5302-5303, 18867-68, 20607, 22623-25,

  25508-509, 44891.)

         683.    On November 20, 2015, Baquero e-mailed TXX staff, “As a consequence of

  multiple service failures reported against this contractor, please discontinue the use of Mocca

  Corporation for any work other than the one that they have already contracted. They should not

  cover any additional work for TXX, and please advise of this to any other contractor that uses

  Mocca corporation’s services.” (Schulman Ex. 8 at TC0165335.)

  L. TXX Dispatchers and Supervisors Threatened and Disciplined Drivers

         684.    Dispatchers and TXX supervisors/managers often yell at the Discovery Plaintiffs

  and other drivers. (Baratta Decl. ¶ 21; Dean Decl. ¶ 29; Fernandez Decl. ¶¶ 38-40; Gonzalez Decl.

  ¶¶ 29-30, 32; Morocho Decl. ¶ 24.)

         685.    As a result, some Discovery Plaintiffs do not bother speaking up for themselves

  because it does not seem worth the trouble, especially since nothing at TXX usually changes in

  response to a complaint. (Fernandez Decl. ¶ 40.)

         686.    Portillo often yelled at drivers, calling them stupid and telling them that if they did

  not take all of their assigned freight they had to leave their whole Route. (Id. at ¶ 38; Morocho

  Decl. ¶ 24.)




                                                  163
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 164 of 171 PageID #: 3358




         687.    If drivers did not carry things as fast as Portillo wanted, he would yell, “Move it!

  Move it!” (Morocho Decl. ¶ 24.)

         688.    In fact, Portillo said that his boss paid him to “bother the drivers.” (Id. at ¶ 25.)

         689.    When drivers complained to Portillo, he would say, the door is open, i.e., if they

  did not like something at TXX, they should leave. (Id. at ¶ 24.)

         690.    Sangern yelled at drivers when Laura Zamora, one of Defendants’ declarants on

  this motion, complained to him about another driver. Those complaints could be about matters as

  minor as where drivers were parking. (Armstrong Decl. ¶ 29.)

         691.    When Fernandez objected to Sangern’s taking a stop away from him, Sangern

  started screaming at Fernandez. (Fernandez Decl. ¶ 39.)

         692.    Arevalo regularly yelled and cursed at drivers for making late deliveries, losing

  items, and other problems. He often threatened to take work away from drivers. (B. Gonzalez

  Decl. ¶¶ 29, 30.)

         693.    Baquero also yelled and cursed at drivers and threatened to take their work away.

  Sometimes he yelled at drivers for eating in the TXX warehouse in the morning instead of working.

  (B. Gonzalez Decl. ¶ 32.)

         694.    Dispatchers have threatened to take drivers’ Routes away for leaving doors open,

  being late to work, turning down a stop, finishing Routes late, asking for higher pay, having a

  problem with an employee at a delivery location, losing an item, not picking up empty totes, and

  making mis-deliveries. (Baratta Decl. ¶¶ 21-22; Dean Decl. ¶¶ 28-29; Fernandez Decl. ¶¶ 32, 38;

  Gonzalez Decl. ¶ 29-30; Grant Decl. ¶¶ 33, 36; Henry Decl. ¶ 32; Marin Decl. ¶ 8; Morocho Decl.

  ¶ 24; Rizzo Decl. ¶ 16.)




                                                   164
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 165 of 171 PageID #: 3359




         695.    When Marin misdelivered some freight, Sangern said he was going to take away

  her Route. After she begged to keep her Route, Sangern let Marin pay TXX for the misdelivery

  and keep her Route. (Marin Decl. ¶ 24.)

         696.    TXX has taken drivers’ Routes away as punishment for mistakes or for questioning

  dispatchers. (Alexander Decl. ¶ 10; Grant Decl. ¶ 32; Marin Decl. ¶ 9; Rizzo Decl. ¶ 24.)

         697.    TXX has fined drivers. For example, when Marin forgot to return an envelope,

  TXX charged her $250 to pay for another driver to pick it up. (Pagano Ex. 361 (Marin Dep.)

  41:13-42:5.)

         698.    Portillo fined Henry $650 for making a misdelivery, even though Portillo never

  showed Henry any proof that the misdelivery actually cost $650. (Henry Decl. ¶ 35.)

         699.    TXX fined Morris $20 for arriving at the Hauppauge warehouse late. (Morris Decl.

  ¶ 30 & Morris Ex. 2.)

         700.    When a customer complained on February 29, 2016 about a driver who refused to

  pick up empty totes, Baquero sent an e-mail to John Hunt and other TXX staff stating, “What

  would you like to do? Set up an example? I think that we need We need to show the gun a couple

  of times. The effect would be to our advantage.” (Schulman Ex. 10 at TC0185864.)

         701.    The February 29, 2016 customer complaint to which Baquero responded did not

  ask for any driver to be removed from a route. The customer merely asked “that [TXX] speak to

  the driver to get this resolve.” (Id. at TC0185865.)

         702.    On October 22, 2015, John Hunt responded to a complaint from the customer

  Kinray about delivery issues by stating, “Obviously this was a disaster none of the protocol that

  we have in place was followed by the carrier. As a result we will not be utilizing this carrier DSL1




                                                  165
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 166 of 171 PageID #: 3360




  going forward to provide service to Kinray on an emergency basis.” (Schulman Ex. 24 at

  TC0160472.)

         703.   The customer e-mails to which Hunt responded on October 22, 2015 did not ask

  TXX to bar any driver from making deliveries for Kinray. (Id. at TC160472-73.)

         704.   On December 28, 2015, Juan Baquero responded to a complaint from a customer

  about a driver who refused to pick up empty totes by stating, “This is an unacceptable behavior,

  and a clear violation of the service agreement signed by the Carrier. We will be terminating our

  contract with this carrier.” (Schulman Ex. 9 at TC0173465.)

         705.   The customer e-mails to which Baquero responded on December 28, 2015 did not

  ask TXX to change the driver on the route at issue or to terminate any driver’s contract. (Id. at

  TC0173465-66.)

  M. Dispatchers Held Meetings with Drivers

         706.   Throughout the time period relevant to this action, dispatchers have often gathered

  drivers in the TXX warehouses in the morning for meetings. (Cunningham Decl. ¶ 45; Dean Decl.

  ¶ 27; Grant Decl. ¶¶ 50-51; Henry Decl. ¶ 31; Marin Decl. ¶ 5; Morris Decl. ¶ 36; Rizzo Decl. ¶

  35.)

         707.   At the meetings, dispatchers singled drivers out for mistakes that they made and

  warned all drivers present not to make the same mistake. (Cunningham Decl. ¶ 48; Dean Decl. ¶¶

  28-29; Grant Decl. ¶ 55; Henry Decl. ¶ 31; Marin Decl. ¶ 7; Pagano Ex. 344 (Campos Dep.) 257:8-

  15.)

         708.   Dispatchers discussed other rules and procedures at these meetings, such as how to

  use the scanner, how to fill out manifests, how to handle narcotics, how to handle returns and

  damaged items, when to arrive at the TXX warehouse in the morning, and collecting empty totes



                                                166
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 167 of 171 PageID #: 3361




  from delivery locations. (Cunningham Decl. ¶ 46; Grant Decl. ¶¶ 50, 52; Henry Decl. ¶ 31; Marin

  Decl. ¶¶ 5-6; Morris Decl. ¶ 36; Rizzo Decl. ¶ 35; Pagano Ex. 337 (Morocho Dep.) 91:22-92:12.)

           709.   At a meeting a few months ago, Sangern told the drivers that they have to send a

  photo of the door of any delivery location that is closed to TXX. (Grant Decl. ¶ 50.)

           710.   Dispatchers have also told drivers at meetings that they were not allowed to stop

  for gas or food while they were making deliveries for TXX. (Cunningham Decl. ¶ 47; Grant Decl.

  ¶ 54.)

           711.   At one meeting, a dispatcher told the drivers that he caught several drivers making

  unauthorized stops after leaving the TXX warehouse and that if he caught them again they would

  lose their Routes. (Grant Decl. ¶ 55.)

  N. TXX Required Drivers to Wear Uniforms

           712.   TXX used to require Discovery Plaintiffs to wear uniform items bearing the TXX

  logo. (Alexander Decl. ¶¶ 11-12; Baratta Decl. ¶ 39; Cunningham Decl. ¶ 58; Fernandez Decl. ¶

  47; Morris Decl. ¶ 50-51.)

           713.   One of these shirts also displayed the individual driver’s name. (Morris Decl. ¶ 50

  & Morris Ex. 4; Alexander Decl. ¶ 13.)

           714.   Other uniform items identified the wearer as an “Agent for TXX Transportation

  Services.” (Baratta Decl. ¶ 39 & Baratta Ex. 1.)

  O. TXX’s Investment In Its Business

           715.   From 2010 to 2016, TXX spent between $579,394.18 and $1,700,191.29 per year

  on rent. Over those six years, TXX spent a total of $6,287,615.42 on rent. (Schulman Ex. 36.)

           716.   From 2010 to 2016, TXX spent $1,085,984.18 on utilities and telephone service.

  (Id.)



                                                  167
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 168 of 171 PageID #: 3362




         717.    From 2010 to 2016, TXX spent $485,401.66 on Department of Transportation

  equipment. (Id.)

         718.    From 2010 to 2016, TXX spent $16,211,460.31 on “wages” and “account

  coordinators.” (Id.)

         719.    From 2010 to 2016, TXX spent $445,402.97 on vehicle repairs. (Id.)

         720.    From 2010 to 2016, TXX spent $377,655.90 on tolls. (Id.)

         721.    From 2010 to 2016, TXX spent $325,433.71 on truck and equipment rentals. (Id.)

         722.    From 2010 to 2016, TXX spent $870,164.73 on fuel. (Id.)

         723.    From 2010 to 2016, TXX spent $325,878.05 on auto leases. (Id.)

         724.    From 2010 to 2016, TXX’s total cost of sales was $136,491,594.10. In each of

  those years, TXX had a gross profit (i.e., revenue minus cost of sales). (Id.)

         725.    From 2010 to 2016, TXX’s total expenses not classified as cost of sales were

  $30,141,136.25. In each of those years, TXX had annual net income of over $1 million (Id.)

  P. Patricia Hunt

         726.    Patricia Hunt is the CEO and an owner of TXX. (Pagano Ex. 365 (P. Hunt Dep.

  day 1) 30:19-33:2; 45:17-20.)

         727.    P. Hunt made the decision to classify TXX’s drivers as independent contractors

  rather than employees. Before she made that decision, TXX classified its drivers as employees.

  (Id. at 20:8-14, 21:7-11, 22:15-17, 23:13-19, 38:19-39:5.)

         728.    P. Hunt has remained involved in the classification of TXX’s drivers as independent

  contractors. In opposing Plaintiff John Dean’s unemployment insurance application in 2012, P.

  Hunt submitted to the New York Department of Labor a letter setting forth TXX’s view of why




                                                  168
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 169 of 171 PageID #: 3363




  Dean was an independent contractor rather than an employee. (Schulman Ex. 32 at Dean205-206

  (entering Dean269-271 as hearing exhibit 2); id. at Dean243-244.)

          729.   P. Hunt testified at Dean’s September 19, 2012 unemployment insurance hearing

  that she was “the one that answered the charges” from the Department of Labor regarding Dean’s

  unemployment insurance application. (Id. at Dean183, 247.)

          730.   P. Hunt further testified at Dean’s unemployment insurance hearing that she

  believed the response to his unemployment insurance application was so important that she did

  “all the background work on [it herself]” and went “back and forth [between Patterson and her]

  office for about a two-week-two and a half week period.” (Id. at Dean 248.)

          731.   With respect to hearing exhibit 2 (Id. at Dean269-271), P. Hunt testified, “I

  responded back to the Department of Labor on June 5th, by fax, and then again by mail[,]” and she

  identified that fax number at the bottom of hearing exhibit 2 as her office fax number. (Id. at Dean

  244.)

          732.   P. Hunt’s testimony at Dean’s unemployment insurance hearing was under oath.

  (Id. at Dean 240.)

          733.   Although P. Hunt claimed responsibility at Dean’s unemployment insurance

  hearing for preparing hearing exhibit 2, at her January 17, 2019 deposition in this action she denied

  any knowledge of that document. When presented with hearing exhibit 2 at her deposition, she

  stated, “I’ve never seen this document before.” (Pagano Ex. 366 (P. Hunt dep. day 2) 16:2-18

  (discussing Schulman Ex. 29).)

          734.   Louis Echevarria, TXX’s controller, identified P. Hunt as his “superior.”

  (Schulman Ex. 32 at Dean200-201, 212.)




                                                  169
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 170 of 171 PageID #: 3364




         735.   Echevarria notified P. Hunt when he learned that Dean had been awarded

  unemployment insurance benefits because Echevarria “work[s] for her.” (Id. at Dean212, 215.)

         736.   Echevarria testified that P. Hunt works in the same location as him, which is TXX’s

  location at 425 B Oser Avenue, Hauppauge, NY. (Id. at Dean201, 212.)

         737.   P. Hunt receives e-mails from TXX’s payroll service provider regarding

  unemployment insurance matters. (Id. at Dean211, 231.)

         738.   P. Hunt communicates by e-mail with TXX’s customers. (Id. at Dean246.)

         739.   P. Hunt has signed contracts on behalf of TXX. (Pagano Ex. 352 (J. Hunt Dep. day

  2) 56:20-23 (discussing Schulman Ex. 16).)

         740.   P. Hunt has authority to sign checks on behalf of TXX and in fact signed checks

  payable to Contractor Associates of the North East (“CANE”), the company that TXX used to pay

  Discovery Plaintiffs for several years. (Schulman Ex. 41; Pagano Ex. 351 (J. Hunt Dep. day 1)

  130:20-131:2, 133:21-134:6; Pagano Ex. 128 at Grant554-57 (1099s issued by CANE).)

         741.   TXX has distributed memos from P. Hunt regarding Department of Motor Vehicles

  checks on drivers, administrative fee increases, and total annual compensation paid to Discovery

  Plaintiffs and other drivers. (Alexander Decl. ¶ 23 & Alexander Ex. 2; Fernandez Decl. ¶ 55 &

  Fernandez Ex. 1; Morocho Decl. ¶ 46 & Morocho Ex. 1.)

         742.   For much of 2019, P. Hunt was present at TXX’s Hauppauge location on an almost

  daily basis. (Armstrong Decl. ¶ 27.)

         743.   After Richard Armstrong complained to P. Hunt in 2019 about stops that were taken

  away from him, he got one of those stops back. (Armstrong Decl. ¶¶ 27-28.)




                                                170
Case 2:13-cv-02789-SIL Document 265-1 Filed 08/03/20 Page 171 of 171 PageID #: 3365




  Dated: New York, New York                   /s/ Denise A. Schulman
         February 10, 2020                    Denise A. Schulman
                                              D. Maimon Kirschenbaum
                                              JOSEPH & KIRSCHENBAUM LLP
                                              32 Broadway, Suite 601
                                              New York, NY 10004
                                              212-688-5640

                                              Attorneys for Plaintiffs and Opt-In Plaintiffs




                                        171
